Exhibit 10.1

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY
DISCLOSED.  OMISSIONS ARE DESIGNATED AS [***].

Execution Version

 

LOAN AGREEMENT

dated as of May 27, 2020


by and among


VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC,
as Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and


BID ADMINISTRATOR LLC,
as Administrative Agent and Collateral Agent

 

 

 

 

737240988

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS; CERTAIN TERMS

1

 

 

 

 

Section 1.01

Definitions

1

Section 1.02

Terms Generally

34

Section 1.03

Certain Matters of Construction

34

Section 1.04

Accounting and Other Terms

35

Section 1.05

Time References

35

Section 1.06

Divisions.

36

 

ARTICLE II THE LOANS

36

 

 

 

 

Section 2.01

Commitments

36

Section 2.02

Making the Loans

36

Section 2.03

Repayment of Loans; Evidence of Debt

37

Section 2.04

Interest

38

Section 2.05

Reduction of Commitment; Prepayment of Loans

39

Section 2.06

Fees

41

Section 2.07

Taxes

41

 

ARTICLE III PLACE AND MANNER OF PAYMENT; DEFAULTING LENDERS

44

 

 

 

 

Section 3.01

Payments; Computations and Statements

44

Section 3.02

Sharing of Payments

45

Section 3.03

Apportionment of Payments

45

Section 3.04

Defaulting Lenders

46

 

ARTICLE IV CONDITIONS TO LOANS

48

 

 

 

 

Section 4.01

Conditions Precedent to Closing Date and the Initial Funding Date

48

Section 4.02

Conditions Precedent to Each Funding Date

51

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

52

 

 

 

 

Section 5.01

Representations and Warranties

52

 

(a)

Organization, Good Standing, Etc.

52

 

(b)

Authorization, Etc.

52

 

(c)

Governmental Approvals

52

 

(d)

Enforceability of Loan Documents

52

 

(e)

Capitalization

53

 

(f)

Litigation

53

 

(g)

Financial Statements

53

 

(h)

Compliance with Law, Etc

53

 

(i)

ERISA

53

 

(j)

Taxes, Etc

54

 

737240988

--------------------------------------------------------------------------------

 

 

(k)

Regulations T, U and X

54

 

(l)

Nature of Business

54

 

(m)

Permits, Etc

54

 

(n)

Properties

54

 

(o)

Employee and Labor Matters

55

 

(p)

Environmental Matters

55

 

(q)

Insurance

55

 

(r)

Solvency

55

 

(s)

Material Project Documents; Tax Equity Documents; Permitted Subsidiary Debt
Documents

56

 

(t)

Investment Company Act

56

 

(u)

Sanctions; Anti-Corruption

56

 

(v)

[Reserved]

56

 

(w)

Full Disclosure

56

 

ARTICLE VI COVENANTS OF THE BORROWER

57

 

 

 

 

Section 6.01

Affirmative Covenants

57

 

(a)

Reporting Requirements

57

 

(b)

Compliance with Laws; Payment of Taxes

60

 

(c)

Preservation of Existence, Etc

61

 

(d)

Keeping of Records and Books of Account

61

 

(e)

Maintenance of Properties, Etc

61

 

(f)

Maintenance of Insurance

61

 

(g)

Obtaining of Permits, Etc

61

 

(h)

Fiscal Year

61

 

(i)

Cash Distributions

62

 

(j)

Sanctions; Anti-Corruption Laws

62

 

(k)

Lender Meetings

62

 

(l)

Further Assurances

62

 

(m)

Use of Proceeds

62

 

(n)

Additional Subsidiaries

62

 

(o)

Borrower Account

63

 

(p)

Financial Statements.

63

 

(q)

Liquidated Damages.

63

Section 6.02

Negative Covenants

63

 

(a)

Liens, Etc

63

 

(b)

Indebtedness

63

 

(c)

Fundamental Changes; Dispositions

63

 

(d)

Change in Nature of Business

64

 

(e)

Loans, Advances, Investments, Etc

64

 

(f)

Sale Leaseback Transactions

64

 

(g)

Restricted Payments

64

 

(h)

Federal Reserve Regulations

64

 

(i)

Transactions with Affiliates

64

 

(j)

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

64

ii

737240988

--------------------------------------------------------------------------------

 

 

(k)

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc

65

 

(l)

Sanctions; Anti-Corruption; Use of Proceeds

66

 

(m)

Accounting Principles

66

 

(n)

Limitations on Depositary Accounts

66

 

(o)

ERISA

66

Section 6.03

Financial Covenant

66

 

(a)

Consolidated LTV Ratio

67

 

(b)

Equity Cure

67

 

ARTICLE VII EVENTS OF DEFAULT

67

 

 

 

 

Section 7.01

Events of Default

67

 

ARTICLE VIII AGENTS

70

 

 

 

 

Section 8.01

Appointment

70

Section 8.02

Nature of Duties; Delegation

71

Section 8.03

Rights, Exculpation, Etc.

72

Section 8.04

Reliance

73

Section 8.05

Indemnification

73

Section 8.06

Agents Individually

73

Section 8.07

Successor Agent

74

Section 8.08

Collateral Matters

74

Section 8.09

Agency for Perfection

76

Section 8.10

No Reliance on any Agent’s Customer Identification Program

76

Section 8.11

No Third Party Beneficiaries

76

Section 8.12

No Fiduciary Relationship

76

Section 8.13

Reports; Confidentiality; Disclaimers

76

Section 8.14

Collateral Agent May File Proofs of Claim

77

 

ARTICLE IX MISCELLANEOUS

78

 

 

 

 

Section 9.01

Notices, Etc.

78

Section 9.02

Amendments, Etc.

80

Section 9.03

No Waiver; Remedies, Etc.

82

Section 9.04

Costs and Expenses

82

Section 9.05

Right of Set-off

82

Section 9.06

Severability

83

Section 9.07

Assignments and Participations

83

Section 9.08

Counterparts; Electronic Execution of Loan Documents

87

Section 9.09

GOVERNING LAW

87

Section 9.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

87

Section 9.11

WAIVER OF JURY TRIAL, ETC.

88

Section 9.12

Consent by the Agents and Lenders

89

Section 9.13

No Party Deemed Drafter

89

iii

737240988

--------------------------------------------------------------------------------

 

Section 9.14

Reinstatement; Certain Payments

89

Section 9.15

Indemnification; Limitation of Liability for Certain Damages

89

Section 9.16

Records

90

Section 9.17

Binding Effect

90

Section 9.18

Highest Lawful Rate

90

Section 9.19

Confidentiality

92

Section 9.20

Integration

92

Section 9.21

USA PATRIOT Act

92

Section 9.22

Mitigation Obligation; Replacement of Lenders

93

Section 9.23

Release of Liens

93

Section 9.24

Non-Recourse

94

Section 9.25

Survival.

94

Section 9.26

Consent to Clarke Side Letter.

94

 

 

 

iv

737240988

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

Annex I

Lenders and Lenders’ Commitments

Annex II

Disqualified Institutions

 

 

Schedule 5.01(e)

Capitalization

Schedule 5.01(p)

Environmental Matters

Schedule 5.01(s)

Material Documents

Schedule 6.01(o)

Borrower Account

Schedule 6.02(e)

Permitted Investments

Schedule 6.02(i)

Transactions with Affiliates

Schedule 6.02(j)

Limitations on Dividends and Other Payment Restrictions

 

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Notice of Borrowing

Exhibit C

Form of Note

Exhibit D

Form of Quarterly Compliance Certificate

Exhibit E

Form of LTV Compliance Certificate

Exhibit F-1

Form of U.S. Tax Compliance Certificate

Exhibit F-2

Form of U.S. Tax Compliance Certificate

Exhibit F-3

Form of U.S. Tax Compliance Certificate

Exhibit F-4

Form of U.S. Tax Compliance Certificate

Exhibit G-1

Form of Asset and Collections Report

Exhibit G-2

Form of Delinquency Email

 

 

v

737240988

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”), is dated as of May 27, 2020, by and
among VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC, a Delaware limited
liability company (“Borrower”), the lenders from time to time party hereto, BID
ADMINISTRATOR LLC, as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”) and BID ADMINISTRATOR LLC, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”).

RECITALS

WHEREAS, the Borrower has asked the Lenders to extend credit to the Borrower
consisting of Loans (as hereinafter defined) (other than Protective Advances) in
the aggregate principal amount of up to $300,000,000, and the Lenders are
severally, and not jointly, willing to extend such credit to the Borrower on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:

Article I

DEFINITIONS; CERTAIN TERMS

Section 1.01Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below:

“Account” means, collectively, (a) any account as defined in the UCC with such
additions to such term as may hereafter be made, and (b) any payment intangible
as defined in the UCC with such additions to such terms as may hereafter be
made, and (c) any other account receivable or other obligation to pay
money.  Unless otherwise stated, the term Account, when used herein, shall mean
an Account of a Borrower.

“Action” has the meaning specified therefor in Section 9.12.

“Additional Amount” has the meaning specified therefor in Section 2.07(a).

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means possession, directly or indirectly, of the power to
direct or cause direction of such Person’s management or policies, whether
through the ability to exercise voting power, by contract or
otherwise.  Notwithstanding anything herein to the contrary, in no event shall
any Agent or any Lender be considered an “Affiliate” of the Pledgor or the
Borrower.

 

737240988

--------------------------------------------------------------------------------

 

“Agent” has the meaning specified therefor in the preamble hereto.

“Aggregate Discounted Solar Asset Balance” means, as of any date of
determination, the sum of the Discounted Solar Asset Balance of all Project
Subsidiaries as of such date of determination.

“Agreement” has the meaning specified therefor in the preamble hereto.

“Allocated Services Provider Fee” means, for any Project Subsidiary, the costs
and expenses of such Project Subsidiary projected in the Financial Model to be
payable in respect of property insurance, general and administrative costs and
otherwise under the applicable maintenance services agreement and administrative
services agreement.

“Applicable Prepayment Premium” means in connection with any prepayment or
repayment of the Loans (including as a result of any mandatory prepayments,
voluntary prepayments, payments made following acceleration of the Loans or
after an Event of Default, and whether made pursuant to any proceeding under any
Debtor Relief Law, whether or not a claim for such premiums are allowed in such
proceeding but excluding scheduled principal payments made under Section 2.03(a)
and repayment at Stated Maturity Date) (a) made on or prior to the first
anniversary of the Funding Date for such Loans, an amount, if any, sufficient to
achieve a MOIC of [***] to [***] on the principal amount repaid, (b) made after
the first anniversary of the Funding Date for such Loans and on or prior to the
second anniversary of the Funding Date for such Loans, an amount, if any
sufficient to achieve a MOIC of [***] to [***] on the principal amount repaid,
(c) made after the second anniversary of the Funding Date and on or prior to the
30-month anniversary of the Funding Date for such Loans, an amount, if any,
sufficient to achieve a MOIC of [***] to [***] on the principal amount repaid
and (d) made after the 30-month anniversary of the Funding Date for such Loans,
an amount, if any, sufficient to achieve a MOIC of [***] to [***] on the
principal amount repaid.  For purposes of this definition, the determination of
the particular Loans being prepaid or repaid for purposes of the determination
of the “Funding Date for such Loans” shall be made on a first borrowed, first
repaid basis.  For the avoidance of doubt, the Applicable Prepayment Premium
shall not be applicable to repayment of Protective Advances.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent
(and the Collateral Agent, if applicable), in accordance with Section 9.07
hereof and substantially in the form of Exhibit A hereto or such other form
acceptable to the Administrative Agent.

“Asset Contribution Cure” has the meaning specified therefor in Section 6.03(b).

“Asset Cure Expiration Date” has the meaning specified therefor in Section
6.03(b).

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, chief commercial
officer, treasurer or other financial officer performing similar functions,
chief legal officer, president or executive vice president of such Person.

2

737240988

--------------------------------------------------------------------------------

 

“Availability Period” means the period from May 29, 2020 until the earlier of
(a) the date on which the Commitments are fully drawn and (b) February 23, 2021.

“Available Cash” means, as of any date of determination, cash held by the
Borrower in the Borrower Account less any Obligations required to be paid,
repaid or prepaid as of such date and any taxes, registration fees, filing fees
or other reasonable expenses of the Borrower incurred in the ordinary course of
the Permitted Business and due and payable as of such date.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

“Bona Fide Debt Fund” means any bona fide debt fund, investment vehicle,
regulated bank entity or unregulated lending entity that is primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business for
financial investment purposes; provided, however, to the extent such entity is
managed, sponsored or advised by any Person controlling, controlled by or under
common control with any competitor as described in clause (a) of the definition
of “Disqualified Institution” or any Affiliate of such competitor, no personnel
involved with any investment in such Person or the management, control or
operation of such Person (i) directly or indirectly makes, has the right to make
or participates with others in making any investment decisions, or otherwise
causing the direction of the investment policies, with respect to such debt
fund, investment vehicle, regulated bank entity or unregulated lending entity or
(ii) has access to any information (other than information that is publicly
available) relating to the Sponsor.

“Borrower” has the meaning specified therefor in the preamble hereto.

“Borrower Account” means the account of the Borrower named “Borrower Account”
listed on Schedule 6.01(o), including any sub-accounts thereof, which account
shall at all times after the initial Funding Date be subject to a Control
Agreement.

“Borrower Collections” means all cash, checks, notes, instruments, and other
items of payment (including dividends and distributions from Subsidiaries,
insurance proceeds, proceeds of cash sales, rental proceeds, and tax refunds and
other than the proceeds of equity contributions made to the Borrower by the
Pledgor).

“Borrower Share of Aggregate Discounted Solar Asset Balance” means, as of any
date of determination, an amount equal to the Aggregate Discounted Solar Asset
Balance minus the Investor Share of Aggregate Discounted Solar Asset Balance.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

3

737240988

--------------------------------------------------------------------------------

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its respective Subsidiaries:

(a)Dollars;

(b)securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of the U.S. government with maturities of twelve (12) months or less
from the date of acquisition;

(c)certificates of deposit, time deposits and eurodollar time deposits with
maturities of twelve (12) months or less from the date of acquisition, demand
deposits, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any domestic or foreign commercial
bank having capital and surplus of not less than $500,000,000 in the case of
U.S. banks and $500,000,000 (or the Dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

(d)repurchase obligations with a term of not more than sixty (60) days for
underlying securities of the types described in clauses (b), (c), (f) and (g)
entered into with any financial institution or recognized securities dealer
meeting the qualifications specified in clause (c) above;

(e)commercial paper and variable rate notes rated at least P-2 by Moody’s or at
least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency) and in each case maturing within twelve (12) months
after the date of creation thereof;

(f)marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or Standard & Poor’s, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
registered with the Securities & Exchange Commission); and

(g)readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or Standard &
Poor’s (or, if at any time neither Moody’s nor Standard & Poor’s shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency registered with the Securities & Exchange Commission)
with maturities of twelve (12) months or less from the date of acquisition.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Cash Sweep Trigger Event” means any Refinancing Cash Sweep Trigger Event or any
New System Growth Cash Sweep Trigger Event.

4

737240988

--------------------------------------------------------------------------------

 

“Change of Control” means each occurrence of any of the following:

(a)Sponsor or a Qualified Purchaser, directly or indirectly through Pledgor,
shall cease to own a majority of the economic interests in, and to have
management control of the Borrower; or

(b)the Pledgor shall cease to, directly or indirectly, beneficially and of
record, own 100% of the Equity Interests of the Borrower.

“Clarke Change of Control Amendment” means that certain Second Amendment to
Credit Agreement and First Amendment to Performance Guaranty and First Amendment
to Facility Administration Agreement, dated as of the Closing Date, by and among
Vivint Solar, Inc., a Delaware corporation, as performance guarantor, Vivint
Solar Financing VI, LLC, a Delaware limited liability company, as borrower,
Vivint Solar Provider, LLC, a Delaware limited liability company, as facility
administrator, Bank of America, N.A., as administrative agent and as collateral
agent and the lenders and the funding agents from time to time party to the
Clarke Facility.

“Clarke Facility” means (a) that certain Credit Agreement, dated as of August 6,
2019 (as amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof and in compliance with Section 6.02(k)), by
and among Vivint Solar Financing VI, LLC, a Delaware limited liability company,
as borrower, Bank of America, N.A., as administrative agent and collateral
agent, and the lenders and funding agents from time to time party thereto, as
amended by that certain First Amendment to Credit Agreement, dated as of October
28, 2019, by and among Vivint Solar Financing VI, LLC, Bank of America, N.A. and
the lenders and the funding agents from time to time party thereto and (b) the
Clarke Change of Control Amendment.

“Clarke Side Letter” means that certain Letter Agreement, dated as of May 27,
2020, by and among the Administrative Agent, the Collateral Agent and Bank of
America, N.A., as administrative agent under the Clarke Facility.

“Clarke Upsize Amendment” means that certain Third Amendment to Credit
Agreement, in substantially the form circulated by Latham & Watkins LLP at 1:41
PM ET on May 27, 2020 (with any changes thereto approved by the Required Lenders
in their reasonable discretion), by and among Vivint Solar Financing VI, LLC, a
Delaware limited liability company, as borrower, Bank of America, N.A., as
administrative agent and collateral agent, and the lenders and funding agents
from time to time party to the Clarke Facility.

“Closing Date” means the date on which all conditions precedent specified in
Section 4.01 (other than those conditions with expressly solely relate to the
initial Funding Date) are satisfied (or waived in accordance with Section 9.02).

“Closing Date Financial Model” means a financial model agreed to by the Borrower
and the Lenders on or prior to the Closing Date demonstrating the Borrower Share
of Aggregate Discounted Solar Asset Balance as of the Closing Date.

5

737240988

--------------------------------------------------------------------------------

 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loans (other than Protective Advances) to the Borrower pursuant to
Section 2.01(a), in a principal amount not to exceed the amount set forth
opposite such Lender’s name on Annex I under the heading “Commitment”.

“Consolidated LTV Ratio” means, as of any date of determination, the ratio of
Total Consolidated Debt as of such date to Borrower Share of Aggregate
Discounted Solar Asset Balance; provided, that, solely for purposes of
calculating mandatory prepayments, and not for purposes of calculating
compliance with the Section 6.03(a), if the Financing Subsidiary LTV Ratio for
any Financing Subsidiary is greater than the Sizing LTV Ratio solely as a result
of a refinancing or an increase in the principal amount of Permitted Subsidiary
Debt, (i) the Indebtedness of such Financing Subsidiary and its Subsidiaries and
(ii) Discounted Solar Asset Balance of such Financing Subsidiary shall in each
case be disregarded in the calculation of Consolidated LTV Ratio.

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of the Borrower, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
(a) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (b) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (c) any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include (A) any product warranties
extended in the ordinary course of business or (B) any contingent, unliquidated
indemnification obligation of the Borrower to the extent that such
indemnification obligation has not accrued and is not yet due and payable and no
claim has been made or is reasonably anticipated to be made with respect
thereto.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary

6

737240988

--------------------------------------------------------------------------------

 

obligation with respect to which such Contingent Obligation is made (or, if
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agreement” means, with respect to any deposit account or any securities
account, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, among the Collateral Agent, the financial institution or other
Person at which such account is maintained or with which such entitlement or
contract is carried and the Borrower, effective to grant “control” (as defined
under the applicable UCC) over such account to the Collateral Agent.

“Credit Rating” shall mean, with respect to any Person, the rating by a Rating
Agency (or any other rating agency agreed to by the Borrower and the Required
Lenders) then assigned to such Person’s unsecured, senior long-term debt
obligations (not supported by third party credit enhancements) and or if such
entity does not have a rating for its senior unsecured long-term debt, then the
rating then assigned to such Person as an issuer rating by a Rating Agency or
any other rating agency approved with the consent of the Required Lenders.

“Customer” means a Person contractually obligated to make payments to the
applicable  Project Subsidiary under a Customer Agreement.

“Customer Agreement” means, with respect to any Project, the power purchase
agreement, lease agreement or other offtake agreement for the purchase and sale
of energy or lease of a solar energy system relating to such Project signed by a
Customer and the Project Subsidiary that owns such Project.

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower, or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect or

7

737240988

--------------------------------------------------------------------------------

 

generally as it relates to other agreements in which it commits to extend credit
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity.  Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower and each Lender.

“Delayed Draw Commitment” means with respect to each Lender, the commitment of
such Lender to make Loans on any Funding Date after the initial Funding Date, in
a principal amount not to exceed the amount set forth opposite such Lender’s
name on Annex I under the heading “Delayed Draw Commitment”.

“Delinquent Project” means in the case of a Project, the related Customer is
more than 30 days past due on any portion of a contractual payment due under the
related Customer Agreement; provided that such Project shall cease to be a
Delinquent Project if the related Customer Agreement has been brought current,
the related System has been removed and redeployed and/or the related Customer
Agreement has been reassigned (or a replacement Customer Agreement executed)
within 330 days after the end of such 30 day period; provided that, for the
avoidance of doubt, any past due amounts owed by an original Customer after
reassignment to or execution of a replacement Customer Agreement with a new
Customer shall not cause the Project to be deemed to be a Delinquent Project.

“Discounted Solar Asset Balance” means, with respect to any Project Subsidiary
and as of any date of determination, (a) an amount equal to the present value of
the remaining and unpaid stream of Net Scheduled Payments for the Projects owned
by such Project Subsidiary, based upon discounting such Net Scheduled Payments
to such date at an annual rate equal to six percent (6.00%) per annum and (b) an
amount equal to the present value of the remaining and unpaid Scheduled Hedged
SREC Payments for such Hedged SREC Assets generated by Projects owned by such
Project Subsidiary on or after such date, based upon discounting such Scheduled
Hedged

8

737240988

--------------------------------------------------------------------------------

 

SREC Payments to such date at an annual rate equal to six percent (6.00%) per
annum; provided that the Discounted Solar Asset Balance in respect of any
Project Subsidiary that is, or is owned by, a Tax Equity Entity that is not a
Project Subsidiary as of the Closing Date shall be equal to $0 unless (A) (i)
the Net Scheduled Payments in respect of such Project Subsidiary are eligible to
be financed under the Clarke Facility or any Permitted Subsidiary Debt that is
substantially similar thereto, or entered into in replacement thereof or (ii)
the Tax Equity Documents and Material Project Documents for such Project
Subsidiary and Tax Equity Entity (as applicable) are (x) substantially similar
in form and substance to Tax Equity Documents and Material Project Document for
any Project Subsidiary or Tax Equity Entity (as applicable) that is a Subsidiary
of the Borrower as of the Closing Date; provided that such Project Subsidiary or
Tax Equity Entity has not been rejected for inclusion under the Clarke Facility
or any Permitted Subsidiary Debt that is substantially similar thereto, or
entered into in replacement thereof or (y) otherwise in form and substance
reasonably satisfactory to the Required Lenders (such approval not to be
unreasonably withheld, conditioned or delayed) and (B) the Tax Equity Documents
for such Tax Equity Entity permit the indirect transfer of the Equity Interests
in such Tax Equity Entity owned by the Borrower upon satisfaction of customary
conditions; provided, further, that the Discounted Solar Asset Balance in
respect of any Pre-PTO Project that, if included in the Aggregate Discounted
Solar Asset Balance based on the valuation methodology set forth in clause (a)
and (b) above, would cause the Aggregate Discounted Solar Asset Balance
attributable to all Pre-PTO Projects to exceed 50% of the total Aggregate
Discounted Solar Asset Balance calculated solely in respect of Projects financed
under the Clarke Facility or any Permitted Subsidiary Debt that is substantially
similar thereto, shall be equal to $0.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts or (b) the early termination or modification of any contract (other
than the termination or modification of Customer Agreements in the ordinary
course of business consistent with past practices) resulting in the receipt by
the Borrower or any of its Subsidiaries of a cash payment or other consideration
in exchange for such event (other than payments in the ordinary course for
accrued and unpaid amounts due through the date of termination or modification).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends or distributions in cash, or (d) is convertible into or exchangeable
for (i) Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is six months after the Maturity Date.

“Disqualified Institution” means (a) any competitor of the Sponsor that is not a
financial institution and is engaged in the business of owning, managing,
operating, maintaining or developing solar photovoltaic systems for use in
residential or commercial applications and (b) (i)

9

737240988

--------------------------------------------------------------------------------

 

any other Person identified by Borrower (or one of its Affiliates) as a
“Disqualified Institution” to Lenders in writing prior to the Closing Date and
set forth on Annex II hereto or (ii) subject to the prior written consent of the
Lenders, any other Person identified by the Borrower (or one of its Affiliates)
as a “Disqualified Institution” to the Lenders from time to time in writing and,
in each case, any Affiliate of any such Person solely to the extent such
Affiliate has the name of such Person in its legal name (except for an Affiliate
of any such Person that is regularly involved in making passive investments in
electric generating assets or other energy assets (a “Passive Investor”) so long
as such Passive Investor has in place procedures to prevent its Affiliates which
are Persons identified as “Disqualified Institution” under this clause (b) from
acquiring confidential information relating to such passive investments).
Notwithstanding anything herein to the contrary, a Bona Fide Debt Fund shall not
be deemed to be a Disqualified Institution.

“Distributable Proceeds” means (i) the proceeds of the Loans (other than
Protective Advances), (ii) the Net Cash Proceeds of Permitted Subsidiary Debt
(after giving effect to any mandatory prepayment required pursuant to Sections
2.05(c)(iv) or 2.05(c)(viii)) and (iii) the proceeds of capital contributions
made by any Tax Equity Investor.

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having tangible net worth in excess of
$100,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has
tangible worth in excess of $100,000,000, provided that such bank is acting
through a branch or agency located in the United States, (c) a finance company,
insurance company, or other financial institution that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) having tangible net worth
in excess of $100,000,000, (d) a fund that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
(it being understood that such activity does not need to constitute such
entity’s primary business) having tangible net worth in excess of $100,000,000,
or (e) a Lender, or an Affiliate or Related Fund of a Lender, in each case, so
long as such entity has tangible net worth in excess of $100,000,000.

“Employee Plan” means any employee pension benefit plan (as defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of
ERISA or Section 412 of the Internal Revenue Code and is sponsored or maintained
by Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or has contributed or had an
obligation to contribute at any time during the preceding five plan years.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by the Borrower or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received

10

737240988

--------------------------------------------------------------------------------

 

Hazardous Materials generated by the Borrower or any of its Subsidiaries or any
predecessor in interest.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirements
of Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by the Borrower or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by the Borrower or any of its
Subsidiaries.

“Equity Contribution Cure” has the meaning specified therefor in Section
6.03(b).

“Equity Cure Expiration Date” has the meaning specified therefor in Section
6.03(b).

“Equity Interests” means (a) any shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) any
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to an Employee Plan; (b)
withdrawal of Borrower or any ERISA Affiliate from an Employee Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations with
respect to Borrower or an ERISA Affiliate

11

737240988

--------------------------------------------------------------------------------

 

that is treated as such a withdrawal under Section 4062(e) of ERISA; (c)
complete or partial withdrawal of Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent; (d)
filing by Borrower or an ERISA Affiliate of a notice of intent to terminate an
Employee Plan under Section 4041(c) of ERISA, treatment of an Employee Plan
amendment as a termination under Section 4041(c) of ERISA, or institution of
proceedings by the PBGC to terminate an Employee Plan; (e) determination that an
Employee Plan is in “at-risk” status under Section 430 of the Code or Section
303 of ERISA or that a Multiemployer Plan is in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (f) an event or
condition that is reasonably expected to constitute grounds under Section 4042
of ERISA for termination of, or appointment of a trustee to administer, any
Employee Plan; or (g) failure by Borrower or any ERISA Affiliate to meet the
minimum funding standards under Sections 412 and 430 of the Code and Sections
302 and 303 of ERISA in respect of an Employee Plan, whether or not waived, or
to make a required contribution to a Multiemployer Plan.

“Event of Default” has the meaning specified therefor in Section 7.01.

“Event of Loss” means a loss that is deemed to have occurred with respect to a
System if such System is damaged or destroyed by fire, theft or other casualty
and such System has become inoperable because of such event.

“Excess Cash Flow” means, with respect to any Quarterly Period, all Borrower
Collections actually received by the Borrower during such Quarterly Period
(other than Distributable Proceeds), net of amounts applied to an optional
prepayment of Loans in accordance with Section 2.05(b) during such Quarterly
Period, amounts required be applied to a mandatory prepayment of the Loans in
accordance with Section 2.05(c) during such Quarterly Period, amounts required
to be used to repay the Obligations (including scheduled principal payments and
interest on the Loans) during such Quarterly Period and  the amounts required to
pay any taxes, registration fees, filing fees or other reasonable expenses of
the Borrower incurred in the ordinary course of the Permitted Business during
such Quarterly Period.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.07, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.07(d) and (d) any Taxes imposed under FATCA.

12

737240988

--------------------------------------------------------------------------------

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Extraordinary Receipts” means any cash received by the Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(iii) or (iv) hereof), including (a)
foreign, United States, state or local tax refunds, (b) pension plan reversions,
(c) proceeds of insurance, (d) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (e)
condemnation awards (and payments in lieu thereof), (f) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of the Borrower or any of its Subsidiaries
(except in connection with a transaction permitted under this Agreement) or (ii)
received by the Borrower or any of its Subsidiaries as reimbursement for any
costs previously incurred or any payment previously made by such Person or in
respect of System production guarantees provided to the Borrower or any of their
Subsidiaries in the ordinary course of business) and (g) any purchase price
adjustment received in connection with any purchase agreement.  For the
avoidance of doubt, the term “Extraordinary Receipts” shall not include any
preferred distributions or other similar payments to Tax Equity Investors.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“FCPA” has the meaning specified therefor in Section 5.01(u).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States (or any successor).

“Fee Letters” means each fee letter, dated as of the Closing Date, between the
Borrower and each Lender.

“Financial Model” shall mean the Closing Date Financial Model or Updated
Financial Model.

“Financing Subsidiary” means any Subsidiary of the Borrower that is a borrower
in respect of Permitted Subsidiary Debt.

“Financing Subsidiary LTV Ratio” means, as of any date with respect to any
Financing Subsidiary, the ratio of (i) the aggregate outstanding amount of
Indebtedness of such Financing Subsidiary and its Subsidiaries as at such date
minus the sum of all restricted cash and Cash Equivalents of such Financing
Subsidiary and its Subsidiaries at that date to (ii) Discounted Solar Asset
Balance of all Project Subsidiaries owned by such Financing Subsidiary and its
Subsidiaries.

13

737240988

--------------------------------------------------------------------------------

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, or of
Vivint Solar and its Subsidiaries, as the case may be, ending on December 31 of
each year.

“Fitch” shall mean Fitch Ratings, Inc. (or any successor to its ratings
business).

“Funding Date” means a date on which Loans (other than Protective Advances) are
borrowed; provided that, in no event shall a Funding Date occur later than the
end of the Availability Period.

“Funds Flow Memorandum” means the memorandum, in form and substance reasonably
satisfactory to the Lenders, describing the sources and uses of all cash
payments in connection with the transactions contemplated to occur on the
initial Funding Date.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis; provided that for the
purpose of Section 6.03 hereof, and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements
(except with respect to accounting changes required by Borrower’s accountants
and disclosed to the Agents prior to the Closing Date), provided further that,
if there occurs after the date of this Agreement any change in GAAP that affects
in any respect the calculation of the covenant contained in Section 6.03(a)
hereof, the Collateral Agent and the Borrower shall negotiate in good faith
amendments to the provisions of this Agreement that relate to the calculation of
such covenant with the intent of having the respective positions of the Lenders
and the Borrower after such change in GAAP conform as nearly as possible to
their respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenant in Section 6.03(a) hereof shall
be calculated as if no such change in GAAP has occurred.

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Group Members” means the Pledgor, the Borrower and each of its Subsidiaries
(including the Project Subsidiaries).

14

737240988

--------------------------------------------------------------------------------

 

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including any pollutant, contaminant, waste, hazardous waste, toxic substance or
dangerous good which is defined or identified in any Environmental Law and which
is present in the environment in such quantity or state that it contravenes any
Environmental Law; (b) petroleum and its refined products; (c) polychlorinated
biphenyls; (d) any substance exhibiting a hazardous waste characteristic,
including corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) any raw materials, building
components (including asbestos-containing materials) and manufactured products
containing hazardous substances listed or classified as such under Environmental
Laws.

“Hedged SREC Assets” means any Qualified Contracted SRECs and Qualified Spot
SRECs.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement, excluding any forward sale of solar energy credits or
solar energy certificates.

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

“Holdout Lender” has the meaning specified therefor in Section 9.02(b).

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis satisfactory to the

15

737240988

--------------------------------------------------------------------------------

 

Collateral Agent and in accordance with accepted practice, of such Person under
Hedging Agreements; (h) all monetary obligations under any receivables
factoring, receivable sales or similar transactions and all monetary obligations
under any synthetic lease, tax ownership/operating lease, off-balance sheet
financing or similar financing; (i) all Contingent Obligations; (j) all
Disqualified Equity Interests; and (k) all obligations referred to in clauses
(a) through (j) of this definition of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

“Indemnified Matters” has the meaning specified therefor in Section 9.15.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation the Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning specified therefor in Section 9.15.

“Initial Commitment” means with respect to each Lender, the commitment of such
Lender to make a Loan on the initial Funding Date, in a principal amount not to
exceed the amount set forth opposite such Lender’s name on Annex I under the
heading “Initial Commitment”.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

“Interest Rate” a rate per annum equal to 8.00%.  

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit, capital contributions or
acquisitions of Indebtedness (including, any bonds, notes, debentures or other
debt securities), purchase of Equity Interests, or all or substantially all of
the assets of such other Person (or of any division or business line of such
other Person), (b) the purchase or ownership of any futures contract or
liability for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or (c) any investment in any other
items that are or would be classified as investments on a balance sheet of such
Person prepared in accordance with GAAP.

“Investor Share of Aggregate Discounted Solar Asset Balance” means, as of any
date of determination, an amount equal to the greater of (i) the present value
of the remaining and unpaid stream of Scheduled Investor Distributions on or
after such date, based upon discounting such Scheduled Investor Distributions to
such date, at an annual rate equal to six percent (6.00%) per annum; and (ii)
$0.

“Knowledge” means, with respect to the Borrower, the actual knowledge, after
reasonable inquiry, of the Chief Executive Officer, the Chief Financial Officer,
the Chief Operating Officer,

16

737240988

--------------------------------------------------------------------------------

 

the Chief Commercial Officer and the Chief Legal Officer of the Borrower, as
applicable; provided, however, that for matters relating to a Customer,
“Knowledge of the Borrower” shall be limited to the representations and
warranties made by such Customer in the Customer Agreement, without the Borrower
undertaking further inquiry or due diligence. Any notice delivered to the
Borrower by a Lender shall provide the Borrower with Knowledge of the facts
included therein.

“Lender” means each Person designated as a Lender on the signature pages hereto
or that subsequently becomes a Lender after the Closing Date in accordance with
Section 9.07 pursuant to an Assignment and Acceptance.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including any conditional sale or title retention
arrangement, any Capitalized Lease and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.

“Limited Step-up Event” means (a) any event set forth in the Governing Documents
of a Tax Equity Entity that adjusts the amount or ratio that the related Tax
Equity Investor will receive of the distributable cash of such Tax Equity Entity
that otherwise would be payable to the related Subsidiary of the Borrower that
is a member in such Tax Equity Entity or (b) any event set forth in the
Permitted Subsidiary Debt Documents other than those in respect of Permitted
Subsidiary Debt set forth in clause (b) or (d) of the definition thereof (other
than an event that constitutes a Subsidiary Distribution Block) that adjusts the
percentage of excess cash of the related Financing Subsidiary that is required
to be swept to prepay the Indebtedness related under such Permitted Subsidiary
Debt Documents.

“Loan” means (a) a loan made in respect of a Lender’s Commitment in accordance
with Section 2.01(a)(i) and (b) a Protective Advance.

“Loan Agreement” means this Loan Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Loan Document” means this Agreement, any Note, any Fee Letter, the Security
Documents and any other agreement, instrument, certificate, report and other
document executed and delivered pursuant hereto or thereto or otherwise
evidencing or securing any Loan or any other Obligation.

“LTV Compliance Certificate” has the meaning assigned to such term in
Section 6.01(a)(iv).

“LTV Conditions” means that at the relevant date of measurement, the
Consolidated LTV Ratio is equal to or less than the Sizing LTV Ratio.

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Borrower and its
Subsidiaries (taken as a whole), (b) the ability of the Borrower to fully and
timely perform any of its payment obligations under the Loan Documents, (c) the
legality, validity or enforceability of this Agreement or any other Loan
Document, (d) the rights and remedies of any Secured Party under any Loan
Document, or (e) the

17

737240988

--------------------------------------------------------------------------------

 

validity, perfection or priority of a Lien or Liens in favor of the Collateral
Agent for the benefit of the Secured Parties on Collateral having a fair market
value individually or in the aggregate in excess of $500,000.

“Material Project Documents” means (a) the documents set forth on
Schedule 5.01(s) hereto as of the Closing Date under the heading “Material
Project Documents” or in the supplement to such Schedule delivered pursuant to
Section 6.01(n), and any successor, substitute or replacement documents therefor
and (b) any other master engineering, procurement and construction agreement or
comparable agreement, maintenance services agreement, administrative services
agreement, management agreement, backup servicing agreement addendum or
transition management agreement addendum or SREC transfer agreement entered into
after the Closing Date that are on terms substantially consistent with the
Material Project Document in effect as of the Closing Date or otherwise on terms
fair and reasonable to the applicable Subsidiary of the Borrower party thereto
(taken as a whole) or (including, in each case, all material amendments,
modifications, supplements, waivers and consents with respect thereto).

“Maturity Date” means the earlier of (a) the third anniversary of the Closing
Date (or the prior Business Day if such date is not a Business Day) (the “Stated
Maturity Date”) and (b) the date all Obligations shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Maximum Consolidated LTV Ratio” means a Consolidated LTV Ratio of 90%; as
reduced by 1% for each $50 million of proceeds from Permitted Subsidiary Debt
that has been applied to mandatorily prepay the Loans pursuant to Section
2.05(c)(iv), upon the application of such prepayment; provided, that if the
Maximum Consolidated LTV Ratio is greater than 88% on the first anniversary of
the Closing Date, the Maximum Consolidated LTV Ratio shall be reduced to 88% on
such date and if the Maximum Consolidated LTV Ratio is greater than 86% on the
second anniversary of the Closing Date, the Maximum Consolidated LTV Ratio shall
be reduced to 86% on such date.

“Minor Permitted Subsidiary Debt” means any Permitted Subsidiary Debt in respect
of which the Discounted Solar Asset Balance of all Project Subsidiaries owned by
the related Financing Subsidiary and its Subsidiaries is equal to less than 15%
of the Aggregate Discounted Solar Asset Balance.

“MOIC” means, (a) for any Loans repaid or prepaid (other than scheduled
principal payments or repayment at Stated Maturity), a multiple of invested
capital based on (i) the sum of all fees, original issue discount, interest
(other than default interest), premiums, principal (including scheduled payments
and the repayment or prepayment of such on the applicable date of determination)
and other payments received in cash by the Lenders in respect such Loans being
repaid or prepaid since the Funding Date, excluding (x) any repayment or
prepayment of Protective Advances or any interest paid on Protective Advances
and (y) any Liquidated Damages (as defined in the Sponsor Side Letter) to the
extent payable pursuant to Section 6.01(q)), as the numerator and (ii) the
principal amount of such Loans being repaid or prepaid as of such date, as the
denominator.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

18

737240988

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness, any Disposition or the receipt of any Extraordinary Receipts by
any Person or any of its Subsidiaries, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary, in connection therewith after deducting
therefrom only (a)  the amount of any Indebtedness which is required to be, and
is, repaid in connection therewith (other than Indebtedness under this
Agreement), (b) reasonable fees and expenses (including any breakage costs)
related thereto incurred by such Person or such Subsidiary in connection
therewith, (c) transfer taxes paid or determined to be payable to any taxing
authorities by such Person or such Subsidiary in connection therewith, (d) net
income taxes paid or determined to be payable in connection therewith (after
taking into account any tax credits or deductions and any tax sharing
arrangements), and (e) the amount of any reasonable reserve established in
accordance with GAAP against any obligation to make earn-out or other contingent
payments (including purchase price adjustments and indemnity obligations),
provided that, upon the release of any such reserve, the amount released shall
be considered Net Cash Proceeds, in each case, to the extent, but only to the
extent, that the amounts so deducted are (i) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries and (ii) properly attributable to such
transaction or to the asset that is the subject thereof.

“Net Scheduled Payments” means for any calendar month with respect to a Project,
an amount equal to (a) the Scheduled Customer Payment for such Project (except
for a Delinquent Project or Terminated Project, each of which shall have a
Scheduled Customer Payment of $0) during such calendar month plus proceeds
projected to be received by the Project Subsidiary that owns such Project during
such calendar month under the Massachusetts “SMART Program” (or the Connecticut
Green Bank’s Residential Solar Investment Program or the successor solar
incentive program in New Jersey (so long as the revenues under such programs are
eligible to be financed under the Clarke Facility or any Permitted Subsidiary
Debt that is substantially similar thereto)) in respect of such Project minus
(b) the Allocated Services Provider Fee for such calendar month.  The Net
Scheduled Payments are based on Scheduled Customer Payments only and, for the
avoidance of doubt, does not include Scheduled Hedge SREC Payments or proceeds
from the sale of any other SRECs.

“New System Growth Cash Sweep Trigger Event” means the failure of the Sponsor to
cause at least [***] of the Projects (determined on a STC DC nameplate MW basis)
that are transferred to tax equity vehicles by Sponsor or any of its Affiliates
or Subsidiaries in any Measurement Period to be Borrower Projects (as defined in
the Sponsor Side Letter) (after the lapse of the cure period set forth in the
Sponsor Side Letter).

“Non-Recourse” means, with respect to any Indebtedness, neither the Borrower nor
the Pledgor has any Contingent Obligation or other liability for such
Indebtedness and no property of the Borrower or Pledgor is included in the
collateral for such Indebtedness.

19

737240988

--------------------------------------------------------------------------------

 

“Non-U.S. Lender” has the meaning specified therefor in Section 2.07(d).

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrower to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 7.01.  Without limiting the generality of the foregoing, the Obligations
of the Borrower under the Loan Documents include (a) the obligation
(irrespective of whether a claim therefor is allowed in an Insolvency
Proceeding) to pay principal, interest, charges, expenses, fees, premiums,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Person under the Loan Documents, and (b) the obligation of such Person to
reimburse any amount in respect of any of the foregoing that any Agent or any
Lender (in its sole discretion) may elect to pay or advance on behalf of such
Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Documents” means, with respect to each Project Subsidiary, the Customer
Agreements, interconnection agreements and all other material contracts relating
to Systems in a Project Subsidiary.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant Register” has the meaning specified therefor in Section 9.07(i).

“Payment Date” means the last business day of each February, May, August and
November; provided, that the first Payment Date shall be August 31, 2020.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Business” means the business as described in Section 5.01(l).

“Permitted Disposition” means:

(a)any involuntary loss, damage or destruction of property;

20

737240988

--------------------------------------------------------------------------------

 

(b)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(c)sales, assignments, transfers or dispositions of obsolete, worn-out or
replaced property or assets not used or useful in its business;

(d)leases of Systems to Customers in the ordinary course of business;

(e)transfers of Systems to Customers or purchasers of host sites whether
pursuant to the terms of the underlying Customer Agreement or in connection with
a work-out of a default thereunder in the ordinary course of business;

(f)transfers, assignments or leases of System to any Project Subsidiary;

(g)transfers of purchased assets (including Systems or any component thereof)
back to the sellers or originators thereof (or any designee of such seller or
originator) pursuant to repurchase or put rights granted to an Subsidiary in the
purchase agreement or related transaction documents in the event the purchased
assets do not satisfy specified criteria;

(h)sales of SRECs pursuant to a SREC Agreement, the applicable Material Project
Documents or otherwise in the ordinary course of business;

(i)sales of property from which 100% of the Net Cash Proceeds are applied to
make a prepayment of the Loans (including the Applicable Prepayment Premium)
pursuant to Section 2.05(c)(ii);

(j)to the extent constituting a Disposition, any issuance of Equity Interests in
any Tax Equity Entity to a Tax Equity Investor or to a Subsidiary of the
Borrower in accordance with the Permitted Business and the applicable Tax Equity
Documents; and

(k)any transfer, assignment or contribution of the Equity Interests in any
Person (including any Tax Equity Entity or Project Subsidiary) that are
contributed to the Borrower by the Pledgor after the Closing Date.

“Permitted Indebtedness” means:

(a)any Indebtedness owing to any Agent or any Lender under this Agreement and
the other Loan Documents;

(b)the incurrence of Indebtedness by a Financing Subsidiary under Hedging
Agreements that is incurred for the bona fide purpose of hedging the interest
rate risks associated with such Person’s business and not for speculative
purposes;

(c)unsecured trade payables which are not evidenced by a note or are otherwise
indebtedness for borrowed money and which arise out of purchases of goods or
services in the ordinary course of business; provided, however, such trade
payables are payable not later than ninety (90) days after the original invoice
date and are not overdue by more than thirty (30) days;

21

737240988

--------------------------------------------------------------------------------

 

(d)operating deficit loans and member loans to Subsidiaries made in accordance
with the applicable Tax Equity Documents; and

(e)Permitted Subsidiary Debt.

“Permitted Investments” means:

(a)Investments in cash and Cash Equivalents;

(b)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c)Investments existing on the date hereof, as set forth on Schedule 6.02(e)
hereto, but not any increase in the amount thereof as set forth in such
Schedule or any other modification of the terms thereof;

(d)Investments in Subsidiaries comprised of (i) a transfer, assignment or lease
of a System to a Project Subsidiary, (ii) cash or other assets (other than
Systems) transferred to a Project Subsidiary, solely for the purpose of
complying with the obligations of such Project Subsidiary under the Material
Project Documents to which it is a party or (iii) other funding to any
Subsidiary for the payment of expenses pursuant to a Material Project Document,
or Tax Equity Document or otherwise in accordance with the Permitted Business
(including member loans from a Subsidiary to a Project Subsidiary);

(e)Investments in Hedging Agreements permitted under Section 6.02(b);

(f)other Investments in Project Subsidiaries and Tax Equity Entities (including
Project Subsidiaries or Tax Equity Entities formed or acquired after the Closing
Date) in accordance with the Permitted Business and Tax Equity Documents;
provided that any obligation of the Borrower or any of its Subsidiaries to make
capital contributions to such Project Subsidiary or Tax Equity Entities is
unconditionally guaranteed by the Sponsor;

(g)Investments consisting of capital contributions made by the Borrower or any
of its Subsidiaries, in each case with amounts that would otherwise qualify to
be applied to a Permitted Restricted Payment or the proceeds of capital
contributions made to the Borrower, directly or indirectly, by the Sponsor
or,  to any of its or their direct Subsidiaries, that are applied to Investments
described under the foregoing clause (f);

(h)Investments consisting of ownership of the Equity Interests in Subsidiaries
in accordance with the Permitted Business; and

(i)Investments constituting a Permitted Disposition.

“Permitted Liens” means:

(a)Liens securing the Obligations;

22

737240988

--------------------------------------------------------------------------------

 

(b)Liens for taxes, assessments and governmental charges (i) that are not yet
due or (ii) that are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted (and enforcement of such Lien shall
have been stayed) so long as (A) the payment thereof is fully covered by
adequate reserves in accordance with GAAP, bonds or other security and (B)
payment thereof is promptly made after resolution of such conflict;

(c)judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 7.01(j);

(d)Liens on any SREC in favor of a counterparty under a SREC Agreement resulting
from the nature of the related SREC Agreement as a forward contract;

(e)in the case of the Project Subsidiaries, mechanics’, materialmen’s,
repairmen’s and other similar liens arising in the ordinary course of business
or incident to the construction, improvement or restoration of a System in
respect of obligations (i) that are not yet due or (ii) that are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted (and enforcement of such Lien shall have been stayed) so long as the
payment thereof is fully covered by adequate reserves in accordance with GAAP,
bonds or other security;

(f)in the case of the Project Subsidiaries, minor defects, easements,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business and that are not incurred to secure Indebtedness and
encumbrances, licenses, restrictions on the use of property or minor
imperfections in title that do not materially impair the property affected
thereby for the purpose for which title was acquired or interfere with the
operation and maintenance of a System;

(g)Liens arising as a matter of law;

(h)rights of set-off or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(i)Liens securing Permitted Subsidiary Debt; provided that such Lien does not
extend to or encumber property in the definition of Non-Recourse; and

(j)in respect of the Project Subsidiaries, Liens permitted without consent under
the terms of the Tax Equity Documents and the applicable Permitted Subsidiary
Debt Documents to the extent not included in clauses (a) through (h) of this
definition of “Permitted Liens” that (i) have been approved in writing by the
Required Lenders or (ii) when taken together, could not reasonably be expected
to result in a material adverse effect upon the business, operations, assets or
condition (financial or otherwise) of any individual Project Subsidiary.

“Permitted Restricted Payments” means any Restricted Payments made by:

(a)any Project Subsidiary to a Subsidiary other than another Project Subsidiary;

23

737240988

--------------------------------------------------------------------------------

 

(b)any Subsidiary to the Borrower;

(c)any Subsidiary to another Subsidiary that directly owns such Subsidiary, or
any Tax Equity Investor as required pursuant to the applicable Tax Equity
Documents;

(d)Borrower with Distributable Proceeds, so long as no Default or Event of
Default shall have occurred and be continuing on the effective date of such
Restricted Payment; and

(e)Borrower with Available Cash; provided, that in either case, (i) an
Authorized Officer of the Borrower shall deliver to the Lenders, at least three
Business Days prior to the payment of such Restricted Payments, an executed
certificate (a “Restricted Payment Certificate”) certifying the following (with
reasonably detailed calculations consistent with the methodology used in the
Financial Model demonstrating compliance with clause (x)): (x) both before and
after giving pro forma effect to such Restricted Payment, the LTV Conditions
shall be satisfied (calculated as of a date not more than three (3) Business
Days prior to the payment of such Restricted Payment), (y) no Default or Event
of Default shall have occurred and be continuing and (z) no Subsidiary
Distribution Block shall have occurred and be continuing and (ii) prior to the
proposed date of the Restricted Payment, the Lenders shall have the ability to
dispute the related calculation demonstrating pro forma compliance with the LTV
Conditions in writing (it being understood that the parties shall work in good
faith to resolve any such dispute and no such Permitted Restricted Payments are
permitted during the pendency of such dispute); provided, that, any portion of
the proposed Restricted Payment not subject to dispute shall be permitted to be
made on the proposed date of the Restricted Payment.

“Permitted Subsidiary Debt” means (a) Indebtedness under the Volta Facility, (b)
Indebtedness issued pursuant to that certain Note Purchase Agreement, dated as
of June 4, 2018 (as amended, amended and restated, supplemented or otherwise
modified in accordance with the terms thereof and in compliance with Section
6.02(k)), by and among Vivint Solar Financing V, LLC, a Delaware limited
liability company, Credit Suisse Securities (USA) LLC, Citigroup Global Markets,
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
Securities Inc. and SunTrust Robinson Humphrey, Inc. and subject to that certain
Indenture, dated as of June 11, 2018 (as amended, amended and restated,
supplemented or otherwise modified in accordance with the terms thereof and in
compliance with Section 6.02(k)), by and between Vivint Solar Financing V, LLC
and Wells Fargo Bank, National Association, (c) Indebtedness under the Clarke
Facility, (d) Indebtedness issued pursuant to that certain Note Purchase
Agreement, dated as of June 11, 2018 (as amended, amended and restated,
supplemented or otherwise modified in accordance with the terms thereof and in
compliance with Section 6.02(k)), by and between Vivint Solar Financing IV, LLC,
a Delaware limited liability company, and GIFS Capital Company, LLC and subject
to that certain Indenture, dated as of June 11, 2018 (as amended, amended and
restated, supplemented or otherwise modified in accordance with the terms
thereof and in compliance with Section 6.02(k)), by and between Vivint Solar
Financing IV, LLC and Wells Fargo Bank, National Association, and (e) any other
any Indebtedness of a Subsidiary of the Borrower that satisfies the following
criteria: (i) such Indebtedness must have a Weighted Average Life to Maturity
and a scheduled maturity date no earlier than the Stated Maturity Date, (ii)
after giving pro forma effect to the Indebtedness and any required mandatory
prepayment with the proceeds of such Indebtedness required hereunder, the LTV
Conditions are satisfied, (iii) at the time of incurrence

24

737240988

--------------------------------------------------------------------------------

 

thereof, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (iv) such refinancing shall be Non-Recourse.

“Permitted Subsidiary Debt Documents” means the documents constituting the “Loan
Documents,” “Financing Documents,” “Transaction Documents” or analogous term
governing Permitted Subsidiary Debt.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof, made
by the Pledgor in favor of the Collateral Agent for the benefit of the Secured
Parties securing the Obligations.

“Pledgor” means Vivint Solar Financing Holdings 2 Borrower Parent, LLC, a
Delaware limited liability company.

“Post-Default Rate” means a rate per annum equal to 10.00%.

“Pre-PTO Project” means a Project with respect to which the related System has
been installed in compliance with applicable law in effect at the time of such
installation but which System has not yet achieved PTO; provided that no more
than 180 days have passed since the installation of such System was completed.

“Pro Rata Share” means, with respect to:

(a)a Lender’s right to receive payments of interest, fees, and principal with
respect the Loans, the percentage obtained by dividing (i) such Lender’s unpaid
principal amount of the Loans, by (ii) the aggregate unpaid principal amount of
all Loans,

(b)a Lender’s obligation to make Loans, the percentage obtained by dividing
(i) such Lender’s undrawn Commitment, by (ii) the sum of the aggregate undrawn
Commitments, and

(c)all other matters (including the indemnification obligations arising under
Section 8.05), the percentage obtained by dividing (i) the sum of such Lender’s
undrawn Commitments and the unpaid principal amount of such Lender’s portion of
the Loans by (ii) the sum of the undrawn Commitments of all Lenders and the
aggregate unpaid principal amount of the Loans.

“Project” means a System installed on a Customer’s property and (a) used or to
be used to generate electricity for sale to such Customer or (b) leased to a
Customer, in each case under a Customer Agreement, the associated rights under
such Customer Agreement, and all other related rights to the extent applicable
thereto, including all parts and manufacturer’s warranties and rights to access
Customer data, and all permits and real property rights and other rights with
respect to such Customers’ real property contained in such Customer Agreement
necessary for the operation of the System and the lease of the System to the
Customer or sale of electricity pursuant to the

25

737240988

--------------------------------------------------------------------------------

 

related Customer Agreement, as applicable, and all rights pursuant to any
related Environmental Attributes and Rebates (in each case as defined in the
applicable master engineering, procurement and construction agreement pursuant
to which the Project was transferred to the Project Subsidiary).

“Project Documents” means, with respect to a Project Subsidiary, the Material
Project Documents and Other Documents of such Project Subsidiary.

“Project Subsidiary” means any Subsidiary of the Borrower that directly owns a
Project.

“PTO” means, with respect to a System, the receipt of permission to operate from
the related local utility in writing or in such other form as is customarily
given by the related local utility.

“Purchase Option” means, with respect to the Governing Documents of any Tax
Equity Entity, the right of any Subsidiary of the Borrower or its designated
Affiliate to purchase the related Tax Equity Investor’s interest such
Subsidiary, as applicable.

“Qualified Contracted SREC” means any SREC produced by a Project Subsidiary that
is transferred to a SREC Subsidiary and sold by such SREC Subsidiary pursuant to
a Qualified SREC Agreement or required to be delivered in connection with a
Qualified SREC Agreement.

“Qualified Contracted SREC True-Up Amount” means, upon the occurrence of a SREC
Production Event, the positive difference, if any, of (i) the sum of the
Discounted Solar Asset Balances of each related Project Subsidiary immediately
prior to such SREC Production Event, less (ii) the sum of the Discounted Solar
Asset Balances of each related Project Subsidiary immediately after such SREC
Production Event.  

“Qualified Manager” means a Person that (a) has the Requisite Experience, and
(b) either (i) has (A) a Credit Rating of at least two of three of (1) “BBB-” or
higher by Standard & Poor’s, (2) “BBB-” or higher by Fitch and (3) “Baa3” or
higher by Moody’s or (B) a tangible net worth of at least $300,000,000, or (ii)
has a direct or indirect parent with (A) of at least two of three of (1) “BBB-”
or higher by Standard & Poor’s, (2) “BBB-” or higher by Fitch and (3) “Baa3” or
higher by Moody’s, or (B) a tangible net worth of at least $300,000,000;
provided that if such Person (or such parent) is also rated by a third rating
agency, it is not rated lower than “BBB-” with a stable outlook in the case of
Standard & Poor’s or Fitch, or below “Baa3” with a stable outlook in the case of
Moody’s; provided, that (x) such Person can satisfy the Requisite Experience by
engaging an Affiliate or third-party service provider who has the Requisite
Experience and (y) any Person controlled by a Person that can satisfy the
Requisite Experience shall be deemed to satisfy the Requisite Experience.

“Qualified Purchaser” means a Person (other than Sponsor or its Affiliates) that
purchases the direct or indirect Equity Interests in Pledgor that is a Qualified
Manager and that has certified at the time it acquires such direct or indirect
Equity Interests in Pledgor that it intends to hold such interests and not treat
them “as available for sale” or equivalent for accounting purposes.

“Qualified Spot SREC” means SRECs that qualify for the Massachusetts SREC I
program or the Massachusetts SREC II program.

26

737240988

--------------------------------------------------------------------------------

 

“Qualified SREC Agreement” means any SREC Agreement between a SREC Subsidiary
and a Qualified SREC Counterparty, including any parent guaranties provided by a
Qualified SREC Counterparty or its affiliates associated with such SREC
Agreement.

“Qualified SREC Counterparty” means a Person (i) that has a Credit Rating of at
least “BBB-” or higher by Standard & Poor’s or Fitch or “Baa3” or higher by
Moody’s or (ii) whose obligations under a SREC Agreement are guaranteed by a
Person that has Credit Rating of at least “BBB-” or higher by Standard & Poor’s
or Fitch or “Baa3” or higher by Moody’s; provided that if such Person (or such
guarantor) is also rated by another ratings agency, it is not rated lower than
BBB- with a stable outlook in the case of Standard & Poor’s or Fitch, or below
Baa3 with a stable outlook in the case of Moody’s; provided, further, that if
such Person is the defaulting party with respect to an “Event of Default” (or
any equivalent event, however defined) under the related Qualified SREC
Agreement that is not subject to good faith dispute between the applicable SREC
Subsidiary and such Person, such Person shall not be considered a “Qualified
SREC Counterparty”.

“Quarterly Compliance Certificate” has the meaning assigned to such term in
Section 6.01(a)(iii).

“Quarterly Period” means the three-month period ending on the last day of each
February, May, August and November.

“Rating Agency” shall mean Standard & Poor’s, Moody’s or Fitch.

“Recipient” means any Agent or any Lender, as applicable.

“Refinancing Cash Sweep Trigger Event” has the meaning specified therefor in
Section 2.05(c)(viii).

“Register” has the meaning specified therefor in Section 9.07(f).

“Registered Loans” has the meaning specified therefor in Section 9.07(f).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including the movement of
Hazardous Materials through or in the ambient air, soil, surface or ground
water, or property.

27

737240988

--------------------------------------------------------------------------------

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

“Replacement Lender” has the meaning specified therefor in Section 3.04(c).

“Reportable Event” means an event described in Section 4043(c) of ERISA (other
than an event not subject to the provision for 30-day notice to the PBGC under
the regulations promulgated under such Section).

“Required Lenders” means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

“Requisite Experience” shall mean a person that has, for a period of at least
three (3) consecutive years within the five (5) years immediately prior to the
date of determination, operated at least (a) 500 megawatts of energy generation
facilities (of which at least 75 megawatts are residential or commercial solar
distributed generation capacity) or (b) 150 megawatts of total aggregate solar
distributed generation capacity (of which at least 50 megawatts are residential
or commercial solar distributed generation capacity).

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Federal Reserve Board (or any successor Governmental
Authority) for determining the reserve requirements (including any basic,
supplemental, marginal, or emergency reserves) that are in effect on such date
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”) of that Lender, but so long as such Lender is not required or
directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Person or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Person or any direct or indirect parent of any
Person, now or hereafter outstanding, (c) the making of any payment to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
for the purchase or acquisition of shares of any class of Equity Interests of
any Person, now or hereafter outstanding, (d) the return

28

737240988

--------------------------------------------------------------------------------

 

of any Equity Interests to any shareholders or other equity holders of any
Person or any of its Subsidiaries, or make any other distribution of property,
assets, shares of Equity Interests, warrants, rights, options, obligations or
securities thereto as such or (e) the payment of any management, consulting,
monitoring or advisory fees or any other fees or expenses (including the
reimbursement thereof by any Person or any of its Subsidiaries) pursuant to any
management, consulting, monitoring, advisory or other services agreement to any
of the shareholders or other equityholders of any Person or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Person.

“Restricted Payment Certificate” has the meaning specified therefor in the
definition of “Permitted Restricted Payments”.

“Sale Leaseback” means any arrangement, directly or indirectly, with any Person
whereby it shall dispose of any property used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

“Sanctions” has the meaning specified therefor in Section 5.01(u).

“Scheduled Customer Payments” means for each Project, the payments scheduled to
be paid by a Customer during each calendar month in respect of the initial term
of the related Customer Agreement as set forth in the Financial Model (as the
same may be adjusted by the Borrower to account for any prepayment made under
the applicable Customer Agreement or any Project becoming a Delinquent Project
or a Terminated Project).  The Scheduled Customer Payments exclude any amounts
attributable to sales, use or property taxes to be collected from Customers.

“Scheduled Hedged SREC Payments” means (i) for each applicable Qualified SREC
Agreement, the payments scheduled to be paid by the related Qualified SREC
Counterparty (either from such Qualified SREC Counterparty directly or, upon
receipt thereof, from a SREC Subsidiary) during each calendar month pursuant to
a Qualified SREC Agreement taking into account the overall energy production for
the related state and the minimum production levels for such state necessary to
deliver the minimum amount of SRECs set forth in the related Qualified SREC
Agreement as set forth in the Financial Model (as the same may be adjusted to
account for any Qualified Contracted SREC True-Up Amount or such Hedged SREC
Asset being related to a Delinquent Project (solely to the extent such
Delinquent Project is no longer producing energy) or a Terminated Project) and
(ii) for each Qualified Spot SREC projected to be sold in the Solar Credit
Clearinghouse Auction for such Qualified Spot SREC, the auction sale price of
such Qualified Spot SREC set forth in the Solar Carve-Out and Solar Carve-Out II
Auction Price Schedule as outlined by the Massachusetts Department of Energy
Resources (DOER), after deducting any auction fee (provided that no Qualified
Spot SRECs shall be projected to be generated by any Delinquent Project (solely
to the extent such Delinquent Project is no longer producing energy) or a
Terminated Project).  For the avoidance of doubt, Scheduled Hedged SREC Payments
do not include any Net Scheduled Payments.

“Scheduled Investor Distributions” means for any calendar month, the amounts
required to be distributed to the Tax Equity Investors based on Scheduled
Customer Payments and

29

737240988

--------------------------------------------------------------------------------

 

Scheduled Hedged SREC Payments, assuming no Purchase Options or Withdrawal
Options are exercised (unless adequate amounts are reserved for the payment of
such Purchase Options or Withdrawal Options at the applicable Tax Equity Entity)
and no Limited Step-up Events of the type set forth in clause (a) of the
definition thereof occur other than any such Limited Step-up Events in effect at
the time of calculation.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Secured Party” means any Agent and any Lender.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Securitization” has the meaning specified therefor in Section 9.07(l).

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, made by the Borrower in favor of the Collateral Agent for the
benefit of the Secured Parties securing the Obligations.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
SREC Pledge Agreement, any Control Agreement (from and after the execution
thereof), all Uniform Commercial Code financing statements required by any
Security Document and any other security agreement or instrument to be executed
or filed pursuant hereto or any Security Document.

“Sizing LTV Ratio” means [***]; as reduced by [***], upon the application of
such prepayment; provided, that if the Sizing LTV Ratio is greater than [***],
the Sizing LTV Ratio shall be reduced to [***] and if the Sizing LTV Ratio is
greater than [***] on the [***], the Sizing LTV Ratio shall be reduced to
[***].  

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Sponsor” means Vivint Solar, Inc., a Delaware corporation.

“Sponsor Side Letter” means that certain Letter Agreement, dated as of the
Closing Date, delivered by the Sponsor to the Administrative Agent and
acknowledged and agreed by the Administrative Agent.

30

737240988

--------------------------------------------------------------------------------

 

“SREC” means a renewable energy certificate representing any and all
environmental credits, benefits, emissions reductions, offsets and allowances,
howsoever entitled, that are created or otherwise arise from a System’s
generation of electricity, including, but not limited to, a solar renewable
energy certificate issued to comply with a state’s renewable portfolio standard
and in each case resulting from the avoidance of the emission of any gas,
chemical, or other substance attributable to the generation of solar energy by a
System.  For the avoidance of doubt, SRECs do not include any renewable energy
certificates or payments under a performance based incentive program.

“SREC Agreement” means any agreement pursuant to which any Person is required to
make payments to or for the benefit of a SREC Subsidiary, the Borrower or a
Subsidiary of the Borrower, in respect of SRECs generated by Projects owned
directly by a Project Subsidiary or indirectly by the Borrower, in the state
subject to such SREC Agreement.

“SREC Production Event” means, in respect of any Hedged SREC Asset, any
modification, waiver or amendment of the associated Qualified SREC Agreement has
been made that changes the amounts due or the timing of payments required to be
made under such Qualified SREC Agreement or the occurrence of any other event or
circumstance that would permit any set-off or deduction against, or the refusal
to make, any payment thereunder.

“SREC Subsidiary” means each of Vivint Solar SREC Financing, LLC and Vivint
Solar SREC Aggregator, LLC.

“Standard & Poor’s” means S&P Global Ratings, a division of S&P Global Inc., and
any successor thereto.

“Subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than fifty percent
(50%) of the equity or more than fifty percent (50%) of the ordinary voting
power (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) or, in the case of a partnership, any
general partnership interests are, as of such date, owned, controlled or held,
or (b) the management decisions of which, as of such date, are otherwise
controlled, in each case, directly, indirectly through one or more
intermediaries, or both, by the Parent.  Unless otherwise expressly provided,
all references herein to a “Subsidiary” means a Subsidiary of the Borrower.  The
Subsidiaries of the Borrower shall include all Persons identified as such on
Schedule 5.01(e).

“Subsidiary Distribution Block” means any event that prohibits a Financing
Subsidiary from paying dividends or making any other distribution on any shares
of Equity Interests of such Financing Subsidiary under the terms of the
applicable Permitted Subsidiary Debt Documents.

“System” means an electric generating photovoltaic system including photovoltaic
panels, racks, wiring and other electrical devices, conduit, weatherproof
housings, hardware, one or more inverters, remote monitoring system,
communication system, connectors, meters, disconnects, and

31

737240988

--------------------------------------------------------------------------------

 

optionally, battery storage equipment and energy management equipment, but
excluding the Customer’s electrical distribution equipment.

“Tax Equity Documents” means the collective reference to the operating
agreements, master leases, subleases, lease supplements, pass-through
agreements, capital contribution agreement and guaranties (a) set forth on
Schedule 5.1(s) under the heading “Tax Equity Documents” or (b) which, after the
Closing Date, are on terms fair and reasonable to the applicable Subsidiary of
the Borrower party thereto (taken as a whole) and reflective of then-current
market conditions (including, in each case, all material amendments,
modifications, supplements, waivers and consents with respect thereto).

“Tax Equity Investor” means any counterparty (other than a Group Member or the
Sponsor) to the Tax Equity Documents.

“Tax Equity Entity” means any entity directly jointly owned by a Tax Equity
Investor and a Subsidiary of the Borrower pursuant to Tax Equity Documents.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminated Project” means a Project for which the related System has
experienced an Event of Loss and is not repaired, restored, replaced or rebuilt
to substantially the same condition as it existed immediately prior to the Event
of Loss within 180 days of such Event of Loss.

“Total Consolidated Debt” means, as of any date of determination, the aggregate
outstanding amount of Indebtedness of Borrower and its Subsidiaries at that date
(other than Indebtedness described under clause (d) of the definition of
“Permitted Indebtedness”).

“Transferee” has the meaning specified therefor in Section 2.07(a).

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.04(b).

“Updated Financial Model” means a financial model in respect of the Borrower and
its Subsidiaries setting forth the Borrower Share of Aggregate Discounted Solar
Asset Balance and the Total Consolidated Debt and calculated in a manner
consistent with and based on assumptions consistent with the Closing Date
Financial Model.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub.  L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub.  L. 109-177, March 9, 2006)
and as the same may have been or may be further renewed, extended, amended, or
replaced.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

32

737240988

--------------------------------------------------------------------------------

 

“Volta Consent” means that certain Limited Consent and Agreement, dated as of
May 27, 2020, by and among Vivint Solar Financing III, LLC, as borrower, Wells
Fargo Bank, National Association, as administrative agent and each of the
lenders party to that certain Fixed Rate Loan Agreement, dated as of January 5,
2017, by and among Vivint Solar Financing III, LLC, as borrower, Wells Fargo
Bank, National Association, as administrative agent and the lenders party
thereto.

“Volta Facility” means that certain Fixed Rate Loan Agreement, dated as of
January 3, 2017 (as amended, amended and restated, supplemented or otherwise
modified in accordance with the terms thereof and in compliance with Section
6.02(k)), by and among Vivint Solar Financing III, LLC, a Delaware limited
liability company, Wells Fargo, National Association, as Administrative Agent
and the lenders party thereto from time to time and any guaranties of such
indebtedness provided by subsidiaries of Vivint Solar Financing III, LLC.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any amortization or
prepayments made on the applicable Indebtedness prior to the date of the
applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are directly or indirectly owned by
the Borrower.

“Withdrawal Option” means (a) (i) with respect to Vivint Solar Margaux Master
Tenant, LLC, the right of withdrawal set forth in Article 9.06(a) of the
Operating Agreement of Vivint Solar Margaux Master Tenant, LLC, dated as of
October 3, 2012; (ii) with respect to Vivint Solar Fund III Master Tenant, LLC,
the right of withdrawal set forth in Article 9.06(a) of the Operating Agreement
of Vivint Solar Fund III Master Tenant, LLC, as amended by the First Amendment,
dated as of October 2, 2013; (iii) with respect to Vivint Solar Nicole Master
Tenant, LLC, the right of withdrawal set forth in Article 9.06(a) of the
Operating Agreement of Vivint Solar Nicole Master Tenant, LLC, dated as of April
29, 2014; (iv) with respect to Vivint Solar Fund XI Project Company, LLC, the
right of withdrawal set forth in Article 9.8 of the Limited Liability Company
Agreement of Vivint Solar Fund XI Project Company, LLC, as amended by the First
Amendment, dated as of May 7, 2015, as further amended by the Second Amendment,
dated as of April 8, 2016, as further amended by the Third Amendment, dated as
of May 13, 2016, as further amended by the Fourth Amendment, dated as of October
26, 2016 and as further amended by the Fifth Amendment, dated as of March 14,
2017 and effective as of December 31, 2016; (v)  with respect to Vivint Solar
Fund XIII Project Company, LLC, the right of withdrawal set forth in Article 9.8
of the Limited Liability Company Agreement of Vivint Solar Fund XIII Project
Company, LLC, as amended by the First Amendment, dated as of March 31, 2015, as
further amended by the

33

737240988

--------------------------------------------------------------------------------

 

Second Amendment, dated as of June 24, 2015, as further amended by the Third
Amendment, dated as of July 25, 2016 and as further amended by the Fourth
Amendment, dated as of April 17, 2017; (vi) with respect to Vivint Solar Fund 22
Project Company, LLC, the right of withdrawal set forth in Article 9.8 of the
Amended and Restated Limited Liability Company Agreement of Vivint Solar Fund 22
Project Company, LLC, as amended by the First Amendment, dated as of August 3,
2017 and as further amended by the Second Amendment, dated as of December 21,
2017; (vii) with respect to Vivint Solar Fund 23 Project Company, LLC, the right
of withdrawal set forth in Article 9.7 of the Amended and Restated Limited
Liability Company Agreement of Vivint Solar Fund 23 Project, LLC, as amended by
the First Amendment, dated as of May 28, 2019; and (viii) with respect to Vivint
Solar Fund 27 Project Company, LLC, the right of withdrawal set forth in Article
9.7 of the Amended and Restated Limited Liability Company Agreement of Vivint
Solar Fund 27 Project Company, LLC, dated as of February 7, 2020 or (b) any
similar right of a Tax Equity Investor to elect to withdraw from any Tax Equity
Entity and cause the repurchase of its interests therein based on a
pre-determined pricing methodology.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.02Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

Section 1.03Certain Matters of Construction.  References in this Agreement to
“determination” by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations).  A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing in accordance with this Agreement or, in the case
of a Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing in accordance with this
Agreement.  Any Lien referred to in this Agreement or any other Loan Document as
having been created in favor of any Agent, any agreement entered into by any
Agent pursuant to this Agreement or any other Loan Document, any payment made by
or to or funds received by any Agent pursuant to or as contemplated by this
Agreement or any

34

737240988

--------------------------------------------------------------------------------

 

other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

Section 1.04Accounting and Other Terms.

(a)Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP.  For purposes of determining
compliance with the LTV Conditions and any incurrence or expenditure tests set
forth in Section 6.01, Section 6.02 and Section 6.03, any amounts so incurred or
expended (to the extent incurred or expended in a currency other than Dollars)
shall be converted into Dollars on the basis of the exchange rates (as shown on
the Bloomberg currency page for such currency or, if the same does not provide
such exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Agents or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to the Agents) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agents or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Agents) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any time).

(b)All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein; provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

Section 1.05Time References.  Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight savings time,
as in effect in New York City on such day.  For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or

35

737240988

--------------------------------------------------------------------------------

 

interest payable to any Secured Party, such period shall in any event consist of
at least one full day.

Section 1.06Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

Article II

THE LOANS

Section 2.01Commitments.

(a)Subject to the terms and conditions and relying upon the representations and
warranties herein set forth:

(i)Each Lender severally agrees to make Loans (other than Protective Advances
which are governed by Section 2.02(d) below) to the Borrower on the Closing Date
in a principal amount equal to such Lender’s Initial Commitment; and

(ii)Each Lender severally agrees to make its Pro Rata Share of each Loan (other
than Protective Advances which are governed by Section 2.02(d) below) to the
Borrower in an amount requested by the Borrower at any time during the
Availability Period up to an aggregate principal amount not to exceed such
Lender’s Delayed Draw Commitment.

(b)Notwithstanding the foregoing:

(i)any principal amount of the Loans which is repaid or prepaid may not be
reborrowed; and

(ii)the aggregate principal amount of the Loans (other than Protective Advances
which shall be subject to the limitation set forth in the first proviso of
Section 2.02(d) below) shall not exceed the total Commitment.

Section 2.02Making the Loans. (a) The Borrower shall deliver to the
Administrative Agent a Notice of Borrowing in substantially the form of Exhibit
B hereto (a “Notice of Borrowing”), (i) at least three Business Days prior to
the initial Funding Date, with respect to the Loans to be borrowed on the
initial Funding Date, (ii) not later than 1:00 PM (New York City time) four
Business Days prior to the proposed date for borrowing Loans on any Funding Date

36

737240988

--------------------------------------------------------------------------------

 

after the initial Funding Date.  The Administrative Agent shall promptly notify
each Lender of such Notice of Borrowing, including the requested date of the
proposed Funding Date and the amount thereof to be made by such
Lender.  Notwithstanding the above, there shall occur no more than one Funding
Date in any 90-day period after the initial Funding Date and there shall occur
no more than three Funding Dates in the aggregate after the initial Funding
Date.  

(b)Each Loan (other than Protective Advances) shall be made in a minimum amount
of $10,000,000 and shall be in an integral multiple of $1,000,000 in excess
thereof; provided, that the final borrowing of Loans (other than Protective
Advances) may be in an amount up to the then-remaining Delayed Draw Commitment.

(c)Except as otherwise provided in this Section 2.02(c), all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Pro Rata Shares of the Initial Commitment or Delayed Draw Commitment, as
applicable, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligations to make a Loan
requested hereunder, nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder, and each Lender shall be
obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender.

(d)The Lenders are authorized by the Borrower, from time to time in their sole
discretion (but shall have absolutely no obligation), to make Loans to the
Borrower which the Lenders, in their sole discretion, deem necessary or
desirable to cure any failure by a Financing Subsidiary to make a payment of
scheduled principal or interest when due and payable under the applicable
Permitted Subsidiary Debt Documents (any of such Loans are herein referred to as
“Protective Advances”), which Protective Advances shall be made by transferring
the proceeds of such Protective Advances directly to the Persons entitled to the
payment thereof under the terms of the applicable Permitted Subsidiary Debt
Documents (or the applicable agent under the Permitted Subsidiary Debt Documents
on behalf of such Persons) on behalf of the applicable Financing Subsidiary;
provided further that in no event shall Protective Advances exceed $30,000,000
in the aggregate at any time outstanding; provided further that if the Borrower
notifies the Lenders on the day of such failure to pay such debt service(s) of
its intent to cure, or cause to cure, such failure to pay debt service(s) and
provides evidence reasonably satisfactory to the Lenders that the Borrower has
sufficient funds to make such cure, the Borrower shall have the right to make
such cure payment before the Lenders make any such Protective Advances in
respect thereof; provided further that Protective Advances may be made even if
the conditions precedent set forth in Section 4.02 have not been satisfied.  For
the avoidance of doubt, each Lender shall be offered its Pro Rata Share of any
Protective Advance, but each Lender may separately decide, in its sole
discretion, whether it will participate in (and fund) such Protective Advance or
decline such participation.

Section 2.03Repayment of Loans; Evidence of Debt.  (a) The Borrower agrees to
repay to the Administrative Agent for the ratable account of the Lenders on each
Payment Date, beginning with the Payment Date occurring on August 31, 2020, an
aggregate amount equal to 0.25% of the aggregate principal amount of the Loans
held by such Lender.  The remaining outstanding principal of all Loans shall be
due and payable on the Maturity Date; provided, for the avoidance of doubt,

37

737240988

--------------------------------------------------------------------------------

 

that repayment of the Loans on the Stated Maturity Date shall not be subject to
Applicable Prepayment Premium.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to Section 2.03(b) or
Section 2.03(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.03(b) and the accounts maintained pursuant to Section 2.03(c), the accounts
maintained pursuant to Section 2.03(c) shall govern and control.

(e)Any Lender may request that Loans made by it (or assigned to it pursuant to
Section 9.07) be evidenced by a promissory note.  In such event, the Borrower
shall execute and deliver to such Lender a promissory note (a “Note”)
substantially in the form of Exhibit C hereto payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in an amount equal to such Lender’s Loans.  

Section 2.04Interest.

(a)Loans.  Other than Protective Advances, the Loans shall bear interest at a
rate per annum equal to the Interest Rate.  Protective Advances shall be
interest at a rate per annum equal to [***]%.

(b)Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section 2.04, upon the occurrence and during
the continuance of an Event of Default, at the election of the Collateral Agent
(acting at the direction of the Required Lenders), the principal of, and all
accrued and unpaid interest on, all Loans (other than Protective Advances),
fees, indemnities or any other Obligations of the Borrower under this Agreement
and the other Loan Documents, shall bear interest, from the date such Event of
Default occurred until the date such Event of Default is cured or waived in
writing in accordance herewith, at a rate per annum equal at all times to the
Post-Default Rate.

(c)Interest Payment.  Interest on the Loans shall be payable quarterly, in
arrears, on each Payment Date, commencing with the Payment Date occurring on
August 31, 2020.  Interest at the Post-Default Rate shall be payable on
demand.  

38

737240988

--------------------------------------------------------------------------------

 

(d)General.  All interest and fees shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.

Section 2.05Reduction of Commitment; Prepayment of Loans.

(a)Reduction of Commitments.

(i)At the close of business, New York City time, on the initial Funding Date,
all undrawn Initial Commitments shall automatically, irrevocably and without
notice be reduced to zero.

(ii)At the close of business, New York City time, on the last day of the
Availability Period, all undrawn Delayed Draw Commitments shall automatically,
irrevocably and without notice be reduced to zero.

(b)Optional Prepayment.   Subject to Section 2.05(e), the Borrower may, at any
time and from time to time, upon at least four Business Days’ prior written
notice to the Administrative Agent, prepay the principal of the Loans, in whole
or in part.  Each prepayment made pursuant to this Section 2.05(b) shall be in a
minimum amount of at least $1,000,000, or any integral multiple of $500,000 in
excess thereof.  Each notice of optional prepayment shall specify (i) the Loans
to be prepaid by the Borrower, (ii) the date proposed for such prepayment, (iii)
the aggregate principal amount to be prepaid on such date, (iv) the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid as if the date of such notice were the date of the optional prepayment
due in connection with such optional prepayment, and setting forth the details
of such computation and (v) a certification of the Borrower as to the Applicable
Prepayment Premium due in connection with such prepayment and setting forth a
reasonable computation thereof.  

(c)Mandatory Prepayment.

(i)Within three Business Days of each Payment Date, the Borrower shall prepay
the Loans in accordance with Section 2.05(d) and Section 2.05(e) in amount equal
to 25% of Excess Cash Flow (or, from and after the Cash Sweep Trigger Event,
100% of Excess Cash Flow) for the Quarterly Period ended on such Payment Date.

(ii)Upon any Disposition (other than Permitted Dispositions) by the Borrower or
its Subsidiaries, the Borrower shall prepay the Loans in accordance with Section
2.05(d) and Section  2.05(e) in an amount equal to 100% of the Net Cash Proceeds
received by the Borrower in connection with such Disposition within three
Business Days of receipt thereof.  

(iii)Upon the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness (other than Permitted Indebtedness), the Borrower shall prepay the
Loans in an amount equal to 100% of the Net Cash Proceeds received by the
Borrower in connection therewith in accordance with Section 2.05(d) and Section
2.05(e).

(iv)Upon the incurrence by the Borrower or any of its Subsidiaries of any
Permitted Subsidiary Debt that causes the Consolidated LTV Ratio, calculated on
a

39

737240988

--------------------------------------------------------------------------------

 

pro forma basis after giving effect to the incurrence of such Permitted
Subsidiary Debt (and applicable exclusion of such Permitted Subsidiary Debt in
accordance with the proviso in the definition of “Consolidated LTV Ratio”) and
any transactions occurring on the date of incurrence thereof, to exceed the
Sizing LTV Ratio, the Borrower shall immediately prepay the Loans in the amount
necessary to cause the Consolidated LTV Ratio to equal the Sizing LTV Ratio, in
accordance with Section 2.05(d) and Section 2.05(e).  

(v)Upon the receipt by the Borrower or any of its Subsidiaries of any
Extraordinary Receipts, the Borrower shall prepay the Loans in an amount equal
to 100% of the Net Cash Proceeds in respect thereof received by the Borrower in
accordance with Section 2.05(d) and Section 2.05(e) within three Business Days
of receipt thereof.

(vi)The Borrower shall prepay the entire outstanding principal balance of the
Loans in accordance with Section 2.05(d) and Section 2.05(e) immediately upon
the occurrence of any Change of Control.

(vii)Within three Business Days of each Payment Date, the Borrower shall prepay
the Loans in accordance with Section 2.05(d) and Section 2.05(e) in amount equal
to 100% of amounts that have been held on deposit in the Borrower Account for
four consecutive Payment Dates solely as a result of the failure of the Borrower
to satisfy the conditions set forth in clause (e) of the definition of
“Permitted Restricted Payment” during each of the most recently elapsed four
Quarterly Periods.

(viii)Upon the incurrence of any Permitted Subsidiary Debt the proceeds of which
are used to refinance the Permitted Subsidiary Debt described in clauses (a) or
(b) of the definition thereof, if the outstanding principal amount of the Loans
on such date is less than $[***], or after giving pro forma effect to the
application of any mandatory prepayment required pursuant to Section
2.05(c)(iv)  the outstanding principal amount of the Loans on such date would be
less than $[***] (such event, the “Refinancing Cash Sweep Trigger Event”),
Section 2.05(c)(iv) shall not be applicable to the Net Cash Proceeds of such
Permitted Subsidiary Debt, and 100% of the Net Cash Proceeds from such Permitted
Subsidiary Debt shall be applied to prepay the Loans in accordance with Section
2.05(d) and Section 2.05(e).

(ix)The Borrower shall give written notice to the Administrative Agent not less
than one (1) Business Day prior to any prepayment pursuant to this
Section 2.05(c).

(d)Application of Payments.  Each prepayment pursuant to subsection (b) or
subsection (c) above shall be applied on a pro rata basis to the Loans of all
Lenders and, with respect to the Loans of any Lender, on a pro rata basis across
remaining installments of such Loans and, in each such case, first to prepay all
Protective Advances and then to prepay all other Loans.  Notwithstanding the
foregoing, after the occurrence and during the continuance of an Event of
Default, if the Administrative Agent has elected (acting at the direction of the
Required Lenders), to apply payments in respect of any Obligations in accordance
with Section 3.03(b), prepayments required under Sections 2.05(b) and (c) shall
be applied in the manner set forth in Section 3.03(b).

40

737240988

--------------------------------------------------------------------------------

 

(e)Interest and Applicable Prepayment Premium.  Any prepayment made pursuant to
this Section 2.05 or as a result of an acceleration shall be accompanied by (i)
accrued interest on the principal amount being prepaid to the date of
prepayment, and (ii) the Applicable Prepayment Premium payable in connection
with such prepayment of the Loans (other than Protective Advances). In
connection with any mandatory prepayment, the amount of the Loans prepaid shall
be calculated so that the total principal amount of Loans prepaid, the accrued
but unpaid interest on such Loans and any Applicable Prepayment Premium
applicable to such prepayment of Loans shall be equal to the amount required to
be prepaid.

Section 2.06Fees. The Borrower agrees to pay each Lender upfront and other fees
in such amounts and at such times as are specified in the Fee Letter.

Section 2.07Taxes.

(a)Any and all payments by or on account of the Borrower hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all Taxes, except as required by applicable law.  If the Borrower shall
be required to deduct or withhold any Taxes from or in respect of any sum
payable hereunder to any Secured Party, (i) the applicable Withholding Agent
shall make such deductions or withholdings and (ii) the applicable Withholding
Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Borrower shall be
increased by the amount (an “Additional Amount”) necessary such that after
making all required deductions and withholdings (including deductions or
withholdings applicable to additions sums payable under this Section 2.07) such
Secured Party receives the amount equal to the sum it would have received had no
such deductions or withholdings been made.

(b)In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.  The Borrower shall
deliver to each Secured Party a certified copy of any receipts in respect of any
Taxes paid by the Borrower to any Governmental Authority pursuant to this
Section 2.07 (or other evidence reasonably satisfactory to such Secured Party)
as soon as practicable after payment of such Taxes.

(c)Without duplication of any amounts paid or payable pursuant to Section
2.07(a) or (b), the Borrower shall indemnify and agree to hold each Secured
Party harmless from and against Indemnified Taxes (including, without
limitation, Indemnified Taxes imposed on any amounts payable under this Section
2.07) paid by such Person, whether or not such Indemnified Taxes were correctly
or legally asserted by the relevant Governmental Authority.  Such
indemnification shall be paid within 10 days from the date on which any such
Person makes written demand therefore specifying in reasonable detail the nature
and amount of such Indemnified Taxes. Notwithstanding the foregoing, Borrower
shall not be required to indemnify a Secured Party pursuant to this Section
2.07(c) for any Taxes or related liabilities incurred by such Secured Party to
the extent that such Secured Party fails to make a written claim for
indemnification within 180 days after the earlier of (x) the date on which such
Secured Party has paid such Taxes or related liabilities to the applicable
taxing authority and (y) the date on which such Secured Party has received a
written demand from the applicable taxing authority for such Taxes or related
liabilities.

41

737240988

--------------------------------------------------------------------------------

 

(d)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (d)(ii)(A), (d)(ii)(B) and (d)(ii)(D) of this Section) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)each Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date on which such Non-U.S. Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the

42

737240988

--------------------------------------------------------------------------------

 

Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled
Non-U.S. corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W‑8BEN-E; or

(4)to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

43

737240988

--------------------------------------------------------------------------------

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e)Any Lender claiming any indemnity payment or payment of Additional Amounts
payable pursuant to this Section 2.07 shall, at the request of the Borrower, use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its applicable lending office if, in the judgment of such
Lender, such a change would avoid the need for or reduce the amount of any such
indemnity payment or Additional Amounts that may thereafter accrue, would not
require such Lender to disclose any information such Lender deems confidential
and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(f)If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Taxes with respect to
which the Borrower has made an indemnity payment or paid Additional Amounts
pursuant to this Section 2.07, it shall within 30 days from the date of such
receipt pay over such refund to the Borrower, net of all out‑of‑pocket expenses
of such Secured Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). The Borrower, upon
the request of such Secured Party, shall repay to such Secured Party the amount
paid over pursuant to this paragraph (f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Secured Party be required to pay any amount to the Borrower
pursuant to this paragraph (f) the payment of which would place the Secured
Party in a less favorable net after-Tax position than the Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or Additional Amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)The obligations of the Borrower under this Section 2.07 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Article III

Place and manner of payment; DEFAULTING LENDERS

Section 3.01Payments; Computations and Statements. The Borrower will make each
payment that it owes to the Lenders under this Agreement not later than
12:00 noon (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds, to the
Administrative Agent for the account of each Lender owed such payment.  All
payments made after 12:00 noon (New York City time) on any Business Day will be
deemed received by the Administrative Agent on the next succeeding Business
Day.  All

44

737240988

--------------------------------------------------------------------------------

 

payments shall be made by the Borrower without set-off, counterclaim,
recoupment, deduction or other defense to the Agents and the Lenders.  Except as
provided in Section 2.02, within one (1) Business Day after receipt, the
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  Whenever any payment to be made under any
such Loan Document shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in the computation of interest
or fees, as the case may be.  All computations of fees shall be made by the
Administrative Agent on the basis of a year of 360 days for the actual number of
days elapsed.  Each determination by the Administrative Agent of an interest
rate or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.

Section 3.02Sharing of Payments.  Except as provided in Section 2.02 hereof and
in all cases subject to compliance with applicable laws, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of any Obligation in excess of its
ratable share of payments on account of similar Obligations obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in such similar Obligations held by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and each Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).  The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender’s
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

Section 3.03Apportionment of Payments.  Subject to Section 2.02 hereof:

(a)All payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than the fees set forth in Section 2.06 hereof) and all
other payments in respect of any other Obligations, shall be allocated by the
Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.

45

737240988

--------------------------------------------------------------------------------

 

(b)After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall apply all payments in respect of any Obligations,
including all proceeds of the Collateral, subject to the provisions of this
Agreement, (i) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due and payable to
the Agents until paid in full; (ii) second, ratably to pay the Obligations in
respect of any fees (other than any Applicable Prepayment Premium), expense
reimbursements, indemnities and other amounts then due and payable to the
Lenders until paid in full; (iii) third, ratably to pay, first, interest payable
at the Interest Rate then due and payable in respect of the Loans (other than
the Protective Advances) until paid in full, then second, to pay interest on
Protective Advances at the Interest Rate and then, third, to pay any applicable
excess interest payable at the Post-Default Rate then due and payable in respect
of the Loans until paid in full; (iv) fourth, ratably to pay principal of all
Protective Advances, then to pay principal of all other Loans and any Applicable
Prepayment Premium then due and payable to the Lenders until paid in full; and
(v) fifth, ratably to pay all other Obligations then due and payable until paid
in full.

(c)For purposes of Section 3.03(b) (other than clause (vi) thereof), “paid in
full” means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, the Applicable Prepayment Premium and expense reimbursements, whether
or not same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding; provided, however, that
for the purposes of clause (vi), “paid in full” means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, the Applicable Prepayment Premium, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.

(d)In the event of a direct conflict between the priority provisions of this
Section 3.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 3.03 shall control and govern.

Section 3.04Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a)Such Defaulting Lender shall not have any right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement, except to the
extent such amendment, waiver or consent requires the approval of all Lenders or
all affected Lenders under the applicable provisions of the Agreement.

46

737240988

--------------------------------------------------------------------------------

 

(b)Any payment of principal, interest, fees or other amounts required to be paid
by the Borrower to the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity or otherwise) shall be
applied at such time or times as may be determined by the Borrower as follows:
(i) first, to the extent that such Defaulting Lender’s Loans were funded by the
other Lenders, to each other non-Defaulting Lender ratably in accordance with
their Pro Rata Shares (without giving effect to the Pro Rata Share of such
Defaulting Lender), (ii) second, at the election of the Borrower, and if no
Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender’s Loans were not funded by the other Lenders), retained
by the Borrower and deemed re-advanced to the Borrower as if such Defaulting
Lender had made such Loans to the Borrower, (iii) third, if so determined by the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, (iv) fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; (v)
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.  

(c)Any such failure to fund by any Defaulting Lender shall constitute a material
breach by such Defaulting Lender of this Agreement and shall, subject to
compliance with applicable laws, entitle the Borrower to replace the Defaulting
Lender with one or more substitute Lenders (each a “Replacement Lender”), and
the Defaulting Lender shall otherwise have no right to refuse to be replaced
hereunder.  Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever.  If the Defaulting Lender shall fail to execute and deliver any
such Assignment and Acceptance within one Business Day after having received
request therefor, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 9.07 (including,
for the avoidance of doubt, Section 9.07(b)).

(d)The operation of this Section 3.04 shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than the Defaulting Lender.

(e)This Section 3.04 shall remain effective with respect to a Defaulting Lender
until either (i) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents and the Borrower shall have waived such Defaulting Lender’s
default in writing, and the Defaulting Lender makes its Pro Rata Share of the
applicable defaulted Loans and pays to the Agents all amounts owing by such
Defaulting Lender in respect thereof; provided that no adjustments will be made
retroactively

47

737240988

--------------------------------------------------------------------------------

 

with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

Article IV

CONDITIONS TO LOANS

Section 4.01Conditions Precedent to Closing Date and the Initial Funding
Date.  (A) The occurrence of the Closing Date, the effectiveness of this
Agreement, and the obligations of each Agent and each Lender hereunder are
subject to the satisfaction of the conditions precedent set forth below (other
than, with respect to the proviso in clause (d) set forth below and clauses (a),
(g)(i), (g)(ii), (h), (i), (l)(ii) and (r) set forth below), and (B) the
occurrence of the initial Funding Date is subject to the satisfaction of the
proviso in clause (d) and clauses (a), (b), (c), (g)(i), (g)(ii), (h), (i), (k),
(l)(ii) and (r) set forth below (in each case, unless waived in accordance with
Section 9.02):

(a)Payment of Fees, Etc.  The Borrower shall have paid on or before the Closing
Date all fees, costs, expenses of the Lenders to the extent invoiced as least
one (1) Business Day prior to the Closing Date.

(b)Representations and Warranties.  Each of the representations and warranties
of the Pledgor and the Borrower contained in each Loan Document shall be true
and on and as of the Closing Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date).

(c)No Event of Default.  No Default or Event of Default shall have occurred and
be continuing on the Closing Date or would result from the transactions
contemplated to occur on the Closing Date.

(d)Loan Documents.  Each Loan Document required to be in effect as of the
Closing Date shall have been duly executed and delivered by each party thereto;
provided that the each of the Notes and the Control Agreement shall only be
required to have been duly executed and delivered by each party thereto prior to
the initial Funding Date.  

(e)Clarke Change of Control Amendment and Clarke Side Letter.  The Clarke Change
of Control Amendment and the Clarke Side Letter shall have been duly executed
and delivered by each party thereto.

(f)Volta Consent.  The Volta Consent shall have been duly executed and delivered
by each party thereto.

(g)Collateral Perfection Matters. The Lenders shall have received:

48

737240988

--------------------------------------------------------------------------------

 

(i)a duly executed Control Agreement with respect to the Borrower Account;

(ii)appropriately completed UCC financing statements (Form UCC‑l), which have
been duly authorized for filing by the appropriate Person, naming the Pledgor
and the Borrower as debtors and the Collateral Agent as secured party, in form
appropriate for filing under each jurisdiction as may be necessary to perfect
the security interests purported to be created by the Security Documents,
covering the applicable Collateral;

(iii)copies of UCC, judgment lien, tax lien and litigation lien search reports,
which reports will be for the period between the Closing Date and a recent date
reasonably acceptable to the Lenders, listing all effective financing statements
that name the Pledgor or the Borrower as debtor and that are filed in the
jurisdictions in which the UCC-1 financing statements will be filed in respect
of the Collateral, none of which shall cover the Collateral except to the extent
evidencing Permitted Liens;

(iv)appropriately completed copies of all other recordings and filings of, or
with respect to, the Security Documents as may be reasonably requested by the
Collateral Agent and necessary to perfect the security interests purported to be
created by the Security Documents;

(v)evidence that the Collateral Agent shall have received the certificates
representing the Equity Interests that are pledged pursuant to the Security
Documents, together with an undated transfer power for each such certificate
executed in blank by a duly Authorized Officer of each pledgor thereof;

(vi)evidence that the Collateral Agent shall have received all Collateral in
which perfection by possession is required under the UCC; and

(vii)evidence that all other actions reasonably requested by the Collateral
Agent and necessary to perfect and protect the security interests purported to
be created by the Security Documents entered into on or prior to the Closing
Date have been taken immediately prior to the Closing Date.

(h)Notice of Borrowing.  The Lenders shall have received a Notice of Borrowing
with respect to the initial drawing of the Loans in accordance with Section 2.02
hereof.

(i)Funds Flow Memorandum.  The Lenders shall have received the Funds Flow
Memorandum.

(j)Secretary’s Certificate.  The Lenders shall have received a certificate of an
Authorized Officer of the Pledgor or the Borrower, certifying (A) as to copies
of the Governing Documents of the Pledgor and the Borrower, together with all
amendments thereto (including a true and complete copy of the charter,
certificate of formation, certificate of limited partnership or other publicly
filed organizational document of the Pledgor and the Borrower certified by an
appropriate official of the jurisdiction of organization of the Pledgor and the
Borrower which shall set forth the same complete name of the Pledgor and the
Borrower as is set forth herein and the organizational number of the Pledgor and
the Borrower, if an organizational number is issued in

49

737240988

--------------------------------------------------------------------------------

 

such jurisdiction), (B) as to a copy of the resolutions or written consents of
the Pledgor and the Borrower authorizing (1) the borrowings hereunder and the
transactions contemplated by the Loan Documents to which such entity is or will
be a party, and (2) the execution, delivery and performance by the Pledgor and
the Borrower of each Loan Document to which such entity is or will be a party
and the execution and delivery of the other documents to be delivered by such
entity in connection herewith and therewith, (C) the names and true signatures
of the representatives of the Pledgor and the Borrower authorized to sign each
Loan Document to which such entity is or will be a party and the other documents
to be executed and delivered by such entity in connection herewith and therewith
and (D) certificates of good standing or the equivalent (if any) dated as of a
recent date for the applicable jurisdiction of formation for the Pledgor and the
Borrower.

(k)Officer’s Certificate.  The Lenders shall have received a certificate of an
Authorized Officer of the Pledgor and the Borrower, certifying as to the matters
set forth in Section 4.01(b), Section 4.01(c) and, solely with respect to the
initial Funding Date, Section 4.01(r) and certifying that no Subsidiary
Distribution Block has occurred and is continuing.

(l)Legal Opinion.  The Lenders shall have received (i) an opinion of Latham &
Watkins LLP, counsel to the Pledgor and the Borrower, dated as of the Closing
Date, in form and substance reasonably satisfactory to the Lenders and (ii) an
opinion of Latham & Watkins LLP, counsel to the Pledgor and the Borrower, dated
as of the initial Funding Date, with respect to the Notes and the Control
Agreement in form and substance reasonably satisfactory to the Lenders.

(m)Permitted Subsidiary Debt Documents, Tax Equity Documents and Project
Documents.  The Lenders shall have received copies of all Permitted Subsidiary
Debt Documents, Tax Equity Documents and Material Project Documents, in each
case as in effect on the Closing Date and together with all amendments and
supplements thereto.

(n)Approvals.  All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Pledgor’s and the Borrower’s business shall have been
obtained and shall be in full force and effect.

(o)Financial Statements.  The Lenders shall have received: the unaudited
consolidated financial statements (including balance sheet, income statement and
cash flow statement) for fiscal year 2019 for each of (i) Vivint Solar Financing
III, LLC and its Subsidiaries, (ii) Vivint Solar Financing IV, LLC and its
Subsidiaries, (iii) Vivint Solar Financing V, LLC and its Subsidiaries and (iv)
Vivint Solar Financing VI, LLC and its Subsidiaries.

(p)Closing Date Financial Model.  The Borrower shall have delivered the Closing
Date Financial Model to the Lenders.

(q)Regulatory Information.  At least five (5) Business Days prior to the Closing
Date, the Lenders shall have received all documentation and other information
required by bank regulatory authorities or reasonably requested by any Lender
under or in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, that was requested at
least ten (10) Business Days prior to the Closing Date.

50

737240988

--------------------------------------------------------------------------------

 

(r)Consolidated LTV Ratio.  As of the initial Funding Date, the Consolidated LTV
Ratio shall not exceed the Maximum Consolidated LTV Ratio.

Section 4.02Conditions Precedent to Each Funding Date.   The obligation of the
Lenders to make Loans on a Funding Date (other than the initial Funding Date, in
respect of which the applicable conditions are set forth in Section 4.01 as
specified in the first paragraph thereof) are subject to the satisfaction of the
conditions precedent set forth below (unless waived in accordance with Section
9.02):

(a)Representations and Warranties.  Each of the representations and warranties
of the Pledgor and the Borrower contained in each Loan Document shall be true
and correct in all material respects on and as of the Funding Date as though
made on and as of such date, except (i) to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case, such representation or warranty shall be true and correct in all material
respects on and as of such earlier date and (ii) if such representation or
warranty is qualified by “materiality”, “Material Adverse Effect” or similar
language, in which case, such representation or warranty shall be true and
correct in all respects.

(b)No Event of Default or Limited Step-up Event. (i) No Default or Event of
Default or (ii) with respect to the Clarke Facility and the Volta Facility, no
Subsidiary Distribution Block or Limited Step-up Event of the type set forth in
clause (b) of the definition thereof, in each case, shall have occurred and be
continuing on the Funding Date.  

(c)Notice of Borrowing.  The Lenders shall have received a Notice of Borrowing
with respect to such Funding Date in accordance with Section 2.02 hereof.

(d)Availability Period.  (i) The Availability Period shall not have expired,
(ii) there shall have been no other Funding Dates in the 90-day period prior to
such Funding Date and (iii) there shall not have occurred more than four Funding
Dates in the aggregate after the Closing Date.

(e)Officer’s Certificate; Financial Model.  The Lenders shall have received a
certificate of an Authorized Officer of the Borrower, which shall (i)
demonstrate the satisfaction of the LTV Conditions on a pro forma basis after
giving effect to the making of the proposed Loan, (ii) certify as to the matters
set forth in Section 4.02(a) and Section 4.02(b), (iii) be accompanied by an
Updated Financial Model and (iv), certify that for any Financing Subsidiary with
respect to which a Subsidiary Distribution Block has occurred and is continuing,
the LTV Conditions are satisfied on a pro forma basis after giving effect to the
making of the proposed Loan and disregarding (x) the Indebtedness of such
Financing Subsidiary and its Subsidiaries and (y) the Discounted Solar Asset
Balance of all Project Subsidiaries owned by such Financing Subsidiary and its
Subsidiaries.

51

737240988

--------------------------------------------------------------------------------

 

Article V

REPRESENTATIONS AND WARRANTIES

Section 5.01Representations and Warranties.  The Borrower hereby represents and
warrants to the Lenders as of the Closing Date,  as follows:

(a)Organization, Good Standing, Etc.  Each Group Member (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, and to execute and deliver each Loan Document
to which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary and
where failure to so qualify would reasonably be expected to result in a Material
Adverse Effect.

(b)Authorization, Etc.  The execution, delivery and performance by each Borrower
of each Loan Document to which it is or will be a party, (i) have been duly
authorized by all necessary action, (ii) do not and will not contravene (A) any
of its Governing Documents, (B) any applicable Requirements of Law in any
material respect, (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its material properties (including the Material
Project Documents, Tax Equity Documents and Permitted Subsidiary Debt
Documents), (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.  The Tax Equity Documents permit a transfer
upon foreclosure of the Borrower’s indirect interest in the applicable Tax
Equity Entity without the consent of the respective Tax Equity Investor(s), so
long as such foreclosure transfer and the applicable foreclosure transferee
satisfy the transfer conditions set forth in such Tax Equity Documents.

(c)Governmental Approvals.  No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by the Borrower of
any Loan Document to which it is or will be a party other than (i) filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Closing Date, (ii) such as
have been obtained or made and are in full force and effect and (iii)
authorizations, approvals, actions, notices or filings, which if not obtained or
made, could not reasonably be expected, in the aggregate across all such
authorizations, approvals, actions, notices or filings not so obtained or made,
to have a Material Adverse Effect.

(d)Enforceability of Loan Documents.  This Agreement is, and each other Loan
Document to which any Group Member is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,

52

737240988

--------------------------------------------------------------------------------

 

reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

(e)Capitalization.  On the Closing Date, after giving effect to the transactions
contemplated hereby to occur on the Closing Date, the authorized Equity
Interests of the Borrower and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Borrower and each of its Subsidiaries are as
set forth on Schedule 5.01(e).  All of the issued and outstanding shares of
Equity Interests of the Borrower and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable.  All Equity Interests of the
Subsidiaries of the Borrower that are owned by the Borrower or one of its
Subsidiaries are owned free and clear of all Liens (other than Permitted
Liens).  Except as described on Schedule 5.01(e), there are no outstanding debt
or equity securities of the Borrower or any of its Subsidiaries and no
outstanding obligations of the Borrower or any of its Subsidiaries convertible
into or exchangeable for, or warrants, options or other rights for the purchase
or acquisition from the Borrower or any of its Subsidiaries, or other
obligations of the Borrower or any of its Subsidiaries to issue, directly or
indirectly, any shares of Equity Interests of the Borrower or any of its
Subsidiaries.

(f)Litigation.  There is no pending or, to the best Knowledge of the Borrower,
threatened action, suit or proceeding affecting any Group Member or any of their
respective properties before any court or other Governmental Authority or any
arbitrator that if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

(g)Financial Statements. All Financial Statements that have been furnished by or
on behalf of the Borrower or any of its Affiliates to the Required Lenders in
connection with the Loan Documents have been prepared in accordance with GAAP,
consistently applied and present fairly in all material respects the financial
condition of the Persons covered thereby as of the respective dates thereof,
subject, in the case of any such unaudited Financial Statements, to changes
resulting from audit and normal year-end adjustments, including the absence of
footnotes and subject to validation of individual capital accounts in
calculating net loss attributable to noncontrolling interests in conformity with
GAAP.

(h)Compliance with Law, Etc.  No Group Member is in violation of or default
under (i) any of its Governing Documents, (ii) any Requirements of Law
(excluding Environmental Laws, which are addressed under Section 5.01(p) or
Sanctions and anti-corruption laws, which are addressed under Section 5.01(u))
where such failure could reasonably be expected to have a Material Adverse
Effect or (iii) any term of any Contractual Obligation (including any Material
Project Document, Tax Equity Documents and Permitted Subsidiary Debt Documents)
binding on or otherwise affecting it or any of its properties where such failure
could reasonably be expected to have a Material Adverse Effect.

(i)ERISA.  Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of its ERISA Affiliates contributes to,
sponsors, maintains or has, or had within the past six years, any liability with
respect to any Multiemployer Plan or any Employee Plan.  Except as would not
reasonably be expected to result in a Material Adverse Effect, no ERISA Event
has occurred or is reasonably expected to occur.  Except as would not reasonably
be expected to have a Material Adverse Effect, neither the Borrower nor Pledgor

53

737240988

--------------------------------------------------------------------------------

 

is, and, in connection with the transactions contemplated by this Agreement,
neither will use the assets of, a “benefit plan investor” as defined in Section
3(42) of ERISA.  Except as would not reasonably be expected to have a Material
Adverse Effect, the transactions contemplated by this Agreement are not in
violation of any statute, applicable to the Borrower or Pledgor, that regulates
investments of, or fiduciary obligations with respect to, governmental plans and
that is similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.

(j)Taxes, Etc.  (i) All Federal and material state and local tax returns and
other reports required by applicable Requirements of Law to be filed by the
Borrower have been filed, or extensions have been obtained, and (ii) all taxes,
assessments and other governmental charges imposed upon the Borrower or any
property of the Borrower and which have become due and payable on or prior to
the date hereof have been paid, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof on the Financial Statements
in accordance with GAAP.

(k)Regulations T, U and X.  Neither the Borrower nor the Pledgor is or will be
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation T, U or X), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U and X.

(l)Nature of Business.  No Group Member is engaged in any business other than
(a) the acquisition, ownership and financing of residential solar Systems and
the sale of energy or the lease of such Systems to Customers in the United
States, (b) the direct or indirect ownership of Equity Interests in Subsidiaries
that are directly or indirectly engaged in the activities set forth in clause
(a), (c) compliance with applicable obligations under the Permitted Subsidiary
Debt Documents, Tax Equity Documents and Permitted Subsidiary Debt Documents,
(d) the generation and sale of Environmental Attributes and Rebates (in each
case as defined in any master engineering, procurement and construction
agreement to which a Project Subsidiary is a party) and (e) activities
reasonably related or incidental to the foregoing.

(m)Permits, Etc.  Each Group Member has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business and asset currently owned, leased, managed or operated, or to be
acquired, by such Person, except to the extent the failure to have or be in
compliance therewith could not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except to the extent such
suspension, revocation, impairment, forfeiture or non-renewal could not
reasonably be expected to have a Material Adverse Effect.

(n)Properties.  Each Group Member has good and marketable title to, or valid
licenses to use, all property and assets necessary to its business, free and
clear of all Liens, except

54

737240988

--------------------------------------------------------------------------------

 

Permitted Liens.  All such properties and assets are in good working order and
condition, ordinary wear and tear excepted.

(o)Employee and Labor Matters.  No Group Member has any employees.

(p)Environmental Matters.  (i) The operations of the Borrower and its
Subsidiaries are in material compliance with all Environmental Laws; (ii) there
has been no Release at any of the properties owned or operated by the Borrower
or any of its Affiliates, or, to the Knowledge of the Borrower, at any disposal
or treatment facility which received Hazardous Materials generated by the
Borrower or any of its Affiliates which could reasonably be expected to have a
Material Adverse Effect; (iii) no Environmental Action has been asserted against
the Borrower or any of its Affiliates or any predecessor in interest nor does
the Borrower have knowledge or notice of any threatened or pending Environmental
Action against the Borrower or any of its Affiliates or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(iv) no Environmental Actions have been asserted against any facilities that may
have received Hazardous Materials generated by the Borrower or any of its
Affiliates or any predecessor in interest which could reasonably be expected to
have a Material Adverse Effect; (v) to the Knowledge of the Borrower, no
property now or formerly owned or operated by the Borrower or any of its
Affiliates has been used as a treatment or disposal site for any Hazardous
Material; (vi) neither the Borrower nor any of its Affiliates has failed to
report to the proper Governmental Authority any Release which is required to be
so reported by any Environmental Laws which could reasonably be expected to have
a Material Adverse Effect; (vii) the Borrower and each of its Affiliates holds
all licenses, permits and approvals required under any Environmental Laws in
connection with the operation of the business carried on by it, except for such
licenses, permits and approvals as to which the Borrower’s or an Affiliate’s
failure to maintain or comply with could not reasonably be expected to have a
Material Adverse Effect; (viii) neither the Borrower nor any of its Affiliates
has received any notification pursuant to any Environmental Laws that (A) any
work, repairs, construction or capital expenditures are required to be made in
respect as a condition of continued compliance with any Environmental Laws, or
any license, permit or approval issued pursuant thereto or (B) any license,
permit or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as could not reasonably be expected to have a Material Adverse Effect;
and (ix) except as disclosed on Schedule 5.01(p) and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
Subsidiary (i) has become subject to any Environmental Liabilities and Costs,
(ii) has received notice of any claim with respect to any Environmental
Liabilities and Costs or (iii) has Knowledge of any basis for any Environmental
Liabilities and Costs.

(q)Insurance.  The Borrower maintains, and causes its Subsidiaries to maintain,
the insurance as required to be maintained by Section 6.01(f).

(r)Solvency.  After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, the Borrower, on a
consolidated basis with its Subsidiaries, is Solvent.  

55

737240988

--------------------------------------------------------------------------------

 

(s)Material Project Documents; Tax Equity Documents; Permitted Subsidiary Debt
Documents.  Set forth on Schedule 5.01(s), as supplemented from time to time
pursuant to Section 6.01(n), is a complete and accurate list of all Material
Project Documents, Tax Equity Documents and Permitted Subsidiary Debt Documents,
and amendments and modifications thereto.  Each such Material Project Document,
Tax Equity Documents and Permitted Subsidiary Debt Document (A)(i) is in full
force and effect and is binding upon and enforceable against any Group Member,
the Sponsor or any other Subsidiary or Affiliate of the Sponsor that is a party
thereto and, to the best Knowledge of the Borrower, all other parties thereto in
accordance with its terms, (ii) has not been amended or modified after the
Closing Date except in accordance with Section 6.02(k) and (B) no Group Member,
the Sponsor or Affiliate or Subsidiary of the Sponsor that is a party thereto is
in default of its material obligations thereunder and, to the best Knowledge of
the Borrower, no counterparty party thereto is in default of its material
obligations thereunder.

(t)Investment Company Act.  Neither the Borrower nor the Pledgor is required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(u)Sanctions; Anti-Corruption.

(i)None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or affiliate of the Borrower
or any of its Subsidiaries is an individual or entity (“person”) that is, or is
owned or controlled by persons that are:  (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), in each case insofar
as dealings with such persons are prohibited pursuant to Sanctions, or
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, currently, Crimea, Cuba, Iran, North Korea and
Syria).

(ii)The Borrower, its Subsidiaries and their respective directors and officers
and, to the knowledge of the Borrower, the employees and agents of the Borrower
and its Subsidiaries, are in compliance with all applicable Sanctions and with
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-corruption
law, in all material respects.  The Borrower and its Subsidiaries have
instituted and maintain policies and procedures reasonably designed to promote
and achieve continued compliance with applicable Sanctions, the FCPA and any
other applicable anti-corruption laws.

(v)[Reserved].

(w)Full Disclosure.

(i)To the Borrower’s Knowledge, all written information delivered by the
Borrower pursuant to this Agreement and the other Loan Documents (such
information to be taken as a whole, including updated or supplemented
information), or that has been furnished by or on behalf of the Borrower to any
third party in connection with the

56

737240988

--------------------------------------------------------------------------------

 

preparation and delivery by such third party of a report or certificate to any
Lender required hereunder, is complete and correct in all material respects, and
does not contain any untrue statement of a material fact; provided, however,
that in each case no representation or warranty is made with respect to
projections, assumptions or other forward looking statements provided by or on
behalf of the Borrower with respect to the Financial Model other than as
provided in clause (ii) below and no representation or warranty is made with
respect to information of a general economic nature or information about the
Borrower’s general industry.

(ii)The Closing Date Financial Model (or Updated Financial Model (as
applicable)) has been prepared in good faith based on the assumptions and other
methodology believed by the Borrower to be reasonable (or otherwise as required
by the Lenders) at the time such Closing Date Financial Model (or Updated
Financial Model (as applicable)) was prepared and is consistent in all material
respects with the Material Project Documents, Tax Equity Documents, Permitted
Subsidiary Debt Documents and, with respect to Net Scheduled Payments of the
type set forth in clause (a)(ii) of the definition thereof all applicable
program rules, requirements, and conditions precedent, in each case as in effect
at the time of delivery thereof, including to reflect any Limited Step-up
Events, Subsidiary Distribution Blocks, SREC Production Events, existing cash
sweep events in any Permitted Subsidiary Debt Documents and Terminated Projects
and Delinquent Projects; provided, however, that (A) neither the Closing Date
Financial Model (or Updated Financial Model (if applicable)) nor the assumptions
set forth therein are to be viewed as facts and that actual results during the
term of the Loans may differ from the Closing Date Financial Model (or Updated
Financial Model (if applicable)), and that the differences may be material, and
(B) the Borrower believes in good faith that the Closing Date Financial Model as
of the Closing Date (or with respect to any Updated Financial Model, the date of
delivery to the Lenders thereof) was reasonable and attainable.

Article VI

COVENANTS OF THE Borrower

Section 6.01Affirmative Covenants.  So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing:

(a)Reporting Requirements.  Furnish to the Administrative Agent:

(i)beginning with the fiscal quarter ended June 30, 2020 in case of clause (x)
and the fiscal quarter ended September 30, 2020 in the case of clause (y), as
soon as available and in any event (x) as to the Sponsor, so long as the Sponsor
is a publicly traded company, on or before the date on which such financial
statements are required to be filed with the SEC (after giving effect to any
permitted extensions) (or within 60 days if the Sponsor is not a publicly traded
company) after the end of each fiscal quarter and (y) as to the Borrower, within
60 days after the end of each fiscal quarter, each of the following: internally
prepared consolidated balance sheets, statements of operations and retained

57

737240988

--------------------------------------------------------------------------------

 

earnings and statements of cash flows as at the end of such quarter, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in comparative form the generation
revenues and operating expenses for the corresponding period set forth in the
financial statements for the immediately preceding Fiscal Year (commencing with
the fiscal quarter ending June 30, 2020), all in reasonable detail and certified
by an Authorized Officer of the applicable Person as fairly presenting, in all
material respects, the financial position of such Person and its Subsidiaries as
of the end of such quarter and the results of operations and cash flows of such
Person and its Subsidiaries for such quarter and for such year-to-date period,
in accordance with GAAP applied in a manner consistent with that of the most
recent audited financial statements of the such Person and its Subsidiaries
furnished to the Administrative Agent or publicly available, subject to the
absence of footnotes and normal year-end adjustments; provided, that, so long as
the Sponsor is a publicly traded company, such documents with respect to the
Sponsor shall be deemed to have been delivered on the date on which such
documents are filed with the SEC and available in EDGAR (or any successor).

(ii)beginning with the Fiscal Year ended December 31, 2020, as soon as
available, and in any event (x) as to the Sponsor, so long as the Sponsor is a
publicly traded company,  on or before the date on which such financial
statements are required to be filed with the SEC (after giving effect to any
permitted extensions) (or if the Sponsor is not a publicly traded company,
within 150 days) after the end of each Fiscal Year, commencing with the first
Fiscal Year ending after the Closing Date and (y) as to the Borrower, within 150
days after the end of each Fiscal Year, commencing with the first Fiscal Year
ending after the Closing Date, each of the following: a consolidated balance
sheet, statements of operations and retained earnings and statement of cash
flows as at the end of such Fiscal Year, setting forth in comparative form the
generation revenues and operating expenses for the corresponding period set
forth in the financial statements for the immediately preceding Fiscal Year
(commencing with Fiscal Year ending December 31, 2020), all in reasonable detail
and prepared in accordance with GAAP, and accompanied by a comparison of the
results of operations set forth therein to the most recently delivered Financial
Model, as applicable, for the applicable periods and a report and an opinion,
prepared in accordance with generally accepted auditing standards, of Ernst &
Young or another independent certified public accountant of recognized standing
selected by the Borrower and reasonably satisfactory to the Administrative Agent
which opinion shall be without (1) a "going concern" or like qualification or
exception (provided that any "going concern" or like qualification or exception
to the extent arising from the maturity of the Loans (or any refinancing or
replacement thereof) shall not constitute a violation of this clause
6.01(a)(ii)) or (2) any qualification or exception as to the scope of such
audit, together with, in the case of the Borrower and its Subsidiaries, a
written statement of such accountants (x) to the effect that, in making the
examination necessary for their certification of such financial statements, they
have not obtained any knowledge of the existence of an Event of Default or
Default and (y) if such accountants shall have obtained any knowledge of the
existence of an Event of Default, describing the nature thereof; provided, that,
so long as the Sponsor is a publicly traded company, such documents with respect
to the Sponsor shall be deemed to have been delivered on the date on which such
documents are filed with the SEC and available in EDGAR (or any successor).

58

737240988

--------------------------------------------------------------------------------

 

(iii)simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i) and (ii) of this Section
6.01(a), or on or before the date that such statements become publicly
available, a certificate of an Authorized Officer of the Borrower in the form of
Exhibit D (a “Quarterly Compliance Certificate”): stating that such Authorized
Officer has reviewed the provisions of this Agreement and the other Loan
Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of the Borrower and its Subsidiaries
during the period covered by such financial statements with a view to
determining whether the Borrower and its Subsidiaries were in compliance with
all of the provisions of this Agreement and such Loan Documents at the times
such compliance is required hereby and thereby, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the occurrence and
continuance during such period of an Event of Default or Default or, if an Event
of Default or Default had occurred and continued or is continuing, describing
the nature and period of existence thereof and the action which the Borrower and
its Subsidiaries propose to take or have taken with respect thereto,

(iv)within forty-five (45) days after the end of each fiscal quarter, a
certificate of an Authorized Officer of the Borrower to which is attached a
schedule showing the calculation of each of the financial covenants specified in
Section 6.03(a), together with an Updated Financial Model and such other
supporting information for such compliance with the covenants as the
Administrative Agent may require, substantially in the form of Exhibit E (the
“LTV Compliance Certificate”);

(v)together with each delivery of any Updated Financial Model hereunder, a
certificate of an Authorized Officer of the Borrower certifying that the
representations and warranties set forth in Section 5.01(w)(ii) are true and
correct with respect to such Updated Financial Model;

(vi)as soon as possible, and in any event within five (5) Business Days after
the occurrence of (A) an Event of Default or Default, (B) any Subsidiary
Distribution Block or Limited Step-up Event or (C) the occurrence of any event
or development that has had or could reasonably be expected to have a Material
Adverse Effect, the written statement of an Authorized Officer of the Borrower
setting forth the details of such Event of Default or Default, such Subsidiary
Distribution Block or Limited Step-up Event or other event or development that
has had or could reasonably be expected to have a Material Adverse Effect, as
applicable, and the action which the Borrower or applicable Subsidiary proposes
to take with respect thereto;

(vii)promptly after the commencement thereof but in any event not later than
five (5) Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, the Borrower, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;

59

737240988

--------------------------------------------------------------------------------

 

(viii)promptly after delivery thereof to any lender or agent under any Permitted
Subsidiary Debt or any Tax Equity Investor, a copy of any report, financial
information, document or material notice given to such lender, agent or
investor;

(ix)as soon as possible and in any event within ten (10) Business Days after the
execution thereof, notice of any SREC Production Event (including reasonable
details thereof) and copies of any material modification or amendment of or
supplement to any Material Project Document, Tax Equity Document or Permitted
Subsidiary Debt Document;

(x)simultaneously with the delivery of the financial statements of the Borrower
and its Subsidiaries required by clauses (i) and (ii) of this Section 6.01(a),
an accounts receivable aging report as of the last day of the most recently
ended fiscal quarter;

(xi)within 30 days after the end of each calendar quarter (beginning with the
first full calendar quarter after the Closing Date), an asset and collections
report together with a delinquencies and default report each prepared by the
Borrower with respect to all Projects owned by Subsidiaries of the Borrower, in
substantially the form of Exhibit G-1;

(xii)within 15 days of the end of each month (beginning with the first full
month after the Closing Date), a delinquency report prepared by the Borrower
with respect to all Projects owned by Subsidiaries of the Borrower, in
substantially the form of Exhibit G-2 (it being understood that such report may
be submitted by the Borrower via email); and

(xiii)promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Group Member as any Lender may from
time to time reasonably request.

(b)Compliance with Laws; Payment of Taxes.

(i)Comply, and cause each of its Subsidiaries to comply, with all Requirements
of Law (including Environmental Laws), judgments and awards (including any
settlement of any claim that, if breached, could give rise to any of the
foregoing) except in such instances in which (A) such Requirements of Law,
judgment or award is being contested in good faith by appropriate proceedings
diligently conducted or (B) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

(ii)Pay, and cause each of its Subsidiaries to pay, in full before delinquency
or before the expiration of any extension period, all material taxes,
assessments and other governmental charges imposed upon the Borrower or any of
its Subsidiaries or any property of the Borrower or any of its Subsidiaries,
except (x) to the extent contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP or (y) if failure to pay such taxes,
assessments or other governmental charges would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

60

737240988

--------------------------------------------------------------------------------

 

(c)Preservation of Existence, Etc.  Except as permitted under Section 6.02(c),
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary where failure to do so would have a Material Adverse
Effect.

(d)Keeping of Records and Books of Account.  The Borrower shall keep, and cause
each of its Subsidiaries to keep, adequate records and books of account, with
complete entries made to permit the preparation of financial statements in
accordance with GAAP.

(e)Maintenance of Properties, Etc.  The Borrower shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear and casualty
excepted, so as to prevent any loss or forfeiture thereof or thereunder that
would reasonably be expected to have a Material Adverse Effect and shall cause
each of its Subsidiaries to comply in all material respects with its obligations
under each Material Project Document, Permitted Subsidiary Debt Document and Tax
Equity Document to which it is a party.

(f)Maintenance of Insurance. The Borrower shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including comprehensive general liability, hazard,
rent, worker’s compensation and business interruption insurance) with respect to
its properties and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated; provided that if any such
insurance is not available on commercially reasonable terms, only such insurance
shall then be required to be carried pursuant to this Section 6.01(f) as is then
available on commercially reasonable terms; provided, however, that if such
insurance subsequently becomes available on commercially reasonable terms the
Borrower shall, and shall cause each of its Subsidiaries to, acquire and
maintain such insurance in accordance with the foregoing.  All certificates of
insurance are to be delivered to the Collateral Agent and the policies are to be
premium prepaid, with the loss payable and additional insured endorsement in
favor of the Collateral Agent, and shall provide for not less than 30 days’ (10
days’ in the case of non-payment) prior written notice to the Collateral Agent
of the exercise of any right of cancellation.  If the Borrower or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrower’s expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.

(g)Obtaining of Permits, Etc.  The Borrower shall obtain, maintain and preserve,
and cause each of its Subsidiaries to obtain, maintain and preserve, and take
all necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, except if the failure to do so could not be
reasonably expected to have a Material Adverse Effect.

(h)Fiscal Year.  The Borrower shall cause the Fiscal Year of the Borrower and
its Subsidiaries to end on December 31 of each calendar year unless the
Administrative Agent

61

737240988

--------------------------------------------------------------------------------

 

consents to a change in such Fiscal Year (and appropriate related changes to
this Agreement), such consent not to be unreasonably withheld, conditioned or
delayed.

(i)Cash Distributions.  The Borrower shall cause each Subsidiary (other than
SREC Subsidiaries) to distribute all available cash to the Borrower as soon as
permitted under the terms of the Material Project Documents, Tax Equity
Documents and the Permitted Subsidiary Debt Documents.  At least once per
calendar month (beginning with the first full calendar month after the Closing
Date), the Borrower shall cause each SREC Subsidiary to distribute to Borrower
all amounts held on deposit in any account of such SREC Subsidiary (other than
amounts that are required to be remitted to a Subsidiary of the Borrower in
accordance with any SREC purchase and sale or transfer agreement between Vivint
Solar SREC Financing, LLC and another Group Member); provided, that each SREC
Subsidiary shall be permitted to maintain a reserve of up to $100,000 in the
aggregate on deposit across all of its accounts.

(j)Sanctions; Anti-Corruption Laws.   The Borrower will maintain in effect
policies and procedures reasonably designed to promote compliance by the
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the FCPA and any other applicable
anti-corruption laws.

(k)Lender Meetings.  The Borrower shall, upon the request of the Required
Lenders (which request, so long as no Event of Default shall have occurred and
be continuing, shall not be made more than once during each fiscal quarter),
participate in a quarterly conference call with the Lenders at such time as may
be agreed to by the Borrower and the Required Lenders.

(l)Further Assurances.  The Borrower shall take such action and execute,
acknowledge and deliver, and cause each of its Subsidiaries to take such action
and execute, acknowledge and deliver, at its sole cost and expense, such
agreements, instruments or other documents as any Agent may require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral, (iii) to establish and maintain the
validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Secured
Party the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document.  

(m)Use of Proceeds.  The Borrower shall use the proceeds of the Loans (i) for
general corporate purposes permitted by the Loan Documents and consistent with
the current business of Sponsor and its Subsidiaries, (ii) to make distributions
to the Pledgor (or its designee) and (iii) to pay fees and expenses in
connection with the transactions contemplated hereby.

(n)Additional Subsidiaries.  The Borrower shall notify the Lenders in writing
promptly after the formation or acquisition of any Subsidiary after the Closing
Date and deliver to the Lenders complete and correct copies of all Material
Project Documents, Tax Equity Documents or Permitted Subsidiary Debt Documents
to which such Subsidiaries are or become a party, together with a supplement to
Schedule 5.01(s) describing such additional Material Project Documents and other
documents.

62

737240988

--------------------------------------------------------------------------------

 

(o)Borrower Account.  The Borrower shall (i) establish and maintain the Borrower
Account and (ii) deposit or cause to be deposited promptly, and in any event no
later than the next Business Day after the date of receipt thereof, all proceeds
in respect of any Collateral and all Borrower Collections (of a nature
susceptible to a deposit in a bank account) (other than Distributable Proceeds)
into the Borrower Account.

(p)Financial Statements.  The Borrower shall, not later than May 29, 2020,
provide the Lenders with the audited consolidated financial statements
(including balance sheet, income statement and cash flow statement) for fiscal
year 2019 for each of (i) Vivint Solar Financing III, LLC and its Subsidiaries,
(ii) Vivint Solar Financing IV, LLC and its Subsidiaries, (iii) Vivint Solar
Financing V, LLC and its Subsidiaries and (iv) Vivint Solar Financing VI, LLC
and its Subsidiaries, which shall not contain any material deviations from the
unaudited financial statements provided in accordance with Section 4.01(o).

(q)Liquidated Damages.  On each Payment Date, prior to the payment of any other
Obligations, Borrower shall pay, or cause to be paid, all Liquidated Damages (as
defined in the Sponsor Side Letter) then due and payable to the Lenders pursuant
to Section 1(d) of the Sponsor Side Letter to the extent the Sponsor has not
paid such Liquidated Damages within three (3) Business Days of such Liquidated
Damages becoming due and payable.

Section 6.02Negative Covenants.  So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, the Borrower shall not, unless the Required Lenders shall otherwise
consent in writing:

(a)Liens, Etc.  The Borrower shall not create, incur, assume or suffer to exist,
or permit any of its Subsidiaries to create, incur, assume or suffer to exist,
any Lien upon or with respect to any of its properties, whether now owned or
hereafter acquired, other than Permitted Liens.

(b)Indebtedness.  The Borrower shall not create, incur, assume, guarantee or
suffer to exist, or otherwise become or remain liable with respect to, or permit
any of its Subsidiaries to create, incur, assume, guarantee or suffer to exist
or otherwise become or remain liable with respect to, any Indebtedness other
than Permitted Indebtedness.

(c)Fundamental Changes; Dispositions.

(i)The Borrower shall not wind-up, liquidate or dissolve, or merge, consolidate
or amalgamate, or undertake any statutory division, with any Person, or permit
any of its Subsidiaries to do (or agree to do) any of the foregoing; provided,
however, that any wholly-owned Subsidiary of the Borrower may consolidate or
amalgamate with another wholly-owned Subsidiary of the Borrower, so long as (A)
no other provision of this Agreement would be violated thereby, (B) no Default
or Event of Default shall have occurred and be continuing either before or after
giving effect to such transaction and (C) the Secured Parties’ rights in any
Collateral, including the existence, perfection and priority of any Lien
thereon, are not adversely affected by such merger, consolidation or
amalgamation.

63

737240988

--------------------------------------------------------------------------------

 

(ii)The Borrower shall not make any Disposition, whether in one transaction or a
series of related transactions of all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that the Borrower and its Subsidiaries may make Permitted
Dispositions.

(d)Change in Nature of Business. The Borrower shall not make, or permit any of
its Subsidiaries to make, any change in the nature of its business as described
in Section 5.01(l).

(e)Loans, Advances, Investments, Etc.  The Borrower shall not make or commit or
agree to make, or permit any of its Subsidiaries to make or commit or agree to
make, any Investment in any other Person except for Permitted Investments.

(f)Sale Leaseback Transactions.  The Borrower shall not enter into, or permit
any of its Subsidiaries to enter into, any Sale Leaseback.

(g)Restricted Payments.  The Borrower shall not, and shall not permit any of its
Subsidiaries to make any Restricted Payment other than Permitted Restricted
Payments.

(h)Federal Reserve Regulations.  The Borrower shall not permit any Loan or the
proceeds of any Loan under this Agreement to be used for any purpose that would
cause such Loan to be a margin loan under the provisions of Regulation T, U or X
of the Federal Reserve Board.

(i)Transactions with Affiliates.  The Borrower shall not enter into, renew,
extend or be a party to, or permit any of its Subsidiaries to enter into, renew,
extend or be a party to, any transaction or series of related transactions
(including the purchase, sale, lease, transfer or exchange of property or assets
of any kind or the rendering of services of any kind) with any Affiliate, except
(i) transactions consummated in the ordinary course of business and necessary or
desirable for the prudent operation of its business, for fair consideration and
on terms no less favorable to it or its Subsidiaries than would be obtainable in
a comparable  arm’s length transaction with a Person that is not an Affiliate
thereof; (ii) transactions listed on Schedule 6.02(i), (iii) transactions
pursuant to the Project Documents, the Permitted Subsidiary Debt Documents and
the Tax Equity Documents on terms and conditions that, taken as a whole, are not
more materially adverse to the applicable Group Member compared to the terms and
conditions of the Project Documents and the Tax Equity Documents as in effect on
the Closing Date, taken as a whole, and (iv) Permitted Investments.

(j)Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  The Borrower shall not create or otherwise cause, incur, assume,
suffer or permit to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of the Borrower (i) to
make Restricted Payments in respect of any shares of Equity Interests of such
Subsidiary owned by the Borrower or any of its Subsidiaries, (ii) to pay or
prepay or to subordinate any Indebtedness owed to the Borrower or any of its
Subsidiaries, (iii) to make loans or advances to any Borrower or any of its
Subsidiaries or (iv) to transfer any of its property or assets to the Borrower
or any of its Subsidiaries, or permit any of its Subsidiaries to do any of

64

737240988

--------------------------------------------------------------------------------

 

the foregoing; provided, however, that nothing in any of clauses (i)
through (iv) of this Section 6.02(j) shall prohibit or restrict compliance with:

(A)this Agreement and the other Loan Documents;

(B)any agreement in effect on the date of this Agreement and described on
Schedule 6.02(j), or any extension, replacement or continuation of any such
agreement on substantially similar terms as are in effect on the Closing Date;
provided that any such encumbrance or restriction contained in such extended,
replaced or continued agreement is no less favorable, taken as a whole, to the
applicable Group Member party thereto than the encumbrance or restriction under
or pursuant to the agreement so extended, replaced or continued;

(C)any applicable law, rule or regulation (including applicable currency control
laws and applicable state corporate statutes restricting the payment of
dividends in certain circumstances);

(D)any agreement evidencing Permitted Indebtedness;

(E)restrictions in any Tax Equity Documents relating to preferred distributions
of cash or other similar payments of cash to Tax Equity Investors;

(F)restrictions in the Project Documents subject to compliance with the other
terms and conditions of the Loan Documents; or

(G)customary restrictions in contracts that prohibit the assignment of such
contract.

(k)Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc. The Borrower shall not, and shall not permit any Subsidiary of
the Borrower to:

(i)amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any Permitted Subsidiary
Debt Documents or Tax Equity Documents in a manner that would reasonably be
expected to materially reduce the Borrower Share of Aggregate Discounted Solar
Asset Balance attributable to any Project Subsidiary; provided, that the
foregoing shall not be construed to limit the Borrower’s express obligations set
forth in the Loan Documents with respect to the Group Members and the Projects;
provided further that the foregoing shall not be construed to limit any
Borrower’s or Group Member’s ability to enter into a Permitted Subsidiary Debt
to refinance existing Permitted Subsidiaries Debt in accordance with the terms
hereof or enter into the Clarke Upsize Amendment;

(ii)amend, modify or otherwise change any of its Governing Documents (including
by the filing or modification of any certificate of designation, or any
agreement or arrangement entered into by it) with respect to any of its Equity
Interests (including any shareholders’ agreement), or enter into any new
agreement with respect to

65

737240988

--------------------------------------------------------------------------------

 

any of its Equity Interests, except any such amendments, modifications or
changes or any such new agreements or arrangements that either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect; or

(iii)agree to any amendment, modification or other change to or waiver of any of
its rights (x) under any Permitted Subsidiary Debt Document, Tax Equity Document
or Material Project Document if such amendment, modification or other change of
waiver would be materially adverse to the interests of the Lenders or (y) under
any Other Documents, in a manner that would reasonably be expected to have a
Material Adverse Effect.

(l)Sanctions; Anti-Corruption; Use of Proceeds.  The Borrower will not, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
or (ii) (A) to fund any activities or business of or with any Person, or in any
country or territory, with which, at the time of such funding, dealings are
prohibited pursuant to applicable Sanctions, or (B) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as Administrative Agent, Lender,
underwriter, advisor, investor, or otherwise).

(m)Accounting Principles.  Except for such changes that are required by GAAP,
the Borrower shall not make, or permit any of its Subsidiaries to make any
change in the accounting principles that would have a material adverse effect on
the calculation of the financial covenants set forth in Section 6.01(a)(i) and
(ii) hereto.

(n)Limitations on Depositary Accounts.  The Borrower will not establish, or
cause to be established, any accounts, other than the Borrower Account.

(o)ERISA.  The Borrower shall not, nor shall it permit any of its
Subsidiaries  or ERISA Affiliates to, knowingly (i) fail to comply with the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
any Employee Plan in a manner that would reasonably be expected to result in a
Material Adverse Effect, or (ii) fail to satisfy all material contribution
obligations in respect of any Multiemployer Plan in a manner that would
reasonably be expected to result in a Material Adverse Effect.  Except as would
not reasonably be expected to have a Material Adverse Effect, neither the
Borrower nor the Pledgor shall become, and, in connection with the transactions
contemplated by this Agreement, neither shall use the assets of, a “benefit plan
investor” as defined in Section 3(42) of ERISA.  Except as would not reasonably
be expected to have a Material Adverse Effect, neither the Borrower nor the
Pledgor shall become subject to any statute that regulates investments of, or
fiduciary obligations with respect to, governmental plans, that is similar to
the provisions of Section 406 of ERISA or Section 4975 of the Internal Revenue
Code, and that would be violated by any of the transactions contemplated by this
Agreement.

Section 6.03Financial Covenant.  

66

737240988

--------------------------------------------------------------------------------

 

(a)Consolidated LTV Ratio. The Borrower shall maintain, as of the last day of
each Quarterly Period, a Consolidated LTV Ratio of no greater than the Maximum
Consolidated LTV Ratio.

(b)Equity Cure.  For purposes of determining compliance with the financial
covenant set forth in Section 6.03(a) as of the last day of any Quarterly
Period, the Borrower may (i) make an optional prepayment of the Loans in
accordance with Section 2.05(b) after the last day of such Quarterly Period and
on or prior to the day that is ten (10) days after the day on which financial
statements are required to be delivered for that fiscal quarter pursuant to
Section 6.01(a) (the “Equity Cure Expiration Date”) using the proceeds of a cash
equity contribution to the Borrower (funded with proceeds of common equity
issued by the Borrower), and such Indebtedness shall be deemed to have not been
outstanding as of the last of the immediately preceding Quarterly Period solely
for the purposes of determining compliance with such covenant in Section 6.03(a)
(each an “Equity Contribution Cure”) at the end of such Quarterly Period or (ii)
contribute or transfer additional Projects (or Project Subsidiaries) to
Subsidiaries of the Borrower after the last day of such Quarterly Period and on
or prior to the date that is thirty (30) days after the day on which financial
statements are required to be delivered for that fiscal quarter pursuant to
Section 6.01(a) (the “Asset Cure Expiration Date”), and such Projects (or
Project Subsidiaries) shall be deemed to have been owned by the Borrower and its
Subsidiaries for purposes of determining compliance with such covenant in
Section 6.03(a) (each an “Asset Contribution Cure”); provided that (a) written
notice of the Borrower’s intent to make an Equity Contribution Cure or an Asset
Contribution Cure shall be delivered by the Borrower no later than the day on
which financial statements are required to be delivered for the applicable
fiscal quarter, (b) in each consecutive four (4) fiscal quarter period there
will be at least two (2) fiscal consecutive quarters in which no Equity
Contribution Cure is made, (c) there shall be no more than three (3) Equity
Contribution Cures made in the aggregate after the Closing Date, and (d) the
proceeds received by Borrower from all equity contributions for the purposes of
making Equity Contribution Cures shall be held in a Borrower Account until
applied to the prepayment of the Loans; provided, further, that there shall be
no limit on the number of Asset Contribution Cures the Borrower may make.  Upon
the Administrative Agent’s receipt no later than the Equity Cure Expiration Date
or Asset Cure Expiration Date, as applicable, of notice from the Borrower of its
intent to make an Equity Contribution Cure or Asset Contribution Cure pursuant
to this Section 6.03(b), then, unless the Equity Contribution Cure or Asset
Contribution Cure, as applicable, is not made on or prior to the Equity Cure
Expiration Date or Asset Cure Expiration Date, as applicable, neither any Agent
nor any Lender shall exercise the right to accelerate the Loans or terminate the
Commitments and neither any Agent nor any Lender shall exercise any right to
foreclose on or take possession of the Collateral solely on the basis of an
Event of Default having occurred and being continuing under Sections 6.03(b) in
respect of the period ending on the last day of such Quarterly Period.

Article VII

EVENTS OF DEFAULT

Section 7.01Events of Default.  Each of the following events shall constitute an
event of default (each, an “Event of Default”):

67

737240988

--------------------------------------------------------------------------------

 

(a)The Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan or any fee, indemnity or other amount payable under this Agreement (other
than any portion thereof constituting principal of the Loans) or any other Loan
Document, and such failure continues for a period of three (3) Business Days or
(ii) all or any portion of the principal of the Loans;

(b)any representation or warranty made or deemed made by or on behalf of the
Borrower, the Pledgor or the Sponsor or by any officer of the foregoing under or
in connection with any Loan Document or under or in connection with any
certificate or financial statement delivered to any Lender pursuant to any Loan
Document shall have been incorrect in any material respect when made or deemed
made, and such misstatement or inaccuracy could reasonably be expected to
materially adversely affect the interests of the Lenders, and, if curable and no
Material Adverse Effect has arisen as a result thereof such misstatement or
inaccuracy remains unremedied for sixty (60) days after (x) the Borrower’s,
Pledgor’s or Sponsor’s obtaining knowledge of such misstatement or (y) receipt
by the Borrower of written notice from any Lender of such default;

(c)the Borrower shall fail to perform or comply with any covenant or agreement
contained in Section 6.01(a)(i), (ii), (iii) or (vi)(A), Section 6.01(b),
Section 6.01(o), Section 6.02 or Section 6.03(a) (but subject to the cure rights
provided in Section 6.03(b));

(d)the Borrower or the Pledgor shall fail to perform or comply with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (b) of this
Section 7.01, such failure, if capable of being remedied, shall remain
unremedied for 30 days after the earlier of the date such Person has Knowledge
of such failure and the date written notice of such default shall have been
given by any Agent to such Person; provided, that if (x) such failure can be
remedied, (y) such failure cannot reasonably be remedied within such 30 day
period and such failure has not caused a Material Adverse Effect and (z) such
Person commences cure of such failure within such 30 day period and thereafter
diligently seeks to remedy the failure, then an “Event of Default” shall not be
deemed to have occurred until the earlier of (A) such time as such Person ceases
reasonable efforts to cure such failure, (B) such failure has caused a Material
Adverse Effect and (C) 90 days following knowledge of or written notice of such
failure;

(e)any Financing Subsidiary, the Borrower, the Pledgor or either SREC Subsidiary
(i) shall institute any proceeding or voluntary case seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for any
such Person or for any substantial part of its property, (ii) shall be generally
not paying its debts as such debts become due or shall admit in writing its
inability to pay its debts generally, (iii) shall make a general assignment for
the benefit of creditors, or (iv) shall take any action to authorize or effect
any of the actions set forth above in this subsection (e);

(f)any proceeding shall be instituted against any Financing Subsidiary, the
Borrower or the Pledgor or either SREC Subsidiary seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment,

68

737240988

--------------------------------------------------------------------------------

 

protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including the entry of an order for
relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;

(g)any event, proceeding or circumstance described in the foregoing clauses (e)
or (f) shall occur with respect to a Project Subsidiary and the Consolidated LTV
Ratio is not greater than the Maximum Consolidated LTV Ratio on a pro form basis
after disregarding (x) the Indebtedness of such Project Subsidiary and (y) the
Discounted Solar Asset Balance of such Project Subsidiary;

(h)any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the Borrower or the Pledgor, as applicable, intended
to be a party thereto, or the validity or enforceability thereof shall be
contested by any party thereto, or a proceeding shall be commenced by the
Borrower or the Pledgor, as applicable, or any Governmental Authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Borrower or the Pledgor, as applicable, shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

(i)any Security Agreement or any other Security Document, after delivery thereof
pursuant hereto, shall for any reason (other than pursuant to the express terms
thereof) fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent for the benefit of the Agents and the Lenders on any Collateral
purported to be covered thereby;

(j)one or more judgments, orders or awards (or any settlement of any litigation
or other proceeding that, if breached, could result in a judgment, order or
award) for the payment of money exceeding $3,000,000 in the aggregate (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has been notified and has not denied
coverage) shall be rendered against the Borrower or the Pledgor and remain
unsatisfied and (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, award or settlement or (ii) there shall
be a period of 10 consecutive days after entry thereof during which (A) a stay
of enforcement thereof is not be in effect or (B) the same is not vacated,
discharged, stayed or bonded pending appeal;

(k)a Change of Control shall have occurred;

(l)an ERISA Event occurs with respect to an Employee Plan or a Multiemployer
Plan which, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect; or

(m)(i) an event of default occurs under any Permitted Subsidiary Debt Document
as a result of the failure of the applicable Financing Subsidiary to pay any
principal or interest on the respective Permitted Subsidiary Debt when due or
(ii) the holder or holders of any

69

737240988

--------------------------------------------------------------------------------

 

Permitted Subsidiary Debt (excluding Indebtedness evidenced by the Loan
Agreement) or any trustee or agent on its or their behalf, (A) have accelerated,
caused to become due, or required the prepayment, repurchase, redemption of
defeasance thereof, prior to its stated maturity or the stated maturity of any
underlying obligation (other than any mandatory prepayment contemplated by the
terms of documents governing such Indebtedness) or (B) have the right to take
any of the actions described in the foregoing clause (A), unless (I) in the case
of any event described in clause (ii)(B), the relevant creditors controlling
such outcome have agreed to forbear and are continuing to forbear from taking
the above-described action or (II) in the case of any event described in clause
(i) or (ii),in the case of Minor Permitted Subsidiary Debt, the Consolidated LTV
Ratio is not greater than the Maximum Consolidated LTV Ratio on a pro form basis
after disregarding (x) the Indebtedness of such Financing Subsidiary and its
Subsidiaries and (y) the Discounted Solar Asset Balance of the applicable
Financing Subsidiary and its Subsidiaries;

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Borrower, (i) terminate or reduce all
Commitments, whereupon all Commitments shall immediately be so terminated or
reduced, (ii) declare all or any portion of the Loans then outstanding to be due
and payable, whereupon all or such portion of the aggregate principal of all
Loans, all accrued and unpaid interest thereon, all fees and all other amounts
payable under this Agreement and the other Loan Documents shall become due and
payable immediately, together with the payment of the Applicable Prepayment
Premium (if any) with respect to the Loans so repaid, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, (iii) whether or not the rights and remedies of the
Secured Parties under this Section are exercised, instruct any direct Subsidiary
of the Borrower to instruct another Subsidiary of the Borrower to take certain
actions respect to certain management, operational or other matters as so
instructed by such direct Subsidiary and (iv) exercise any and all of its other
rights and remedies under applicable law, hereunder and under the other Loan
Documents; provided, however, that upon the occurrence of any Event of Default
described in subsection (e) or (f) of this Section 7.01, without any notice to
the Borrower or any other Person or any act by any Agent or any Lender, all
Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by the Borrower.

Article VIII

AGENTS

Section 8.01Appointment.  Each Lender (and each subsequent maker of any Loan by
its making thereof) hereby irrevocably appoints, authorizes and empowers the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto, including: (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Loans outstanding hereunder and all other amounts accrued hereunder for the
account of the Lenders and paid to such Agent, and, subject to Section 2.02 of
this Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by such Agent and not required to

70

737240988

--------------------------------------------------------------------------------

 

be delivered to each Lender pursuant to the terms of this Agreement, provided
that the Agents shall not have any liability to the Lenders for any Agent’s
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Obligations, the Loans, and related
matters and to maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Collateral and related matters;
(iv) to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans on behalf of the applicable Lenders as
provided in this Agreement or any other Loan Document; (vi) to perform,
exercise, and enforce any and all other rights and remedies of the Lenders with
respect to the Borrower or the Pledgor, the Obligations, or otherwise related to
any of same to the extent reasonably incidental to the exercise by such Agent of
the rights and remedies specifically authorized to be exercised by such Agent by
the terms of this Agreement or any other Loan Document; (vii) to incur and pay
such fees necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to this Agreement or any other Loan Document;
(viii) subject to Section 8.03, to take such action as such Agent deems
appropriate on its behalf to administer the Loans and the Loan Documents and to
exercise such other powers delegated to such Agent by the terms hereof or the
other Loan Documents (including the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations); and (ix) to act with respect to all
Collateral under the Loan Documents, including for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by the Borrower or
the Pledgor to secure any of the Obligations.  As to any matters not expressly
provided for by this Agreement and the other Loan Documents (including
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.

Section 8.02Nature of Duties; Delegation.  (a) The Agents shall have no duties
or responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agents any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Borrower
in connection with the making and the continuance of the Loans hereunder and
shall make its own appraisal of the creditworthiness of the Borrower and the
value of the Collateral, and the Agents shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon

71

737240988

--------------------------------------------------------------------------------

 

the reasonable request of a Lender, each Agent shall provide to such Lender any
documents or reports delivered to such Agent by the Borrower pursuant to the
terms of this Agreement or any other Loan Document.  If any Agent seeks the
consent or approval of the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents) to the taking or refraining from taking any action hereunder, such
Agent shall send notice thereof to each Lender.  Each Agent shall promptly
notify each Lender any time that the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) have instructed such Agent to act or refrain from acting
pursuant hereto.

(b)Each Agent may, upon any term or condition it specifies, delegate or exercise
any of its rights, powers and remedies under, and delegate or perform any of its
duties or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Lender).  Any such Person shall benefit from this Article VIII to the extent
provided by the applicable Agent.  Neither Agent shall be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

Section 8.03Rights, Exculpation, Etc. The Agents and their directors, officers,
agents or employees shall not be liable for any action taken or omitted to be
taken by them under or in connection with this Agreement or the other Loan
Documents, except for their own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Without limiting the generality of the foregoing, the Agents
(i) may treat the payee of any Loan as the owner thereof until the Collateral
Agent receives written notice of the assignment or transfer thereof, pursuant to
Section 9.07 hereof, signed by such payee and in form satisfactory to the
Collateral Agent; (ii) may consult with legal counsel (including counsel to any
Agent or counsel to the Borrower), independent public accountants, and other
experts selected by any of them and shall not be liable for any action taken or
omitted to be taken in good faith by any of them in accordance with the advice
of such counsel or experts; (iii) make no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
certificates, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (iv) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including the books and records)
of any Person; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by the Borrower in connection
therewith, nor shall the Agents be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.  The Agents shall
not be liable for any apportionment or distribution of payments made in good
faith pursuant to Section 3.03, and if any such apportionment or distribution is
subsequently determined to have been made in error, and the sole recourse of any
Lender to whom payment was due but not made shall be to recover from other
Lenders any payment in excess of

72

737240988

--------------------------------------------------------------------------------

 

the amount which they are determined to be entitled.  The Agents may at any time
request instructions from the Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the other Loan Documents the
Agents are permitted or required to take or to grant, and if such instructions
are promptly requested, the Agents shall be absolutely entitled to refrain from
taking any action or to withhold any approval under any of the Loan Documents
until they shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).

Section 8.04Reliance.  Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan
that, by its terms, must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  

Section 8.05Indemnification.  To the extent that any Agent or its respective
directors, officers, employees or agents is not reimbursed and indemnified by
the Borrower, and whether or not such Agent has made demand on the Borrower for
the same, the Lenders will, within five days of written demand by such Agent,
reimburse such Agent and its respective directors, officers, employees or agents
for and indemnify such Agent and its directors, officers, employees and agents
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including client charges
and expenses of counsel or any other advisor to such Agent or its directors,
officers, employees or agents), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Agent
or its directors, officers, employees or agents in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender’s Pro Rata Share, including advances and
disbursements made pursuant to Section 8.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final non-appealable judicial
determination that such liability resulted from such Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 8.05
shall survive the payment in full of the Loans and the termination of this
Agreement.

Section 8.06Agents Individually.  With respect to its Pro Rata Share of the
Commitment hereunder and the Loans made by it, each Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan.  The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its

73

737240988

--------------------------------------------------------------------------------

 

individual capacity as a Lender or one of the Required Lenders.  Each Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, trust or other business with any Borrower as if it were not
acting as an Agent pursuant hereto without any duty to account to the other
Lenders.

Section 8.07Successor Agent. (a) Any Agent may at any time give at least 30 days
prior written notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor Agent.  If no such successor Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent.  Whether or not a successor
Agent has been appointed, such resignation shall become effective in accordance
with such notice on the Resignation Effective Date.

(b)With effect from the Resignation Effective Date, (i) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such Agent
on behalf of the Lenders under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through such retiring Agent shall instead be made
by or to each Lender directly, until such time, if any, as a successor Agent
shall have been appointed as provided for above.  Upon the acceptance of a
successor’s Agent’s appointment as Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article, Section 9.04 and Section 9.15 shall continue in
effect for the benefit of such retiring Agent in respect of any actions taken or
omitted to be taken by it while the retiring Agent was acting as Agent.

Section 8.08Collateral Matters.

(a)The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon termination of the Commitment and payment and
satisfaction of all Loans and all other Obligations (other than Contingent
Indemnity Obligations) in accordance with the terms hereof; or constituting
property being sold or disposed of in the ordinary course of the Borrower’s
business or otherwise in compliance with the terms of this Agreement and the
other Loan Documents; or constituting property in which the Borrower owned no
interest at the time the Lien was granted or at any time thereafter; or if
approved, authorized or ratified in writing by the Lenders in accordance with
Section 9.02.  Upon request by the Collateral Agent at any time, the Lenders
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 8.08(a).

(b)Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 8.08(a)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the

74

737240988

--------------------------------------------------------------------------------

 

authority to release Collateral conferred upon the Collateral Agent under
Section 8.08(a).  Upon receipt by the Collateral Agent of confirmation from the
Lenders of its authority to release any particular item or types of Collateral,
and upon prior written request by the Borrower, the Collateral Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the Collateral
Agent for the benefit of the Agents and the Lenders upon such Collateral;
provided, however, that (i) the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent’s opinion,
would expose the Collateral Agent to liability or create any obligations or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of the Borrower in
respect of) all interests in the Collateral retained by the Borrower.

(c)Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, each Agent and each Lender hereby agree that (i)
no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Collateral Agent for the benefit of the Lenders in accordance with the terms
thereof, (ii) in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale, the Administrative Agent,
the Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and (iii) the Collateral Agent, as agent for and
representative of the Agents and the Lenders (but not any other Agent or any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled (either
directly or through one or more acquisition vehicles) for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral to be sold (A) at any public or private sale, (B) at any sale
conducted by the Collateral Agent under the provisions of the Uniform Commercial
Code (including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial
Code), (C) at any sale or foreclosure conducted by the Collateral Agent (whether
by judicial action or otherwise) in accordance with applicable law or (D) any
sale conducted pursuant to the provisions of any Debtor Relief Law (including
Section 363 of the Bankruptcy Code), to use and apply all or any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.

(d)The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Borrower or the Pledgor or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 8.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.

75

737240988

--------------------------------------------------------------------------------

 

Section 8.09Agency for Perfection.  Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party.  Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions.  In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents.  The Borrower by its execution and delivery of this Agreement hereby
consents to the foregoing.

Section 8.10No Reliance on any Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R.
§§ 1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121),
as hereafter amended or replaced (“CIP Regulations”), or any other Sanctions,
including any programs involving any of the following items relating to or in
connection with the Borrower, its Affiliates or its agents, the Loan Documents
or the transactions hereunder or contemplated hereby: (1) any identity
verification procedures, (2) any recordkeeping, (3) comparisons with government
lists, (4) customer notices or (5) other procedures required under the CIP
Regulations or other regulations issued under the USA PATRIOT Act.  Each Lender,
Affiliate, participant or assignee subject to Section 326 of the USA PATRIOT Act
will perform the measures necessary to satisfy its own responsibilities under
the CIP Regulations.

Section 8.11No Third Party Beneficiaries.  The provisions of this Article are
solely for the benefit of the Secured Parties, and the Borrower shall not have
rights as a third-party beneficiary of any of such provisions.

Section 8.12No Fiduciary Relationship.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.13Reports; Confidentiality; Disclaimers.  By becoming a party to this
Agreement, each Lender:

76

737240988

--------------------------------------------------------------------------------

 

(a)is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Borrower or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

(b)expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Borrower and
its Subsidiaries and will rely significantly upon the Borrower’s and its
Subsidiaries’ books and records, as well as on representations of their
personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding the Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 9.19, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrower, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys’ fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 8.14Collateral Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

77

737240988

--------------------------------------------------------------------------------

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

Article IX

MISCELLANEOUS

Section 9.01Notices, Etc.

(a)Notices Generally.  All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, telecopier or email.  In the case of notices or other communications to
the Borrower, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 9.01):

If to the Borrower:

Vivint Solar Financing Holding, LLC
c/o Vivint Solar, Inc.
1800 W Ashton Blvd

Lehi, UT 84043

Attn: [***]

Facsimile: [***]

Email: [***]

with a copy to:

Vivint Solar, Inc.

1800 W Ashton Blvd

Lehi, UT 84043

Attn:  Vivint Solar Legal Department

Facsimile: (801) 765-5746

Email: solarlegal@vivintsolar.com

 

78

737240988

--------------------------------------------------------------------------------

 

If to the Administrative Agent:

BID Administrator LLC
c/o Brookfield Asset Management, Inc.

Brookfield Place
250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

with a copy to:

BID Administrator LLC
c/o Brookfield Asset Management, Inc.

Brookfield Place
250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

 

If to the Collateral Agent:

BID Administrator LLC
c/o Brookfield Asset Management, Inc.

Brookfield Place
250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

with a copy to:

BID Administrator LLC
c/o Brookfield Asset Management, Inc.

Brookfield Place
250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

 

All notices or other communications sent in accordance with this Section 9.01,
shall be deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit

79

737240988

--------------------------------------------------------------------------------

 

thereof in the mail; provided that (i) notices sent by overnight courier service
shall be deemed to have been given when received and (ii) notices by telecopier
or e-mail shall be deemed to have been given when sent and confirmation received
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient); provided further that notices to any Agent pursuant to
Article II shall not be effective until received by such Agent.

(b)Electronic Communications.

(i)Each Agent and the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agents; provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such
Article by electronic communication.

(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

Section 9.02Amendments, Etc. (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document (excluding the Fee Letter), and no consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed (x) in the case of an amendment,
consent or waiver to cure any ambiguity, omission, defect or inconsistency or
granting a new Lien for the benefit of the Agents and the Lenders or extending
an existing Lien over additional property, by the Agents and the Borrower, (y)
in the case of any other waiver or consent, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (z) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:

(i)increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender, reduce the amount of any fee payable for
the account of any Lender, or postpone or extend any scheduled date fixed for
any payment of

80

737240988

--------------------------------------------------------------------------------

 

principal of, or interest or fees on, the Loans payable to any Lender, in each
case, without the written consent of such Lender;

(ii)increase the Commitment without the written consent of each Lender;

(iii)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

(iv)amend the definition of “Required Lenders” or “Pro Rata Share” without the
written consent of each Lender;

(v)release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release the Borrower or the Pledgor (except as otherwise expressly
provided under this Agreement or any other Loan Document), in each case, without
the written consent of each Lender; or

(vi)amend, modify or waive Section 3.02, Section 3.03, Section 4.02 or this
Section 9.02 of this Agreement without the written consent of each Lender.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, and (B) the consent of the Borrower shall not be required to change
any order of priority set forth in Section 2.05(d) and Section 3.03.

(b)If any action to be taken by the Lenders hereunder requires the consent,
authorization or agreement of all of the Lenders or any Lender affected thereby,
and a Lender other than the Collateral Agent and the Administrative Agent and
their respective Affiliates and Related Funds (the “Holdout Lender”) fails to
give its consent, authorization, or agreement, then the Administrative Agent,
upon at least five (5) Business Days prior irrevocable notice to the Holdout
Lender, may, subject to compliance with applicable laws, permanently replace the
Holdout Lender with one or more Replacement Lenders, and the Holdout Lender
shall otherwise have no right to refuse to be replaced hereunder.  Such notice
to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than fifteen (15) Business Days after
the date such notice is given.  Prior to the effective date of such replacement,
the Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender being repaid its
share of the outstanding Obligations without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 9.07(b).  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender

81

737240988

--------------------------------------------------------------------------------

 

hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of the Loans.

Section 9.03No Waiver; Remedies, Etc. No failure on the part of any Agent or any
Lender to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right.  The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

Section 9.04Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket costs and expenses incurred by the Agents, any servicer
or custodian retained by any Agent and Lenders and their respective Affiliates
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable and documented fees, charges and disbursements of
counsel (but limited to one primary counsel for the Administrative Agent, the
other Agents and their respective Affiliates (and, in the case of an actual
conflict of interest, where the party affected by such conflict, informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected person)) and (ii) all out-of-pocket costs
and expenses incurred by the Agents, any servicer or custodian retained by any
Agent and each Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any servicer or custodian retained by any
Agent or any Lender) in connection with the enforcement or protection of any
rights and remedies under this Agreement and the other Loan Documents, including
all such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including in connection with any
workout, restructuring or negotiations in respect of the Loan Documents,
including the reasonable fees, charges and disbursements of counsel (but limited
to one counsel for the Administrative Agent, the other Agents and the Lenders
taken a whole (and, in the case of an actual conflict of interest, where the
party affected by such conflict, informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for each such
affected person)).

Section 9.05Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default, any Agent or any Lender may, and is hereby authorized to,
at any time and from time to time, without notice to the Borrower (any such
notice being expressly waived by the Borrower) and to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Agent or such Lender or any of their respective
Affiliates to or for the credit or the account of the Borrower against any and
all obligations of the Borrower either now or hereafter existing under any Loan
Document, irrespective of whether or not such Agent or such Lender shall have
made any demand hereunder or thereunder and although such obligations may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of set-off, (a) all amounts so set off shall be
paid over immediately to the

82

737240988

--------------------------------------------------------------------------------

 

Administrative Agent for further application in accordance with the provisions
of Section 3.04 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agents and the Lenders, and (b) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of set-off.  Each Agent and each Lender agrees to notify the Borrower
promptly after any such set-off and application made by such Agent or such
Lender or any of their respective Affiliates; provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Agents and the Lenders under this Section 9.05 are in addition to
the other rights and remedies (including other rights of set-off) which the
Agents and the Lenders may have under this Agreement or any other Loan Documents
of law or otherwise.

Section 9.06Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 9.07Assignments and Participations.

(a)This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of the Borrower and each Agent and each Lender and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights hereunder or under the other Loan Documents
without the prior written consent of each Lender and any such assignment without
the Lenders’ prior written consent shall be null and void.

(b)Subject to the conditions set forth in clause (c) below, each Lender may,
with the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed) and, so long as no Event of Default shall have
occurred and be continuing, the Borrower, assign to one or more other lenders or
other entities all or a portion of its rights and obligations under this
Agreement with respect to:

(i)all or a portion of its unfunded Commitment; or

(ii)all or a portion of any Loan made by it;

provided, however, that (A) no written consent of the Administrative Agent shall
be required if such assignment is in connection with any merger, consolidation,
sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of such Lender and (B) no written consent of the
Administrative Agent or the Borrower shall be required if such assignment is to
an Affiliate or a Related Fund of such Lender; provided, further, that no
written consent of the Administrative Agent or the Borrower pursuant to clauses
(b)(i) and (b)(ii) above shall be required with respect to an assignment to a
Brookfield Fund so long as, after giving effect to such assignment, the
Brookfield Funds constitute the Required Lenders; provided, further, that,
notwithstanding the foregoing, any assignment of a Lender’s unfunded Commitment
shall require the written consent of the Borrower, unless an Event of Default
shall have occurred and be continuing or such assignment is to an investment
fund, account or company managed, advised or sub-advised by Brookfield Renewable
Partners L.P. or to another Lender that is a Lender as of the

83

737240988

--------------------------------------------------------------------------------

 

Closing Date.  For purposes of this Agreement, “Brookfield Funds” shall mean
certain investment funds, accounts or companies managed, advised or sub-advised
by Brookfield Asset Management, Inc.

(c)Assignments shall be subject to the following additional conditions:

(i)Each such assignment shall be in an amount which is at least $1,000,000 or a
multiple of $500,000 in excess thereof (or the remainder of such Lender’s
Commitment or outstanding Loans) (except such minimum amount shall not apply to
an assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a
Related Fund of such Lender or (B) a group of new Lenders, each of whom is an
Affiliate or Related Fund of each other to the extent the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000 or a multiple of
$1,000,000 in excess thereof);

(ii)The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance, an Assignment and Acceptance, together
with any promissory note subject to such assignment and such parties shall
deliver to the Collateral Agent, for the benefit of the Collateral Agent, a
processing and recordation fee of $5,000 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of a Lender or a Related Fund of a Lender);

(iii)No such assignment shall be made to (A) the Borrower or any of its
Affiliates or (B) any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B);

(iv)No assignment may be made to a natural person or a Disqualified Institution;
and

(v)No assignment of any unfunded commitment may be made to any Person that is
not an Eligible Assignee.

(d)Upon such execution, delivery and acceptance, from and after the effective
date specified in each Assignment and Acceptance and recordation on the
Register, which effective date shall be at least three (3) Business Days after
the delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(e)By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning

84

737240988

--------------------------------------------------------------------------------

 

Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document furnished pursuant hereto; (ii) the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Loan Documents, together with such other documents and
information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the assigning Lender, any Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes the Agents to take such action as agents on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.

(f)The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained, a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitments of, and the principal amount of the Loans (and stated
interest thereon) (the “Registered Loans”) owing to, each Lender from time to
time.  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(g)Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Collateral Agent
pursuant to Section 9.07(b) (which consent of the Collateral Agent must be
evidenced by the Collateral Agent’s execution of an acceptance to such
Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

(h)A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected

85

737240988

--------------------------------------------------------------------------------

 

only by registration of such assignment or sale on the Register, together with
the surrender of the registered note, if any, evidencing the same duly endorsed
by (or accompanied by a written instrument of assignment or sale duly executed
by) the holder of such registered note, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new registered notes in the
same aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

(i)In the event that any Lender sells participations in all or a portion of its
rights and obligations under this Agreement, such Lender shall, acting for this
purpose as a non-fiduciary agent on behalf of the Borrower, maintain, or cause
to be maintained, a register, on which it enters the names and addresses of all
participants in the Registered Loans held by it and the amount and terms of each
participation (the “Participant Register”).  A Loan under this Agreement (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  The Participant
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(j)Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.07(d).

(k)Each Lender may sell participations to one or more banks or other entities
(other than a Disqualified Institution unless an Event of Default has occurred
and is continuing) in or to all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitments and the Loans made by it); provided that (i) such Lender’s
obligations under this Agreement (including its Commitments hereunder) and the
other Loan Documents shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrower, the Agents and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents; and
(iii) a participant shall not be entitled to require such Lender to take or omit
to take any action or to consent to such Lender taking any action hereunder
except (A) action directly effecting an extension of the maturity dates or
decrease in the principal amount of the Loans, (B) action directly effecting an
extension of the due dates or a decrease in the rate of interest payable on the
Loans or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or a substantial portion of the Collateral or the
Borrower (except as set forth in Section 8.08 of this Agreement or any other
Loan Document).  The Borrower agrees that each participant shall be entitled to
the benefits of Section 2.07 of this Agreement with respect to its participation
in any portion of the Commitments and the Loans as if it was a Lender.

(l)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or loans made to such Lender pursuant to securitization or similar credit
facility (a “Securitization”); provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute

86

737240988

--------------------------------------------------------------------------------

 

any such pledgee or assignee for such Lender as a party hereto.  The Borrower
shall provide such information as may be reasonably requested by such Lender in
connection with the rating of its Loans or the Securitization.

(m)Participants will not be entitled to any greater payment under Sections 2.07
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant.

(n)Notwithstanding anything in this Agreement or the other Loan Documents,
except as expressly set forth above in subsection (c)(iii) and (c)(iv) of this
Section 9.07, there shall be no limitation or restriction on (I) the ability of
any Lender to assign or otherwise transfer its rights and/or obligations under
this Agreement or any Loan Document, any Commitment, or any Loan to any lender
to or financing or funding source of a Lender or (II) any such lender’s or
funding or financing source’s ability to assign or otherwise transfer its rights
and/or obligations under this Agreement or any Loan Document, any Commitment, or
any Loan; provided, however, that the assigning Lender shall continue to be
liable as a “Lender” under this Agreement and the Lender Documents unless the
assignee complies with the provisions of this Agreement to become a “Lender.”

Section 9.08Counterparts; Electronic Execution of Loan Documents.  

(a)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by telecopier
or electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telecopier or electronic mail also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.  The foregoing shall apply
to each other Loan Document mutatis mutandis.

(b)The words “execution,” “signed,” “signature,” and words of like import in
this Agreement and the other Loan Documents shall be deemed to include
electronic signatures or electronic records, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Requirements of Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 9.09GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
THE STATE OF NEW YORK.

Section 9.10CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

87

737240988

--------------------------------------------------------------------------------

 

(a)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE
LAW, INCLUDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN
SECTION 9.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.  THE
LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE BORROWER IN ANY OTHER JURISDICTION.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 9.11WAIVER OF JURY TRIAL, ETC. THE BORROWER, EACH AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THE BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER
WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS. THE BORROWER HEREBY

88

737240988

--------------------------------------------------------------------------------

 

ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE
LENDERS ENTERING INTO THIS AGREEMENT.

Section 9.12Consent by the Agents and Lenders.  Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an “Action”) of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which the
Borrower is a party and to which any Agent or any Lender has succeeded thereto,
such Action shall be required to be in writing and may be withheld or denied by
such Agent or such Lender, in its sole discretion, with or without any reason,
and without being subject to question or challenge on the grounds that such
Action was not taken in good faith.

Section 9.13No Party Deemed Drafter.  Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

Section 9.14Reinstatement; Certain Payments.  If any claim is ever made upon any
Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Borrower, and if such Secured Party repays all or part of such
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
the Borrower agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.

Section 9.15Indemnification; Limitation of Liability for Certain Damages.

(a)In addition to the Borrower’s other Obligations under this Agreement, the
Borrower agrees to defend, protect, indemnify and hold harmless each Secured
Party and all of their respective Affiliates, officers, directors, employees,
attorneys, consultants, servicers, custodians and agents (collectively called
the “Indemnitees”) from and against any and all losses, damages, liabilities,
obligations, penalties, fees, reasonable costs and expenses (including
reasonable attorneys’ fees, costs and expenses) incurred by such Indemnitees,
whether prior to or from and after the Closing Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent’s or any Lender’s furnishing of funds to the Borrower
under this Agreement or the other Loan Documents, including the management of
any such Loans or the Borrower’s use of the proceeds thereof, (iii) any matter
relating to the financing transactions contemplated by this Agreement or the
other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents, or
(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any

89

737240988

--------------------------------------------------------------------------------

 

Indemnitee is a party thereto (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any obligation to any
Indemnitee under this subsection (a) for any Indemnified Matter caused by the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final non-appealable judgment of a court of competent jurisdiction, or for
disputes among Indemnitees.

(b)To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this Section 9.15 may be unenforceable because it is violative of any
law or public policy, the Borrower shall contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

(c)The Borrower shall not assert, and the Borrower hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and the Borrower hereby waives, releases and agrees not to
sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(d)The indemnities and waivers set forth in this Section 9.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

Section 9.16Records.  The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including the fees set forth in the Fee
Letter and the Applicable Prepayment Premium, shall at all times be ascertained
from the records of the Agents, which shall be conclusive and binding absent
manifest error.

Section 9.17Binding Effect.  This Agreement shall become effective when it shall
have been executed by the Borrower, each Agent and each Lender and when the
conditions precedent set forth in Section 4.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of the Borrower, each Agent and each Lender, and their respective
successors and assigns, except that the Borrower shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of each Agent and each Lender, and any assignment by any Lender shall be
governed by Section 9.07 hereof.

Section 9.18Highest Lawful Rate.  It is the intention of the parties hereto that
each Agent and each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to

90

737240988

--------------------------------------------------------------------------------

 

such Agent or such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in
this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as follows: (i)
the aggregate of all consideration which constitutes interest under law
applicable to any Agent or any Lender that is contracted for, taken, reserved,
charged or received by such Agent or such Lender under this Agreement or any
other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrower); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 9.18, be canceled automatically by such Agent or such Lender, as
applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrower).  All sums paid or agreed
to be paid to any Agent or any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Agent or such Lender, be amortized, prorated, allocated and spread throughout
the full term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law.  If at any time and from time to time (x) the
amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 9.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 9.18.

For purposes of this Section 9.18, the term “applicable law” shall mean that law
in effect from time to time and applicable to the loan transaction between the
Borrower, on the one hand, and the Agents and the Lenders, on the other, that
lawfully permits the charging and collection of the highest permissible, lawful
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling, laws of
the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

91

737240988

--------------------------------------------------------------------------------

 

Section 9.19Confidentiality.  Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Borrower pursuant to this Agreement or the other Loan Documents (and which at
the time is not, and does not thereafter become, publicly available or available
to such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure by any Agent or any Lender of any such
information (i) to its Affiliates and to its and its Affiliates’ respective
equityholders (including partners), directors, officers, employees, agents,
trustees, counsel, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
in accordance with this Section 9.19); (ii) to any other party hereto; (iii) to
any assignee or participant (or prospective assignee or participant) or any
party to a Securitization so long as such assignee or participant (or
prospective assignee or participant) or party to a Securitization first agrees,
in writing, to be bound by confidentiality provisions similar in substance to
this Section 9.19; (iv) to the extent required by any Requirements of Law or
judicial process or as otherwise requested by any Governmental Authority,
provided that such Agent or Lender shall, to the extent practical and not
prohibited by applicable law, (A) promptly notify the Borrower prior to such
disclosure and (B) make such requests to resist or narrow such requirement or
request as the Borrower may reasonably request (it being understood and agreed
that, notwithstanding the foregoing, no Agent or Lender shall be required to
commence or prosecute any action or proceeding); (v) to the National Association
of Insurance Commissioners or any similar organization, any examiner, auditor or
accountant or any nationally recognized rating agency or otherwise to the extent
consisting of general portfolio information that does not identify the Borrower;
(vi) in connection with any litigation to which any Agent or any Lender is a
party; (vii) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
or (viii) with the consent of the Borrower.

Section 9.20Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

Section 9.21USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the entities composing the Borrower, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrower in accordance with the USA PATRIOT Act.  The Borrower agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

92

737240988

--------------------------------------------------------------------------------

 

Section 9.22Mitigation Obligation; Replacement of Lenders.

(a)If the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.07,
then such Lender shall, as applicable, use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder, to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates or to take such other actions as such Lender determines, if, in the
good faith judgment of such Lender, such designation, assignment or other action
(i) would eliminate or reduce amounts payable pursuant to Section 2.07 in the
future, and (ii) in each case, would not subject such Lender to any unreimbursed
cost or expense and such Lender would not suffer any economic, legal or
regulatory disadvantage in any material respect.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)If the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.07,
then the Borrower may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(A)the assignment fee specified in Section 9.07(c) shall have been paid or
waived;

(B)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.07) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(C)in the case of any such assignment resulting in payments required to be made
pursuant to Section 2.07, such assignment will result in the elimination of such
compensation or payments thereafter; and

(D)such assignment does not conflict with any applicable Requirements of Law.

(c)A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 9.23Release of Liens. (a) Upon the date on which all of the Obligations
(other than Contingent Indemnity Obligations) have been paid in full in
immediately available funds and all Commitments have been terminated or (b) in
the event any property of the Borrower is conveyed, sold, leased, assigned,
transferred or disposed of in a Permitted Disposition, the

93

737240988

--------------------------------------------------------------------------------

 

Collateral Agent shall, in the case of clauses (a) and (b), upon the Borrower’s
request and at the Borrower’s expense, without any representation, warranty or
recourse whatsoever, (A) promptly return to the Borrower (or whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct) the Collateral (in the case of clause (a)) or the Collateral
transferred pursuant to the Permitted Disposition (in the case of clause (b))
and (B) promptly execute and deliver to the Borrower such documents, in form and
substance reasonably satisfactory to Collateral Agent, as the Borrower shall
reasonably request to evidence such release.

Section 9.24Non-Recourse.  Except as set forth in this Section 9.24,
notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, the Agents and the Lenders shall have no claims with respect to this
Agreement or any other Loan Document or the transactions contemplated thereby
against any shareholder or holder of Equity Interests in the Borrower or any of
its or their respective Affiliates (other than the Pledgor), shareholders,
officers, directors or employees (collectively, but excluding the Pledgor, the
“Non-Recourse Persons”), and the Secured Parties’ recourse against the
Non-Recourse Persons shall be limited to the Collateral as and to the extent
provided herein and in the Security Documents; provided that (a) the foregoing
provision of this Section 9.24 shall not constitute a waiver, release or
discharge of any of the indebtedness, or of any of the terms, covenants,
conditions, or provisions of this Agreement, any other Security Document or Loan
Document and the same shall continue (but without personal liability to the
Non-Recourse Persons) until fully paid, discharged, observed, or performed, and
(b) the foregoing provision of this Section 9.24 shall not limit or restrict the
right of any Secured Party (or any assignee, beneficiary or successor to any of
them) to name the Borrower, Pledgor or any other Person as a defendant in any
action or suit for a judicial foreclosure or for the exercise of any other
remedy under or with respect to this Agreement or any other Loan Document, or
for injunction or specific performance, so long as no judgment in the nature of
a deficiency judgment shall be enforced against any Non-Recourse Person, except
as set forth in this Section 9.24.  The limitations on recourse set forth in
this Section 9.24 shall survive the termination of this Agreement and the full
payment and performance of the Obligations hereunder and under the other Loan
Documents.

Section 9.25  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder and shall continue in full force
and effect until the date all payment obligations under the Loans have been
indefeasibly paid in full in cash.  The provisions of Sections 2.07, 3.02, 9.04
and 9.15 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Obligations and the termination of the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

Section 9.26Consent to Clarke Side Letter.  By executing below or, with respect
to any Lender not party hereto on the Closing Date, any Assignment and
Acceptance, each of the Lenders hereby authorizes and directs each Agents to
execute the Clarke Side Letter.

94

737240988

--------------------------------------------------------------------------------

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

95

737240988

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER:

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC

By:/s/ Thomas Plagemann

Name:Thomas Plagemann

Title:Chief Commercial Officer




[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

[***]

By:/s/ Fred Day

Name:Fred Day

Title:President




 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

[***]

By:/s/ Paul Forestell

Name:Paul Forestell

Title:CEO, President

By:/s/ Carmen Woo

Name:Carmen Woo

Title:Chief Financial Officer




 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------

 

[***]

By:[***]

By:/s/ Fred Day

Name:Fred Day

Title:Authorized Person

[***]

By [***]

By:/s/ Jane Sheere

Name:Jane Sheere

Title:Secretary

[***]

By [***]

By:/s/ Jane Sheere

Name:Jane Sheere

Title:Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------

 

Annex I

Lenders and Lenders’ Commitments

 

Lenders

Initial Commitment

Delayed Draw Commitment

Commitment

[***]

$[***]

$[***]

$[***]

[***]

$[***]

$[***]

$[***]

[***]

$[***]

$[***]

$[***]

[***]

$[***]

$[***]

$[***]

Total

$[***]

$[***]

$[***]

 




 

--------------------------------------------------------------------------------

 

Annex II

Disqualified Institutions

 

None.




 

737240988

--------------------------------------------------------------------------------

 

Schedule 5.01(e)

Capitalization

 

Entity

Jurisdiction

Record Owner

Interest

Vivint Solar Financing Holdings 2 Borrower, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower Parent, LLC

100%

Vivint Solar SREC Financing, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower, LLC

100%

Vivint Solar SREC Aggregator, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower, LLC

100%

Vivint Solar Financing III Holdings, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower, LLC

100%

Vivint Solar Financing IV Holdings, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower, LLC

100%

Vivint Solar Financing V Holdings, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower, LLC

100%

Vivint Solar Financing VI Holdings, LLC

Delaware

Vivint Solar Financing Holdings 2 Borrower, LLC

100%

Vivint Solar Financing III Parent, LLC

Delaware

Vivint Solar Financing III Holdings, LLC

100%

Vivint Solar Financing IV Parent, LLC

Delaware

Vivint Solar Financing IV Holdings, LLC

100%

Vivint Solar Financing V Parent, LLC

Delaware

Vivint Solar Financing V Holdings, LLC

100%

Vivint Solar Financing VI Parent, LLC

Delaware

Vivint Solar Financing VI Holdings, LLC

100%

Vivint Solar Financing III, LLC

Delaware

Vivint Solar Financing III Parent, LLC

100%

Vivint Solar SREC Guarantor III, LLC

Delaware

Vivint Solar Financing III, LLC

100%

Vivint Solar Fund XIII Manager, LLC

Delaware

Vivint Solar Financing III, LLC

100%

Vivint Solar Fund XVIII Manager, LLC

Delaware

Vivint Solar Financing III, LLC

100%

Vivint Solar Fund XI Manager, LLC

Delaware

Vivint Solar Financing III, LLC

100%

 

737240988

--------------------------------------------------------------------------------

 

Entity

Jurisdiction

Record Owner

Interest

Vivint Solar Fund XVI Manager, LLC

Delaware

Vivint Solar Financing III, LLC

100%

Vivint Solar Fund XIII Project Company, LLC

Delaware

Vivint Solar Fund XIII Manager, LLC

100% of Class B

Firstar Development, LLC

100% of Class A

Vivint Solar Fund XVIII Project Company, LLC

 

Delaware

 

Vivint Solar Fund XVIII Manager, LLC

100% of Class B

BAL Investment & Advisory, Inc.

100% of Class A

Vivint Solar Fund XI Project Company, LLC

 

Delaware

 

Vivint Solar Fund XI Manager, LLC

100% of Class B

Firstar Development, LLC

1% of Class A

USB VS SIF, LLC

99% of Class A

Vivint Solar Fund XVI Lessor, LLC

Delaware

Vivint Solar Fund XVI Manager, LLC

100%

Vivint Solar Financing IV, LLC

Delaware

Vivint Solar Financing IV Parent, LLC

100%

Vivint Solar Margaux Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Fund III Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Nicole Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Mia Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Aaliyah Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Rebecca Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Hannah Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Fund X Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Fund XII Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

Vivint Solar Fund XIV Manager, LLC

Delaware

Vivint Solar Financing IV, LLC

100%

 

737240988

--------------------------------------------------------------------------------

 

Entity

Jurisdiction

Record Owner

Interest

Vivint Solar Margaux Master Tenant, LLC

Delaware

 

Vivint Solar Margaux Manager, LLC

0.01%

Firstar Development, LLC

99.99%

Vivint Solar Margaux Owner, LLC

 

Delaware

 

Vivint Solar Margaux Manager, LLC

51%

Vivint Solar Margaux Master Tenant , LLC

49%

Vivint Solar Fund III Master Tenant, LLC

 

Delaware

 

Vivint Solar Fund III Manager, LLC

0.01%

Firstar Development, LLC

99.99%

Vivint Solar Fund III Owner, LLC

 

Delaware

 

Vivint Solar Fund III Manager, LLC

51%

Vivint Solar Fund III Master Tenant, LLC

49%

Vivint Solar Nicole Master Tenant, LLC

 

Delaware

 

Vivint Solar Nicole Manager, LLC

1%

Firstar Development, LLC

99%

Vivint Solar Nicole Owner, LLC

Delaware

 

Vivint Solar Nicole Manager, LLC

51%

Vivint Solar Nicole Master Tenant, LLC

49%

Vivint Solar Mia Project Company, LLC

 

Delaware

 

Vivint Solar Mia Manager, LLC

100% of Class B

Blackstone Holdings Finance Co. L.L.C.

100% of Class A

Vivint Solar Aaliyah Project Company, LLC

 

Delaware

 

Vivint Solar Aaliyah Manager, LLC

100% of Class B

Stoneco IV Corporation

100% of Class A

Vivint Solar Rebecca Project Company, LLC

 

Delaware

 

Vivint Solar Rebecca Manager, LLC

100% of Class B

Blackstone Holdings I L.P.

100% of Class A

Vivint Solar Hannah Project Company, LLC

 

Delaware

 

Vivint Solar Hannah Manager, LLC

100% of Class B

Antrim Corporation

100% of Class A

Vivint Solar Fund X Project Company, LLC

 

Delaware

 

Vivint Solar Fund X Manager, LLC

100% of Class B

Visigoth Energy Holding Company, LLC

100% of Class A

 

737240988

--------------------------------------------------------------------------------

 

Entity

Jurisdiction

Record Owner

Interest

Vivint Solar Fund XII Project Company, LLC

 

Delaware

 

Vivint Solar Fund XII Manager, LLC

100% of Class B

RA Solar, LLC

100% of Class A

Vivint Solar Fund XIV Project Company, LLC

 

Delaware

 

Vivint Solar Fund XIV Manager, LLC

100% of Class B

Antrim Corporation

100% of Class A

Vivint Solar Financing V, LLC

Delaware

Vivint Solar Financing V Parent, LLC

100%

Vivint Solar Elyse Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Fund XV Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Fund XIX Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Fund 20 Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Fund 21 Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Fund 22 Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Owner V Manager, LLC

Delaware

Vivint Solar Financing V, LLC

100%

Vivint Solar Elyse Project Company, LLC

 

Delaware

 

Vivint Solar Elyse Manager, LLC

100% of Class B

BAL Investment & Advisory, Inc.

100% of Class A

Vivint Solar Fund XV Project Company, LLC

 

Delaware

 

Vivint Solar Fund XV Manager, LLC

100% of Class B

Morgan Stanley Renewables Inc.

100% of Class A

Vivint Solar Fund XIX Project Company, LLC

 

Delaware

 

Vivint Solar Fund XIX Manager, LLC

100% of Class B

Citicorp North America, Inc.

100% of Class A

Vivint Solar Fund 20 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 20 Manager, LLC

100% of Class B

Antrim Corporation

100% of Class A

Vivint Solar Fund 21 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 21 Manager, LLC

100% of Class B

BAL Investment & Advisory, Inc.

100% of Class A

 

737240988

--------------------------------------------------------------------------------

 

Entity

Jurisdiction

Record Owner

Interest

Vivint Solar Fund 22 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 22 Manager, LLC

100% of Class B

Firstar Development, LLC

1% of Class A

USB RETC Fund 2017-5, LLC

99% of Class A

Vivint Solar Owner V, LLC

Delaware

Vivint Solar Owner V Manager, LLC

100%

Vivint Solar Financing VI, LLC

Delaware

Vivint Solar Financing VI Parent, LLC

100%

Vivint Solar Fund 23 Manager, LLC

Delaware

Vivint Solar Financing VI, LLC

100%

Vivint Solar Fund 24 Manager, LLC

Delaware

Vivint Solar Financing VI, LLC

100%

Vivint Solar Fund 25 Manager, LLC

Delaware

Vivint Solar Financing VI, LLC

100%

Vivint Solar Fund 26 Manager, LLC

Delaware

Vivint Solar Financing VI, LLC

100%

Vivint Solar Fund 27 Manager, LLC

Delaware

Vivint Solar Financing VI, LLC

100%

Vivint Solar Owner I, LLC

Delaware

Vivint Solar Financing VI, LLC

100%

Vivint Solar Fund 23 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 23 Manager, LLC

100% of Class B

Firstar Development, LLC

100% of Class A

Vivint Solar Fund 24 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 24 Manager, LLC

100% of Class B

RBC – VSF 24 Holding Company, LLC

100% of Class A

Vivint Solar Fund 25 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 25 Manager, LLC

100% of Class B

JPM Capital Corporation

100% of Class A

Vivint Solar Fund 26 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 26 Manager, LLC

100% of Class B

RBC – VSF 26 Holding Company, LLC

100% of Class A

Vivint Solar Fund 27 Project Company, LLC

 

Delaware

 

Vivint Solar Fund 27 Manager, LLC

100% of Class B

Firstar Development, LLC

100% of Class A

 




 

737240988

--------------------------------------------------------------------------------

 

Schedule 5.01(p)

Environmental Matters

 

None.




 

737240988

--------------------------------------------------------------------------------

 

Schedule 5.01(s)

Material Documents

Material Project Documents

 

1.

Management Agreement, dated  as of January 5, 2017, between Vivint Solar
Financing III, LLC and Vivint Solar Provider, LLC.

 

2.

Administrative Services Agreement, dated as of February 13, 2015, between Vivint
Solar Provider, LLC and Vivint Solar Fund XI Project Company, LLC.

 

3.

Master Backup Services Agreement, dated as of June 15, 2016, by and between
Vivint Solar Provider, LLC and Wells Fargo Bank, National Association together
with the Amendment and Joinder Agreement, dated as of November 7, 2016, by and
among Vivint Solar Provider, LLC, Vivint Solar Servicer, LLC and Wells Fargo
Bank, National Association, as supplemented by (i) Covered Agreement Addendum
No. 17, dated as of October 26, 2016, among Vivint Solar Fund XI Project
Company, LLC, Vivint Solar Provider, LLC, and Wells Fargo Bank, National
Association; (ii) Covered Agreement Addendum No. 14, dated as of August 4, 2016,
among Vivint Solar Fund XIII Project Company, LLC, Vivint Solar Provider, LLC,
and Wells Fargo Bank, National Association; (iii) Covered Agreement Addendum No.
16, dated as of January 5, 2017, among Vivint Solar Fund XVI Lessor, LLC, VS BC
Solar Lessee I, LLC, Vivint Solar Provider, LLC, and Wells Fargo  Bank, National
Association; (iv) Covered Agreement Addendum No. 13, dated as of August 4, 2016,
among Vivint Solar Fund XVIII Project Company, LLC, Vivint Solar Provider, LLC,
and Wells Fargo  Bank, National Association; (v) Covered Agreement Addendum No.
22, dated as of February 21, 2018, by and among Vivint Solar Fund 23 Project
Company, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National
Association; (vi) Covered Agreement Addendum No. 23, dated as of April 6, 2018,
by and among Vivint Solar Fund 24 Project Company, LLC, Vivint Solar Provider,
LLC and Wells Fargo Bank, National Association; (vii) Covered Agreement Addendum
No. 24, dated as of July 18, 2018, by and among Vivint Solar Fund 25 Project
Company, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National
Association; (viii) Covered Agreement Addendum No. 25, dated as of June 3, 2019,
among Vivint Solar Fund 26 Project Company, LLC, Vivint Solar Provider, LLC and
Wells Fargo Bank, National Association; (ix) Covered Agreement Addendum No. 26,
dated as of February 7, 2020, among Vivint Solar Fund 27 Project Company, LLC,
Vivint Solar Provider, LLC and Wells Fargo Bank, National Association; (x)
Covered Agreement Addendum No. 21, dated as of February 2, 2017, among Vivint
Solar Owner I, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National
Association; (xi) Covered Agreement Addendum No. 10, dated as of August 4, 2016,
among Vivint Solar Elyse Project Company, LLC, Vivint Solar Provider, LLC and
Wells Fargo Bank, National Association; (xii) Covered Agreement Addendum No. 15,
dated as of August 17, 2016, among Vivint Solar Fund XV Project Company, LLC,
Vivint Solar Provider, LLC and Wells Fargo Bank, National Association; (xiii)
Covered Agreement Addendum No. 16, dated as of November 7, 2016, among Vivint
Solar Fund XIX Project Company, LLC, Vivint Solar Provider, LLC and Wells Fargo
Bank, National Association; (xiv) Covered Agreement Addendum No. 16, dated as of
November 7, 2016, among Vivint Solar Fund 20 Project Company, LLC, Vivint Solar

 

737240988

--------------------------------------------------------------------------------

 

 

Provider, LLC and Wells Fargo Bank, National Association; (xv) Covered Agreement
Addendum No. 20, dated as of December 30, 2016, among Vivint Solar Fund 21
Project Company, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National
Association; (xvi) Covered Agreement Addendum No. 21, dated as of May 30, 2017,
among Vivint Solar Fund 22 Project Company, LLC, Vivint Solar Provider, LLC and
Wells Fargo Bank, National Association; (xvii) Covered Agreement Addendum No.
24, dated as of June 4, 2018, among Vivint Solar Owner V, LLC, Vivint Solar
Provider, LLC and Wells Fargo Bank, National Association; (xviii) Covered
Agreement Addendum No. 2, dated as of August 4, 2016, among Vivint Solar Margaux
Master Tenant, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National
Association; (xix) Covered Agreement Addendum, No. 3, dated as of August 4,
2016, among Vivint Solar Fund III Master Tenant, LLC, Vivint Solar Provider,
LLC, and Wells Fargo Bank, National Association; (xx) Covered Agreement Addendum
No. 4, dated as of August 4, 2016, among Vivint Solar Fund Nicole Master Tenant,
LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National Association;
(xxi) Covered Agreement Addendum No. 5, dated as of August 4, 2016, among Vivint
Solar Mia Project Company, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank,
National Association; (xxii) Covered Agreement Addendum No. 6, dated as of
August 4, 2016, among Vivint Solar Aaliyah Project Company, LLC, Vivint Solar
Provider, LLC and Wells Fargo Bank, National Association; (xxiii) Covered
Agreement Addendum No. 7, dated as of August 4, 2016, among Vivint Solar Rebecca
Project Company, LLC, Vivint Solar Provider, LLC and Wells Fargo Bank, National
Association; (xxiv) Covered Agreement Addendum No. 8, dated as of August 4,
2016, among Vivint Solar Hannah Project Company, LLC, Vivint Solar Provider, LLC
and Wells Fargo Bank, National Association; (xxv) Covered Agreement Addendum No.
11, dated as of August 4, 2016, among Vivint Solar Fund X Project Company, LLC,
Vivint Solar Provider, LLC and Wells Fargo Bank, National Association; (xxvi)
Covered Agreement Addendum No. 12, dated as of August 4, 2016, among Vivint
Solar Fund XII Project Company, LLC, Vivint Solar Provider, LLC and Wells Fargo
Bank, National Association; and (xxvii) Covered Agreement Addendum No. 9, dated
as of August 4, 2016, among Vivint Solar Fund XIV Project Company, LLC, Vivint
Solar Provider, LLC and Wells Fargo Bank, National Association.

 

4.

Maintenance Services Agreement, dated as of February 13, 2015, between Vivint
Solar Provider, LLC and Vivint Solar Fund XI Project Company, LLC.

 

5.

Master Engineering, Procurement and Construction Agreement, dated as of February
13, 2015, between Vivint Solar Developer, LLC and Vivint Solar Fund XI Project
Company, LLC.

 

6.

Administrative Services Agreement, dated as of March 26, 2015, between Vivint
Solar Provider, LLC and Vivint Solar Fund XIII Project Company, LLC.

 

7.

Maintenance Services Agreement, dated as of March 26, 2015, between Vivint Solar
Provider, LLC and Vivint Solar Fund XIII Project Company, LLC.

 

8.

Master Engineering, Procurement and Construction Agreement, dated as of March
26, 2015, between Vivint Solar Developer, LLC and Vivint Solar Fund XIII Project
Company, LLC, as amended by the First Amendment to Master Engineering,
Procurement and Construction Agreement, dated as of June 24, 2015, and as
further amended by Second

 

737240988

--------------------------------------------------------------------------------

 

 

Amendment to Master Engineering, Procurement and Construction Agreement, dated
as of March 15, 2017.

 

9.

Administrative Services Agreement, dated as of June 1, 2015, among Vivint Solar
Provider, LLC, Vivint Solar Fund XVI Lessor, LLC, and VS BC Solar Lessee I, LLC.

 

10.

Maintenance Services Agreement, dated as of June 1, 2015, among Vivint Solar
Provider, LLC, Vivint Solar Fund XVI Lessor, LLC and VS BC Solar Lessee I, LLC.

 

11.

Master Solar Asset Sale Agreement, dated as of June 1, 2015, between Vivint
Solar Developer, LLC and Vivint Solar Fund XVI Lessor, LLC.

 

12.

Administrative Services Agreement, dated as of May 11, 2015, between Vivint
Solar Provider, LLC and Vivint Solar Fund XVIII Project Company, LLC, as amended
by the Amendment to Administrative Services Agreement, dated as of August 4,
2016.

 

13.

Maintenance Services Agreement, dated as of May 11, 2015, between Vivint Solar
Provider, LLC and Vivint Solar Fund XVIII Project Company, LLC.

 

14.

Master Engineering, Procurement and Construction Agreement, dated as of May 11,
2015, between Vivint Solar Developer, LLC and Vivint Solar Fund XVIII Project
Company, LLC, as amended by Amendment No. 1, dated as of December 23, 2015, as
further amended by Amendment No. 2, dated as of March 29, 2016, as further
amended by Amendment No. 3, dated as of October 14, 2016 and as further amended
by Amendment No. 4, dated as of October 26, 2017.

 

15.

Administrative Services Agreement, dated as of February 21, 2018, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 23 Project Company, LLC.

 

16.

Maintenance Services Agreement, dated as of February 21, 2018, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 23 Project Company, LLC.

 

17.

Master Engineering, Procurement and Construction Agreement, dated as of February
21, 2018, by and between Vivint Solar Developer, LLC and Vivint Solar Fund 23
Project Company, LLC, as amended by First Amendment to Master Engineering,
Procurement and Construction Agreement, dated as of May 28, 2019.

 

18.

Administrative Services Agreement, dated as of April 6, 2018, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 24 Project Company, LLC.

 

19.

Maintenance Services Agreement, dated as of April 6, 2018, by and between Vivint
Solar Provider, LLC and Vivint Solar Fund 24 Project Company, LLC.

 

20.

Master Engineering, Procurement and Construction Agreement, dated as of April 6,
2018, by and between Vivint Solar Developer, LLC and Vivint Solar Fund 24
Project Company, LLC, as amended by First Omnibus Amendment to Master
Engineering, Procurement and Construction Agreement and Amended and Restated
Limited Liability Company Agreement of Vivint Solar Fund 24 Project Company,
LLC, dated as of October 30, 2019, by and among RBC-VSF 24 Holding Company, LLC,
Vivint Solar Fund 24 Manager, LLC, Vivint Solar Developer, LLC and Vivint Solar
Fund 24 Project Company, LLC.

 

21.

Administrative Services Agreement, dated as of July 18, 2018, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 25 Project Company, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

22.

Maintenance Services Agreement, dated as of July 18, 2018, by and between Vivint
Solar Provider, LLC and Vivint Solar Fund 25 Project Company, LLC.

 

23.

Amended and Restated Master Engineering, Procurement and Construction Agreement,
dated as of February 15, 2019, by and between Vivint Solar Developer, LLC and
Vivint Solar Fund 25 Project Company, LLC.

 

24.

Master Engineering, Procurement and Construction Agreement, dated as of July 18,
2018, between Vivint Solar Developer, LLC and Vivint Solar Fund 25 Project
Company, LLC.

 

25.

Administrative Services Agreement, dated as of June 3, 2019, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 26 Project Company, LLC.

 

26.

Maintenance Services Agreement, dated as of June 3, 2019, by and between Vivint
Solar Provider, LLC and Vivint Solar Fund 26 Project Company, LLC.

 

27.

Master Engineering, Procurement and Construction Agreement, dated as of June 3,
2019, by and between Vivint Solar Developer, LLC and Vivint Solar Fund 26
Project Company, LLC, as amended by First Amendment to Master Engineering,
Procurement and Construction Agreement, dated as of April 1, 2020.

 

28.

Administrative Services Agreement, dated as of February 7, 2020, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 27 Project Company, LLC.

 

29.

Maintenance Services Agreement, dated as of February 7, 2020, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 27 Project Company, LLC.

 

30.

Master Engineering, Procurement and Construction Agreement, dated as of February
7, 2020, by and between Vivint Solar Developer, LLC and Vivint Solar Fund 27
Project Company, LLC.

 

31.

Master Purchase Agreement, dated as of July 18, 2016, by and between Vivint
Solar Developer, LLC and Vivint Solar Owner I, LLC.

 

32.

Maintenance Services Agreement, dated as of December 31, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Owner I, LLC.

 

33.

Administrative Services Agreement, dated as of July 3, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Elyse Project Company, LLC, as
amended by Amendment No. 1 to Administrative Services Agreement, dated as of
June 30, 2015 and Amendment No. 2 to Administrative Services Agreement, dated as
of August 3, 2016.

 

34.

Master Engineering, Procurement and Construction Agreement, dated as of July 3,
2014, by and between Vivint Solar Developer, LLC and Vivint Solar Elyse Project
Company, LLC, as amended by Amendment No. 1 to Master Engineering, Procurement
and Construction Agreement, dated as of July 22, 2014, Amendment No. 2 to Master
Engineering, Procurement and Construction Agreement, dated as of December 30,
2014, Amendment No. 3 to Master Engineering, Procurement and Construction
Agreement, dated as of May 11, 2015 and Amendment No. 4 to Master Engineering,
Procurement and Construction Agreement, dated as of June 30, 2015.

 

35.

Maintenance Services Agreement, dated as of July 3, 2014, between Vivint Solar
Provider, LLC and Vivint Solar Elyse Project Company, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

36.

Administrative Services Agreement, dated as of May 20, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund XV Project Company, LLC.

 

37.

Maintenance Services Agreement, dated as of May 20, 2016, by and between Vivint
Solar Provider, LLC and Vivint Solar Fund XV Project Company, LLC.

 

38.

Master Engineering, Procurement and Construction Agreement, dated as of May 20,
2016, by and between Vivint Solar Developer, LLC and Vivint Solar Fund XV
Project Company, LLC.

 

39.

Administrative Services Agreement, dated as of November 7, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund XIX Project Company, LLC.

 

40.

Maintenance Services Agreement, dated as of November 7, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund XIX Project Company, LLC.

 

41.

Master Engineering, Procurement and Construction Agreement, dated as of November
7, 2016, by and between Vivint Solar Developer, LLC and Vivint Solar Fund XIX
Project Company, LLC.

 

42.

Software License Agreement, dated as of November 7, 2016, between Vivint Solar,
Inc. and Vivint Solar Servicer, LLC.

 

43.

Sponsor Services Agreement, dated as of November 7, 2016, between Vivint Solar,
Inc. and Vivint Solar Servicer, LLC.

 

44.

Administrative Services Agreement, dated as of November 7, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 20 Project Company, LLC.

 

45.

Maintenance Services Agreement, dated as of November 7, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 20 Project Company, LLC.

 

46.

Master EPC Agreement, dated as of November 7, 2016, by and between Vivint Solar
Developer, LLC and Vivint Solar Fund 20 Project Company, LLC, as amended by
Amendment No. 1 to Master EPC Agreement, dated as of November 14, 2017.

 

47.

Administrative Services Agreement, dated as of December 30, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 21 Project Company, LLC.

 

48.

Maintenance Services Agreement, dated as of December 30, 2016, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 21 Project Company, LLC.

 

49.

Master Engineering, Procurement and Construction Agreement, dated as of December
30, 2016, by and between Vivint Solar Developer, LLC and Vivint Solar Fund 21
Project Company, LLC, as amended by Amendment No. 1 to Master Engineering,
Procurement and Construction Agreement, dated as of June 12, 2017 and Amendment
No. 2 to Master Engineering, Procurement and Construction Agreement, dated as of
October 27, 2017.

 

50.

Administrative Services Agreement, dated as of May 30, 2017, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund 22 Project Company, LLC.

 

51.

Maintenance Services Agreement, dated as of May 30, 2017, by and between Vivint
Solar Provider, LLC and Vivint Solar Fund 22 Project Company, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

52.

Master Engineering, Procurement and Construction Agreement, dated as of May 30,
2017, by and between Vivint Solar Developer, LLC and Vivint Solar Fund 22
Project Company, LLC.

 

53.

Maintenance Services Agreement, dated as of October 3, 2012, by and between
Vivint Solar Provider, LLC and Vivint Solar Margaux Owner, LLC, as amended by
First Amendment to Maintenance Services Agreement, dated as of October 2, 2013
and as further amended by the Second Amendment to Maintenance Services
Agreement, dated as of August 1, 2016.

 

54.

Maintenance Services Agreement, dated as of June 28, 2013, by and between Vivint
Solar Provider, LLC and Vivint Solar Fund III Owner, LLC, as amended by First
Amendment to Maintenance Services Agreement, dated as of August 1, 2016.

 

55.

Maintenance Services Agreement, dated as of April 29, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Nicole Owner, LLC.

 

56.

Administrative Services Agreement, dated as of August 4, 2016, by and between
Vivint Solar Mia Manager, LLC and Vivint Solar Mia Project Company, LLC.

 

57.

Maintenance Services Agreement, dated as of July 16, 2013, by and between Vivint
Solar Provider, LLC and Vivint Solar Mia Project Company, LLC, as amended by
First Amendment to Maintenance Services Agreement, dated as of April 15, 2015
and Second Amendment to Maintenance Services Agreement, dated as of August 4,
2016.

 

58.

Development, EPC and Purchase Agreement, dated as of July 16, 2013, by and among
Vivint Solar Developer, LLC, Vivint Solar, Inc. and Vivint Solar Mia Project
Company, LLC, as amended by First Amendment to Development, EPC and Purchase
Agreement, dated as of January 12, 2014, Second Amendment to Development, EPC
and Purchase Agreement, dated as of April 25, 2014 and Third Amendment to
Development, EPC and Purchase Agreement, dated as of April 15, 2015.

 

59.

Administrative Services Agreement, dated as of August 4, 2016, by and between
Vivint Solar Aaliyah Manager, LLC and Vivint Solar Aaliyah Project Company, LLC.

 

60.

Maintenance Services Agreement, dated as of November 3, 2015, by and between
Vivint Solar Provider, LLC and Vivint Solar Aaliyah Project Company, LLC, as
amended by First Amendment to Maintenance Services Agreement, dated as of April
15, 2015 and Second Amendment to Maintenance Services Agreement, dated as of
August 4, 2016.

 

61.

Development, EPC and Purchase Agreement, dated as of November 5, 2013, by and
among Vivint Solar Developer, LLC, Vivint Solar, Inc. and Vivint Solar Aaliyah
Project Company, LLC, as amended by First Amendment to Development, EPC and
Purchase Agreement, dated as of January 13, 2014, Second Amendment to
Development, EPC and Purchase Agreement, dated as of February 13, 2014 and Third
Amendment to Development, EPC and Purchase Agreement, dated as of April 15,
2015.

 

62.

Administrative Services Agreement, dated as of August 4, 2016, by and between
Vivint Solar Rebecca Manager, LLC and Vivint Solar Rebecca Project Company, LLC.

 

63.

Maintenance Services Agreement, dated as of February 13, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Rebecca Project Company, LLC, as
amended by

 

737240988

--------------------------------------------------------------------------------

 

 

First Amendment to Maintenance Services Agreement, dated as of April 15, 2015
and Second Amendment to Maintenance Services Agreement, dated as of August 4,
2016.

 

64.

Development, EPC and Purchase Agreement, dated as of February 13, 2014, by and
among Vivint Solar Developer, LLC, Vivint Solar, Inc. and Vivint Solar Rebecca
Project Company, LLC, as amended by First Amendment to Development, EPC and
Purchase Agreement, dated as of April 15, 2015.

 

65.

Maintenance Services Agreement, dated as of February 14, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Hannah Project Company, LLC, as
amended by First Amendment to Maintenance Services Agreement, dated as of August
2, 2016.

 

66.

Master EPC Agreement, dated as of February 14, 2014, by and between Vivint Solar
Developer, LLC and Vivint Solar Hannah Project Company, LLC, as amended by
Amendment No. 1 to Master EPC Agreement, dated as of June 17, 2015 and effective
as of May 31, 2015.

 

67.

Administrative Services Agreement, dated as of September 17, 2014, by and
between Vivint Solar Provider, LLC and Vivint Solar Fund X Project Company, LLC.

 

68.

Maintenance Services Agreement, dated as of September 17, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund X Project Company, LLC.

 

69.

Master Engineering, Procurement and Construction Agreement, dated as of
September 17, 2014, by and between Vivint Solar Developer, LLC and Vivint Solar
Fund X Project Company, LLC, as amended by Amendment No. 1 to Master
Engineering, Procurement and Construction Agreement, dated as of March 10, 2016.

 

70.

Maintenance Services Agreement, dated as of October 3, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund XII Project Company, LLC, as
amended by First Amendment to Maintenance Services Agreement, dated as of August
3, 2016.

 

71.

Master Purchase Agreement, dated as of October 3, 2014, by and between Vivint
Solar Developer, LLC and Vivint Solar Fund XII Project Company, LLC, as amended
by Amendment No. 1 to Master Purchase Agreement, dated as of December 2, 2014,
Amendment No. 2 to Master Purchase Agreement, dated as of December 9, 2014,
Amendment No. 3 to Master Purchase Agreement, dated as of August 17, 2016.

 

72.

Administrative Services Agreement, dated as of December 18, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund XIV Project Company, LLC, as
amended by First Amendment to Administrative Services Agreement, dated as of
August 2, 2016.

 

73.

Maintenance Services Agreement, dated as of December 18, 2014, by and between
Vivint Solar Provider, LLC and Vivint Solar Fund XIV Project Company, LLC.

 

74.

Master EPC Agreement, dated as of December 18, 2014, by and between Vivint Solar
Developer, LLC and Vivint Solar Fund XIV Project Company, LLC.

Tax Equity Documents

 

1.

Limited Liability Company Agreement of Vivint Solar Fund XI Project Company,
LLC, dated as of February 13, 2015, between Vivint Solar Fund XI Manager, LLC,
Firstar

 

737240988

--------------------------------------------------------------------------------

 

 

Development, LLC and USB VS SIF, LLC, as amended by the First Amendment to
Limited Liability Company Agreement, dated as of May 7, 2015, and as further
amended by the Second Amendment to Limited Liability Company Agreement, dated as
of April 8, 2016, and as further amended by the Third Amendment to Limited
Liability Company Agreement, dated as of May 13, 2016, and as further amended by
Amendment No. 4 to Vivint Solar Fund XI Project Company LLC Limited Liability
Company Agreement, dated as of October 26, 2016, and as further amended by Fifth
Amendment to Limited Liability Company Agreement of Vivint Solar Fund XI Project
Company LLC, dated as of March 14, 2017 and effective as of December 31, 2016.  

 

2.

Guaranty, dated as of February 13, 2015, made by Vivint Solar, Inc. in favor of
Firstar Development, LLC and USB VS SIF, LLC, as amended by the First Amendment
to Guaranty dated as of May 7, 2020.

 

3.

Limited Liability Company Agreement of Vivint Solar Fund XIII Project Company,
LLC, dated as of March 26, 2015, between Vivint Solar Fund XIII Manager, LLC and
Firstar Development, LLC, as amended by the First Amendment to Limited Liability
Company Agreement, dated as of March 31, 2015, as further amended by the Second
Amendment to Limited Liability Company Agreement, dated as of June 24, 2015, as
further amended by the Amendment No. 3 to Limited Liability Company Agreement,
dated as of July 25, 2016, and as further amended by the Fourth Amendment to
Limited Liability Company Agreement, dated as of April 17, 2017.

 

4.

Guaranty, dated as of March 26, 2015, made by Vivint Solar, Inc. in favor of
Firstar Development, LLC, as amended by the First Amendment to Guaranty dated as
of May 7, 2020.

 

5.

Consent Agreement, dated as of July 13, 2016, among Vivint Solar Fund III
Manager, LLC, Vivint Solar Fund XIII Manager, LLC, Vivint Solar Liberty Manager,
LLC, Vivint Solar Margaux Manager, LLC, Vivint Solar Nicole Manager, LLC, Vivint
Solar Developer, LLC and Firstar Development, LLC.

 

6.

Limited Liability Company Agreement of Vivint Solar Fund XVI Lessor, LLC, dated
as of June 1, 2015, among Vivint Solar Fund XVI Manager, LLC, Michelle A. Dreyer
and James L. Grier.

 

7.

Master Lease Agreement, dated as of June 1, 2015, between Vivint Solar Fund XVI
Lessor, LLC and VS BC Solar Lessee I, LLC.

 

8.

Security Agreement, dated as of June 1, 2015, between VS BC Solar Lessee I, LLC,
and Vivint Solar Fund XVI Lessor, LLC.

 

9.

Depositary Agreement, dated as of June 1, 2015, between VS BC Solar Lessee I,
LLC and Vivint Solar Fund XVI Lessor, LLC, as amended by Amendment to Depositary
Agreement, dated as of March 10, 2016.

 

10.

Deposit Account Control Agreement, dated as of June 1, 2015, among VS BC Solar
Lessee I, LLC, Vivint Solar Fund XVI Lessor, LLC, and Zions First National Bank,
as amended by Amendment to Depositary Agreement, dated as of March 10, 2016.

 

11.

Guaranty, dated as of June 1, 2015, made by Vivint Solar, Inc. in favor of VS BC
Solar Lessee I, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

12.

Tax Indemnity Agreement, dated as of June 1, 2015, among Vivint Solar, Inc.,
Barclays Capital Holdings Inc., Citicorp North America Inc. and VS BC Solar
Lessee I, LLC.

 

13.

Limited Liability Company Agreement of VS BC Solar Lessee I, LLC, dated as of
June 1, 2015, among Barclays Capital Holdings Inc. and Citicorp North America,
Inc.

 

14.

Limited Liability Company Agreement of Vivint Solar Fund XVIII Project Company,
LLC, dated as of May 11, 2015, between Vivint Solar Fund XVIII Manager, LLC and
BAL Investment & Advisory, Inc., as amended by Amendment No. 1 to Vivint Solar
Fund XVIII Project Company LLC Limited Liability Company Agreement, dated as
of  December 9, 2015, as further amended by Amendment No. 2 to Vivint Solar Fund
XVIII Project Company LLC Limited Liability Company Agreement, dated as of March
29, 2016, as further amended by Amendment No. 3, dated as of May 24, 2016, as
further amended by Amendment No. 4 to Vivint Solar Fund XVIII Project Company
LLC Limited Liability Company Agreement, dated as of August 4, 2016, as further
amended by Amendment No. 5 to Vivint Solar Fund XVIII Project Company LLC
Limited Liability Company Agreement, dated as of October 17, 2016 and as further
amended by Amendment No. 6 to Vivint Solar Fund XVIII Project Company LLC
Limited Liability Company Agreement, dated as of October 26, 2017.

 

15.

Guaranty, dated as of May 11, 2015, made by Vivint Solar, Inc. in favor of BAL
Investment & Advisory, Inc.  

 

16.

Amended and Restated Limited Liability Company Agreement, dated as of February
21, 2018, by and between Firstar Development, LLC and Vivint Solar Fund 23
Manager, LLC, as amended by First Amendment to Amended and Restated Limited
Liability Company Agreement of Vivint Solar Fund 23 Project Company, LLC, dated
as of May 28, 2019.

 

17.

Guaranty, dated and effective as of February 21, 2018, by Vivint Solar, Inc. in
favor of Firstar Development, LLC, as amended by the First Amendment to Guaranty
dated as of May 7, 2020.

 

18.

Amended and Restated Limited Liability Company Agreement, dated as of April 6,
2018, by and among RBC – VSF 24 Holding Company, LLC and Vivint Solar Fund 24
Manager, LLC, as amended by First Omnibus Amendment to Master Engineering,
Procurement and Construction Agreement and Amended and Restated Limited
Liability Company Agreement of Vivint Solar Fund 24 Project Company, LLC, dated
as of October 30, 2019, by and among RBC-VSF 24 Holding Company, LLC, Vivint
Solar Fund 24 Manager, LLC, Vivint Solar Developer, LLC and Vivint Solar Fund 24
Project Company, LLC.

 

19.

Guaranty, dated and effective as of April 6, 2018, by Vivint Solar, Inc. in
favor of RBC – VSF 24 Holding Company, LLC.

 

20.

Amended and Restated Limited Liability Company Agreement of Vivint Solar Fund 25
Project Company, LLC, dated as of July 18, 2018, between Vivint Solar Fund 25
Manager, LLC and JPM Capital Corporation.

 

21.

Second Amended and Restated Limited Liability Company Agreement of Vivint Solar
Fund 25 Project Company, LLC, dated as of February 15, 2019.

 

22.

Guaranty, dated and effective as of July 18, 2018, by Vivint Solar, Inc. in
favor of JPM Capital Corporation.

 

737240988

--------------------------------------------------------------------------------

 

 

23.

Deposit Account Control Agreement, dated as of July 18, 2018, by and among
KeyBank National Association, JPM Capital Corporation and Vivint Solar Fund 25
Project Company, LLC.

 

24.

Amended & Restated Limited Liability Company Agreement of Vivint Solar Fund 26
Project Company, LLC, dated as of June 3, 2019, by and between RBC – VSF 26
Holding Company, LLC and Vivint Solar Fund 26 Manager, LLC, as amended by First
Amendment to Amended & Restated Limited Liability Company Agreement of Vivint
Solar Fund 26 Project Company, LLC, dated as of April 1, 2020.

 

25.

Guaranty, dated as of June 3, 2019, by Vivint Solar, Inc. in favor of RBC – VSF
26 Holding Company, LLC.

 

26.

Amended and Restated Limited Liability Company Agreement of Vivint Solar Fund 27
Project Company, LLC, dated as of February 7, 2020, by and between Firstar
Development, LLC and Vivint Solar Fund 27 Manager, LLC.

 

27.

Guaranty, dated as of February 7, 2020, by Vivint Solar, Inc. in favor of
Firstar Development, LLC, as amended by the First Amendment to Guaranty dated as
of May 7, 2020.

 

28.

Limited Liability Company Agreement of Vivint Solar Elyse Project Company, LLC,
dated as of July 3, 2014, by and between BAL Investment & Advisory, Inc. and
Vivint Solar Elyse Manager, LLC, as amended by Amendment No. 1 to Vivint Solar
Elyse Project Company, LLC Limited Liability Company Agreement, dated as of July
22, 2014, Amendment No. 2 to Vivint Solar Elyse Project Company, LLC Limited
Liability Company Agreement, dated as of December 30, 2014, Amendment No. 3 to
Vivint Solar Elyse Project Company, LLC Limited Liability Company Agreement,
dated as of May 11, 2015, Amendment No. 4 to Limited Liability Company
Agreement, dated as of June 30, 2015, Amendment No. 5 to Vivint Solar Elyse
Project Company, LLC Limited Liability Company Agreement, dated as of August 4,
2016 and Amendment No. 6 to Vivint Solar Elyse Project Company, LLC Limited
Liability Company Agreement, dated as of October 26, 2017.

 

29.

Guaranty, dated as of July 3, 2014, by Vivint Solar, Inc. in favor of BAL
Investment & Advisory, Inc.

 

30.

Amended and Restated Limited Liability Company Agreement of Vivint Solar Fund XV
Project Company, LLC, dated as of May 20, 2016, by and between Morgan Stanley
Renewables Inc. and Vivint Solar Fund XV Manager, LLC, as amended by Amendment
No. 1 to Vivint Solar Fund XV Project Company, LLC Amended and Restated Limited
Liability Company Agreement, dated as of July 15, 2016.

 

31.

Guaranty, dated as of May 20, 2016, by Vivint Solar, Inc. in favor of Morgan
Stanley Renewables Inc.

 

32.

Amended and Restated Limited Liability Company Agreement of Vivint Solar Fund
XIX Project Company, LLC, dated as of November 7, 2016, by and between Citicorp
North America, Inc. and Vivint Solar Fund XIX Manager, LLC.

 

33.

Guaranty, dated as of November 7, 2016, by Vivint Solar, Inc. in favor of
Citicorp North America, Inc.

 

737240988

--------------------------------------------------------------------------------

 

 

34.

Limited Liability Company Agreement of Vivint Solar Fund 20 Project Company,
LLC, dated as of November 7, 2016, by and between Antrim Corporation and Vivint
Solar Fund 20 Manager, LLC, as amended by Amendment No. 1 to Vivint Solar Fund
20 Project Company, LLC Limited Liability Company Agreement, dated as of
November 14, 2017.

 

35.

Guaranty, dated as of November 7, 2016, by Vivint Solar, Inc. in favor of Antrim
Corporation.

 

36.

Deposit Account Control Agreement, dated as of November 7, 2016, between KeyBank
National Association and Vivint Solar Fund 20 Project Company, LLC.

 

37.

Amended & Restated Limited Liability Company Agreement of Vivint Solar Fund 21
Project Company, LLC, dated as of December 30, 2016, by and between BAL
Investment & Advisory, Inc. and Vivint Solar Fund 21 Manager, LLC, as amended by
Amendment No. 1 to Limited Liability Company Agreement of Vivint Solar Fund 21
Project Company, LLC, dated as of October 26, 2017.

 

38.

Guaranty, dated as of December 30, 2016, by Vivint Solar, Inc. in favor of BAL
Investment & Advisory, Inc.

 

39.

Amended and Restated Limited Liability Company Agreement of Vivint Solar Fund 22
Project Company, LLC, dated as of May 30, 2017, by and among Firstar
Development, LLC, USB RETC Fund 2017-5, LLC and Vivint Solar Fund 22 Manager,
LLC, as amended by First Amendment to Amended and Restated Limited Liability
Company Agreement of Vivint Solar Fund 22 Project Company, LLC, dated as of
August 3, 2017 and Second Amendment to Amended and Restated Limited Liability
Company Agreement of Vivint Solar Fund 22 Project Company, LLC, dated as of
December 21, 2017

 

40.

Guaranty, dated as of May 30, 2017, by Vivint Solar, Inc. in favor of USB RETC
Fund 2017-5, LLC, as amended by the First Amendment to Guaranty dated as of May
7, 2020.

 

41.

Master Lease, dated as of October 3, 2012, by and between Vivint Solar Margaux
Owner, LLC and Vivint Solar Margaux Master Tenant, LLC.

 

42.

Pass-Through Agreement, dated as of October 3, 2012, by and between Vivint Solar
Margaux Owner, LLC and Vivint Solar Margaux Master Tenant, LLC.

 

43.

Guaranty, dated as of October 3, 2012, by and between Firstar Development, LLC
and Vivint Solar, Inc., as amended by the First Amendment to Guaranty dated as
of May 7, 2020.

 

44.

Operating Agreement of Vivint Solar Margaux Owner, LLC, dated as of October 3,
2012, by and between Vivint Solar Margaux Manager, LLC and Vivint Solar Margaux
Master Tenant, LLC, as amended by Amendment No. 1 to Vivint Solar Margaux Owner,
LLC Operating Agreement, dated as of August 1, 2016, and Amendment No. 2 to
Vivint Solar Margaux Owner, LLC Operating Agreement, dated as of July 17, 2017.

 

45.

Operating Agreement of Vivint Solar Margaux Master Tenant, LLC, dated as of
October 3, 2012, by and between Vivint Solar Margaux Manager, LLC and Firstar
Development, LLC, as amended by Amendment No. 1 to Vivint Solar Margaux Master
Tenant, LLC Operating Agreement, dated as of August 1, 2016, and Amendment No. 2
to Vivint Solar Margaux Master Tenant, LLC Operating Agreement, dated as of July
17, 2017.

 

737240988

--------------------------------------------------------------------------------

 

 

46.

Equity Capital Contribution Agreement, dated as of October 3, 2012, by and among
Vivint Solar Developer, LLC, Vivint Solar Margaux Manager, LLC and Vivint Solar
Margaux Owner, LLC.

 

47.

Master Limited Warranty Agreement, dated as of October 3, 2012, by and between
Vivint Solar Developer, LLC and Vivint Solar Margaux Owner, LLC.

 

48.

Guaranty, dated as of February 13, 2015, by Vivint Solar, Inc. in favor of
Firstar Development, LLC.

 

49.

Master Lease, dated as of June 28, 2013, by and between Vivint Solar Fund III
Owner, LLC and Vivint Solar Fund III Master Tenant, LLC, as amended by First
Amendment to Master Lease, dated as of October 2, 2013.

 

50.

Pass-Through Agreement, dated as of June 28, 2013, by and between Vivint Solar
Fund III Owner, LLC and Vivint Solar Fund III Master Tenant, LLC.

 

51.

Guaranty, dated as of June 28, 2013, between Firstar Development, LLC, Vivint
Solar Fund III Master Tenant, LLC, Vivint Solar Developer, LLC and Vivint Solar,
Inc., as amended by the First Amendment to Guaranty dated as of May 7, 2020.

 

52.

Operating Agreement of Vivint Solar Fund III Owner, LLC, dated as of June 28,
2013, by and between Vivint Solar Fund III Manager, LLC and Vivint Solar Fund
III Master Tenant, LLC, as amended by First Amendment to Operating Agreement of
Vivint Solar Fund III Owner, LLC, dated as of October 2, 2013, as further
amended by Second Amendment to the Vivint Solar Fund III Owner, LLC Operating
Agreement, dated as of August 1, 2016, and as further amended by Amendment No. 3
to Vivint Solar Fund III Operating, LLC Agreement, dated as of July 17, 2017.

 

53.

Operating Agreement of Vivint Solar Fund III Master Tenant, LLC, dated as of
June 28, 2013, by and between Vivint Solar Fund III Manager, LLC and Firstar
Development, LLC, as amended by First Amendment to Operating Agreement of Vivint
Solar Fund III Master Tenant, LLC, dated as of October 2, 2013, as further
amended by Second Amendment to Vivint Solar Fund III Master Tenant, LLC
Operating Agreement, dated as of August 1, 2016, and as further amended by
Amendment No. 3 to Vivint Solar Fund III Master Tenant, LLC Operating Agreement,
dated as of July 17, 2017.

 

54.

Guaranty, dated as of February 13, 2015, by Vivint Solar, Inc. in favor of
Firstar Development, LLC, as amended by the First Amendment to Guaranty dated as
of May 7, 2020.

 

55.

Equity Capital Contribution Agreement, dated as of June 28, 2013, among Vivint
Solar Developer, LLC, Vivint Solar Fund III Owner, LLC and Vivint Solar Fund III
Manager, LLC, as amended by the First Amendment, dated as of October 2, 2013.

 

56.

Master Limited Warranty Agreement, dated as of June 28, 2013, between Vivint
Solar Developer, LLC and Vivint Solar Fund III Owner, LLC, as amended by the
First Amendment, dated as of October 2, 2013.

 

57.

Master Lease, dated as of April 29, 2014, by and between Vivint Solar Nicole
Owner, LLC and Vivint Solar Nicole Master Tenant, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

58.

Pass-Through Agreement, dated as of April 29, 2014, by and between Vivint Solar
Nicole Owner, LLC and Vivint Solar Nicole Master Tenant, LLC.

 

59.

Operating Agreement of Vivint Solar Nicole Owner, LLC, dated as of April 29,
2014, by and between Vivint Solar Nicole Manager, LLC and Vivint Solar Nicole
Master Tenant, LLC, as amended by Amendment No. 1 to Vivint Solar Nicole Owner,
LLC Operating Agreement, dated as of August 1, 2016 and as further amended by
Amendment No. 2 to Vivint Solar Operating Agreement, dated as of July 17, 2017.

 

60.

Operating Agreement of Vivint Solar Fund Nicole Master Tenant, LLC, dated as of
April 29, 2014, by and between Vivint Solar Nicole Manager, LLC and Firstar
Development, LLC, as amended by First Amendment to Operating Agreement of Vivint
Solar Master Tenant, LLC, dated as of April 8, 2016, as further amended by
Amendment No. 1 to Vivint Solar Nicole Master Tenant, LLC Operating Agreement,
dated as of August 1, 2016 and as further amended by Amendment No. 3 to Vivint
Solar Nicole Master Tenant, LLC Operating Agreement, dated as of July 17, 2017.

 

61.

Equity Capital Contribution Agreement, dated as of April 29, 2014, by and among
Vivint Solar Developer, LLC, Vivint Solar Nicole Manager, LLC and Vivint Solar
Nicole Owner, LLC, as amended by First Amendment to Equity Capital Contribution
Agreement, dated as of April 8, 2016.

 

62.

Master Limited Warranty Agreement, dated as of April 29, 2014, by and between
Vivint Solar Developer, LLC and Vivint Solar Nicole Owner, LLC.

 

63.

Guaranty, dated as of April 29, 2014, by and among Firstar Development, LLC,
Vivint Solar Nicole Master Tenant, LLC, Vivint Solar Developer, LLC and Vivint
Solar Holdings, Inc.

 

64.

Guaranty, dated as of February 13, 2015, by Vivint Solar, Inc. in favor of
Firstar Development, LLC and Vivint Solar Nicole Master Tenant, LLC, as amended
by the First Amendment to Guaranty dated as of May 7, 2020.

 

65.

Limited Liability Company Agreement of Vivint Solar Mia Project Company, LLC,
dated as of July 16, 2013, by and between Blackstone Holdings Finance Co. L.L.C.
and Vivint Solar Mia Manager, LLC, as amended by First Amendment to Limited
Liability Company Agreement of Vivint Solar Mia Project Company, LLC, executed
as of September 12, 2013, Second Amendment to Limited Liability Company
Agreement of Vivint Solar Mia Project Company, LLC, dated as of August 31, 2013,
Third Amendment to Limited Liability Company Agreement of Vivint Solar Mia
Project Company, LLC, dated as of April 15, 2015, Amendment No. 4 to Vivint
Solar Mia Project Company, LLC Limited Liability Company Agreement, dated as of
August 4, 2016 and Amendment No. 5 to Vivint Solar Mia Project Company, LLC
Limited Liability Company Agreement, dated as of August 29, 2017.

 

66.

Guaranty, dated as of July 16, 2013, by Vivint Solar, Inc. in favor of Stoneco
IV Corporation and Vivint Solar Mia Project Company, LLC, as amended by
Amendment to Guaranty, dated as of August 4, 2016.

 

67.

Limited Liability Company Agreement of Vivint Solar Aaliyah Project Company,
LLC, dated as of November 5, 2013, by and between Stoneco IV Corporation and
Vivint Solar Aaliyah Manager, LLC, as amended by First Amendment to Limited
Liability Company

 

737240988

--------------------------------------------------------------------------------

 

 

Agreement of Vivint Solar Aaliyah Project Company, LLC, dated as of January 13,
2014, Second Amendment to Limited Liability Company Agreement of Vivint Solar
Aaliyah Project Company, LLC, dated as of April 15, 2015, Third Amendment to
Vivint Solar Aaliyah Project Company, LLC Limited Liability Company Agreement,
dated as of April 4, 2016 and Fourth Amendment to Vivint Solar Aaliyah Project
Company, LLC Limited Liability Company Agreement, dated as of August 29, 2017.

 

68.

Guaranty, dated as of November 5, 2013, by Vivint Solar, Inc. in favor of
Stoneco IV Corporation and Vivint Solar Aaliyah Project Company, LLC, as amended
by Amendment to Guaranty, dated as of August 4, 2016.

 

69.

Limited Liability Company Agreement of Vivint Solar Rebecca Project Company,
LLC, dated as of February 13, 2014, by and between Blackstone Holdings I L.P.
and Vivint Solar Rebecca Manager, LLC, as amended by First Amendment to Limited
Liability Company Agreement of Vivint Solar Rebecca Project Company, LLC, dated
as of April 15, 2015, Amendment No. 2 to Vivint Solar Rebecca Project Company,
LLC Limited Liability Company Agreement, dated as of August 4, 2016 and
Amendment No. 3 to Vivint Solar Rebecca Project Company, LLC Limited Liability
Company Agreement, dated as of August 29, 2017.

 

70.

Guaranty, dated as of February 13, 2014, by Vivint Solar, Inc. in favor of
Blackstone Holdings I L.P. and Vivint Solar Rebecca Project Company, LLC, as
amended by Amendment to Guaranty, dated as of August 4, 2016.

 

71.

Limited Liability Company Agreement of Vivint Solar Hannah Project Company, LLC,
dated as of February 14, 2014, by and between Antrim Corporation and Vivint
Solar Hannah Manager, LLC, as amended by Amendment No. 1 to Limited Liability
Company Agreement of Vivint Solar Hannah Project Company, LLC, dated as of March
28, 2014, Amendment No. 2 to Limited Liability Company Agreement of Vivint Solar
Hannah Project Company, LLC, dated as of June 30, 2014, Amendment No. 3 to
Vivint Solar Hannah Project Company, LLC Limited Liability Company Agreement,
dated as of June 15, 2015 and Amendment No. 4 to Vivint Solar Hannah Project
Company, LLC Limited Liability Company Agreement, dated as of August 2, 2016.

 

72.

Guaranty, dated as of February 14, 2014, by Vivint Solar, Inc. in favor of
Antrim Corporation.

 

73.

Limited Liability Company Agreement of Vivint Solar Fund X Project Company, LLC,
dated as of September 17, 2014, by and between Visigoth Energy Holding Company,
LLC and Vivint Solar Fund X Manager, LLC, as amended by Amendment No. 1 to
Limited Liability Company Agreement, dated as of March 10, 2016, Amendment No. 2
to Limited Liability Company Agreement, dated as of October 31, 2016 and
Amendment No. 3 to Vivint Solar Fund X Project Company, LLC Limited Liability
Company Agreement, dated as of September 27, 2017.

 

74.

Guaranty, dated as of September 17, 2014, by Vivint Solar, Inc. in favor of
Visigoth Energy Holding Company, LLC.

 

75.

Limited Liability Company Agreement of Vivint Solar Fund XII Project Company,
LLC, dated as of October 3, 2014, by and between RA Solar, LLC and Vivint Solar
Fund XII

 

737240988

--------------------------------------------------------------------------------

 

 

Manager, LLC, as amended by Amendment No. 1 to Vivint Solar Fund XII Project
Company, LLC Limited Liability Company Agreement, dated as of September 14,
2017.

 

76.

Limited Liability Company Agreement of Vivint Solar Fund XIV Project Company,
LLC, dated as of December 18, 2014, by and between Antrim Corporation and Vivint
Solar Fund XIV Manager, LLC, as amended by Amendment No. 1 to the Limited
Liability Company Agreement of Vivint Solar Fund XIV Project Company, LLC, dated
as of April 28, 2015, Amendment No. 2 to Vivint Solar Fund XIV Project Company,
LLC Limited Liability Company Agreement, dated as of August 2, 2016 and
Amendment No. 3 to Vivint Solar Fund XIV Project Company, LLC Limited Liability
Company Agreement, dated as of November 7, 2016.

 

77.

Guaranty, dated as of December 18, 2014, by Vivint Solar, Inc. in favor of
Antrim Corporation.

 

78.

Control Agreement, dated as of December 18, 2014, among Vivint Solar Fund XIV
Project Company, LLC, Vivint Solar Fund XIV Manager, LLC, Antrim Corporation and
Zions First National Bank.

Permitted Subsidiary Debt Documents

 

1.

Fixed Rate Loan Agreement, dated as of January 5, 2017, by and among Vivint
Solar Financing III, LLC, a Delaware limited liability company, Wells Fargo,
National Association, as Administrative Agent and the lenders party thereto from
time to time and any guaranties of such indebtedness provided by subsidiaries of
Vivint Solar Financing III, LLC and each other Loan Document (as defined
therein).

 

2.

Credit Agreement, dated as of August 6, 2019, by and among Vivint Solar
Financing VI, LLC, a Delaware limited liability company, Bank of America, N.A.,
as Administrative Agent and Collateral Agent, the lenders from time to time
party thereto and each other person from time to time party thereto and each
other Transaction Document (as defined therein).

 

3.

Note Purchase Agreement, dated as of June 4, 2018, by and among Vivint Solar
Financing V, LLC, a Delaware limited liability company, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets, Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc. and SunTrust Robinson Humphrey, Inc.
and subject to that certain Indenture, dated as of June 11, 2018, by and between
Vivint Solar Financing V, LLC and Wells Fargo Bank, National Association and
each other Transaction Document (as defined therein).

 

4.

Note Purchase Agreement, dated as of June 11, 2018, by and between Vivint Solar
Financing IV, LLC, a Delaware limited liability company, and GIFS Capital
Company, LLC and subject to that certain Indenture, dated as of June 11, 2018,
by and between Vivint Solar Financing IV, LLC and Wells Fargo Bank, National
Association and each other Transaction Document (as defined therein).

Affiliate SREC Contracts

 

737240988

--------------------------------------------------------------------------------

 

 

1.

REC Purchase Agreement, dated as of February 13, 2015, between Vivint Solar Fund
XI Project Company, LLC and Vivint Solar SREC Guarantor III, LLC (as
successor-in-interest to Vivint Solar Developer, LLC pursuant to the Assignment
and Assumption Agreement, dated as of January 5, 2017, between Vivint Solar
Developer, LLC and Vivint Solar SREC Guarantor III, LLC, and acknowledged by
Vivint Solar Fund XI Project Company, LLC, Firstar Development, LLC, USB VS SIF,
LLC, Vivint Solar Fund XI Manager, LLC and the Collateral Agent) (collectively,
the “Fund XI SREC Transfer Agreement”).

 

2.

REC Purchase Agreement, dated as of March 26, 2015, between Vivint Solar Fund
XIII Project Company, LLC and Vivint Solar SREC Guarantor III, LLC (as
successor-in-interest to Vivint Solar Developer, LLC pursuant to the Assignment
and Assumption Agreement, dated as of January 5, 2017, between Vivint Solar
Developer, LLC and Vivint Solar SREC Guarantor III, LLC, and acknowledged by
Vivint Solar Fund XIII Project Company, LLC, Firstar Development, LLC, Vivint
Solar Fund XIII Manager, LLC and the Collateral Agent) (collectively, the “Fund
XIII SREC Transfer Agreement”).

 

3.

REC Purchase Agreement, dated as of January 5, 2017, between Vivint Solar Fund
XVI Lessor, LLC and Vivint Solar SREC Guarantor III, LLC, and acknowledged and
agreed by the Collateral Agent (the “Fund XVI SREC Transfer Agreement”).

 

4.

SREC Transfer Agreement, dated as of August 4, 2016, among Vivint Solar Fund
XVIII Project Company, LLC and Vivint Solar SREC Guarantor III, LLC (as
successor-in-interest to Vivint Solar Aggregator, LLC pursuant to the Assignment
and Assumption Agreement, dated as of January 5, 2017, between Vivint Solar
Aggregator, LLC and Vivint Solar SREC Guarantor III, LLC, and acknowledged by
Vivint Solar Fund XVIII Project Company, LLC, BAL Investment & Advisory, Inc.
and Vivint Solar Fund XVIII Manager, LLC), and acknowledged and agreed by BAL
Investment & Advisory Inc., Vivint Solar Fund XVIII Manager, LLC and the
Collateral Agent (collectively, the “Fund XVIII SREC Transfer Agreement”).

 

5.

REC Purchase Agreement, dated as of February 21, 2018 between Vivint Solar SREC
Financing, LLC and Vivint Solar Fund 23 Project Company, LLC.

 

6.

REC Purchase and Sale Agreement, dated as of July 18, 2018, between Vivint Solar
Fund 25 Project Company, LLC and Vivint Solar SREC Aggregator, LLC.  

 

7.

REC Purchase Agreement, dated as of February 7, 2020, by and between Vivint
Solar SREC Financing, LLC and Vivint Solar Fund 27 Project Company, LLC.

 

8.

SREC transfer Agreement, dated as of June 11, 2018, by and between Vivint Solar
Provider, LLC and Vivint Solar Financing V, LLC.

 

9.

Master SREC Purchase and Sale Agreement, dated as of June 11, 2018, by and
between Vivint Solar Financing V, LLC and Vivint Solar SREC Aggregator, LLC.

 

10.

Master SREC Purchase and Sale Agreement, dated as of June 11, 2018, by and
between Vivint Solar Financing V, LLC and Vivint Solar SREC Financing, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

11.

REC Purchase Agreement, dated as of May 30, 2017, by and between Vivint Solar
SREC Financing, LLC and Vivint Solar Fund 22 Project Company, LLC.

 

12.

Master SREC Purchase and Sale Agreement, dated as of June 11, 2018, by and
between Vivint Solar Financing IV, LLC and Vivint Solar SREC Aggregator, LLC.

 

13.

Master SREC Purchase and Sale Agreement, dated as of June 11, 2018, by and
between Vivint Solar Financing IV, LLC and Vivint Solar SREC Financing, LLC.

 

14.

REC Purchase Agreement, dated as of October 3, 2012, by and between Vivint Solar
Developer, LLC and Vivint Solar Margaux Owner, LLC.

 

15.

REC Purchase Agreement, dated as of June 28, 2013, between Vivint Solar
Developer, LLC and Vivint Solar Fund III Owner, LLC.

 

16.

REC Purchase Agreement, dated as of April 29, 2014, by and between Vivint Solar
Developer, LLC and Vivint Solar Nicole Owner, LLC.

 

17.

Master SREC Purchase and Sale Agreement, dated as of January 5, 2017, between
Vivint Solar SREC Guarantor III, LLC and Vivint Solar SREC Financing, LLC.

 

18.

Master SREC Purchase and Sale Agreement, dated as of January 5, 2017, between
Vivint Solar SREC Guarantor III, LLC and Vivint Solar SREC Aggregator, LLC.

Third Party SREC Contracts

 

1.

Master Renewable Energy Certificate Purchase and Sale Agreement, dated as of
July 20, 2016, between DTE Energy Trading, Inc. and Vivint Solar SREC Financing,
LLC.

 

2.

Transaction Confirmation, dated as of October 18, 2016, between DTE Energy
Trading, Inc. and Vivint Solar SREC Financing, LLC, with a Trade Date of October
7, 2016, and Transaction Reference numbers 5975456, 5975457, 5975458, 5975463,
5975461, 5975462, 5975464, 5975468, 5975473, 5975475, 5975477, and 5975479.

 

3.

Transaction Confirmation, dated as of October 21, 2016, between DTE Energy
Trading, Inc. and Vivint Solar SREC Financing, LLC, with a Trade Date of October
13, 2015, and Transaction Reference numbers 5839100, 5839101, 5839102 and
5839103.

 

4.

Guaranty Agreement, dated as of August 11, 2016, by DTE Energy Company in favor
of Vivint Solar SREC Financing, LLC, as amended by Amendment No. 1 to Guaranty
Agreement, dated as of October 14, 2016.

 

5.

Confirmation, dated as of July 19, 2016, between BP Energy Company and Vivint
Solar SREC Financing, LLC (NJ: BP Ref. No. 167990 / Trade Id. – 5060636).

 

6.

Guaranty Agreement, dated as of July 20, 2016, made by BP Corporation North
America Inc. in favor of Vivint Solar SREC Financing, LLC.

 

7.

Master Renewable Energy Certificate Purchase and Sale Agreement, dated as of
December 17, 2015, between DTE Energy Trading, Inc. and Vivint Solar SREC
Aggregator, LLC (as

 

737240988

--------------------------------------------------------------------------------

 

 

successor-in-interest to Vivint Solar Developer, LLC pursuant to the Assignment,
Assumption, and Amendment Agreement (“DTE Amendment”), dated as of July 20,
2016, among Vivint Solar Developer, LLC, Vivint Solar SREC Aggregator, LLC, and
DTE Energy Trading, Inc.).

 

8.

Transaction Confirmation, dated as of October 18, 2016, between DTE Energy
Trading, Inc. and Vivint Solar SREC Aggregator, LLC, with a Trade Date of
October 7, 2016 and Transaction Reference numbers 5975459, 5975460, 5975465,
5975466, 5975467, 5975469, 5975470, 5975471, 5975476, 5975478, 5975480, and
5975481.

 

9.

Transaction Confirmation, dated as of June 5, 2018, between DTE Energy Trading,
Inc. and Vivint Solar SREC Aggregator, LLC, with a Trade Date of June 5, 2018,
and Transaction Reference numbers 5329755, 5329757, 5329759, 5329761 and
5329763.

 

10.

Guaranty Agreement, dated as of August 11, 2016, by DTE Energy Company in favor
of Vivint Solar SREC Aggregator, LLC, as amended by Amendment No. 1 to Guaranty
Agreement, dated as of October 14, 2016.

 

11.

Agreement for Purchase and Sale of Renewable Energy Certificates, dated as of
June 5, 2018 (with RECs split out from a REC Transaction Confirmation with a
Trade Date of October 13, 2015), between DTE Energy Trading, Inc. and Vivint
Solar SREC Aggregator, LLC, with original Transaction Reference numbers 5329761
and 5329763, which are split out on June 5, 2018.

 

12.

Guaranty Agreement, dated as of June 5, 2018, by DTE Energy Company in favor of
Vivint Solar SREC Aggregator, LLC.

 

13.

Agreement for Purchase and Sale of Renewable Energy Certificates, dated as of
February 6, 2018, between DTE Energy Trading, Inc. and Vivint Solar SREC
Aggregator, LLC, with Transaction Reference number 20171016-6605663.

 

14.

Guaranty Agreement, dated as of February 8, 2018, by DTE Energy Company in favor
of Vivint Solar SREC Aggregator, LLC.

 

15.

Agreement for Purchase and Sale of Renewable Energy Certificates, dated as of
February 6, 2018, between DTE Energy Trading, Inc. and Vivint Solar SREC
Financing, LLC, with Transaction Reference number 20171016-6605657.

 

16.

Guaranty Agreement, dated as of February 8, 2018, by DTE Energy Company in favor
of Vivint Solar SREC Financing, LLC.

 

17.

Confirmation, dated as of July 19, 2016, between BP Energy Company and Vivint
Solar SREC Aggregator, LLC (NJ: BP Ref. No. – 167989 / Trade Id. – 5060637).

 

18.

Guaranty Agreement, dated as of July 20, 2016, made by BP Corporation North
America Inc. in favor of Vivint Solar SREC Aggregator, LLC.

 

19.

Confirmation, dated as of May 1, 2020, by and between BP Energy Company and
Vivint Solar SREC Aggregator, LLC.

 

20.

Confirmation, dated as of May 1, 2020, by and between BP Energy Company and
Vivint Solar SREC Financing, LLC.

 

737240988

--------------------------------------------------------------------------------

 

 

21.

Master Renewable Energy Certificate Purchase and Sale Agreement, dated as of
April 2, 2018, by and between Direct Energy Business Marketing, LLC and Vivint
Solar SREC Aggregator, as supplemented by Transaction Confirmation, dated as of
April 30, 2018.

 

22.

Master Renewable Energy Certificate Purchase and Sale Agreement, dated as of
April 2, 2018, by and between Direct Energy Business Market, LLC and Vivint
Solar SREC Financing, LLC, as supplemented by Transaction Confirmation, dated as
of April 30, 2018.

 




 

737240988

--------------------------------------------------------------------------------

 

Schedule 6.01(o)

Borrower Account

 

Account Title

Account Number

Bank

Vivint Solar Financing Holdings 2 Borrower, LLC

[***]

KeyBank National Association

 

 




 

737240988

--------------------------------------------------------------------------------

 

Schedule 6.02(e)

Permitted Investments

None.




 

737240988

--------------------------------------------------------------------------------

 

Schedule 6.02(i)

Transactions with Affiliates

None.




 

737240988

--------------------------------------------------------------------------------

 

Schedule 6.02(j)

Limitations on Dividends and Other Payment Restrictions

 

 

None.

 

 




 

737240988

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of ____________ __, 20__ between ________ (“Assignor”) and _____________
(“Assignee”).  Reference is made to the agreement described in Item 2 of Annex I
annexed hereto (as amended, restated, modified or otherwise supplemented from
time to time, the “Loan Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement.

I.In accordance with the terms and conditions of Section 9.07 of the Loan
Agreement, the Assignor hereby irrevocably sells, transfers, conveys and assigns
without recourse, representation or warranty (except as expressly set forth
herein) to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Loan Documents with respect to the Obligations owing to
the Assignor, and the Assignor’s portion of the Commitments and the Loans as
specified on Annex I.

II.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.

III.The Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Assignor, or
any other Lender, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) confirms that it is eligible as
an assignee under the terms of the Loan Agreement, is not a Disqualified
Institution [and is an Eligible Assignee];1 (d) appoints and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent or the Collateral Agent (as the case may be) by the
terms thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue

 

1 

Insert if any unfunded Commitment is being assigned.

 

737240988

--------------------------------------------------------------------------------

 

Service of the United States certifying as to the Assignee’s status for purposes
of determining exemption from United States withholding taxes with respect to
all payments to be made to the Assignee under the Loan Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty.

IV.Following the execution of this Assignment Agreement by the Assignor and the
Assignee, it will be delivered by the Assignor to the Agents for recording by
the Administrative Agent.  The effective date of this Assignment Agreement (the
“Settlement Date”) shall be the latest of (a) the date of the execution hereof
by the Assignor and the Assignee, (b) the date this Assignment Agreement has
been consented to by the Collateral Agent (and the Borrower if required by the
Loan Agreement) and recorded in the Register by the Administrative Agent, (c)
the date of receipt by the Collateral Agent of a processing and recordation fee
in the amount of $5,0002, (d) the settlement date specified on Annex I, and (e)
the receipt by Assignor of the Purchase Price specified in Annex I.

V.As of the Settlement Date (a) the Assignee shall be a party to the Loan
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Loan Agreement and the other Loan
Documents.

VI.Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Loan Agreement
and the other Loan Documents in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee.  The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Loan Agreement and the other Loan Documents for periods prior to the
Settlement Date directly between themselves on the Settlement Date.

VII.THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

VIII.EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

IX.This Assignment Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Assignment Agreement

 

2 

The payment of such fee shall not be required in connection with an assignment
by a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender.

 

737240988

--------------------------------------------------------------------------------

 

by facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

[Remainder of page left intentionally blank.]

 




 

737240988

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, as of the date first above written.

[ASSIGNOR]

By:
Name:
Title:
Date:

[ASSIGNEE]

By:
Name:
Title:
Date:




 

737240988

--------------------------------------------------------------------------------

 

ACCEPTED AND CONSENTED TO this __ day of , 20__

 

BID ADMINISTRATOR LLC,
as Administrative Agent

By:
Name:
Title:

[VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC,
as Borrower

By:
Name:
Title:]3




 

3 

The Borrower’s consent is not required if an Event of Default shall have
occurred or be continuing.

 

737240988

--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

I.

Borrower: Vivint Solar Financing Holdings 2 Borrower, LLC

II.

Name and Date of Loan Agreement:

Loan Agreement, dated as of May 27, 2020 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, including any replacement
agreement therefor, the “Loan Agreement”), by and among Vivint Solar Financing
Holdings 2 Borrower, LLC, a Delaware limited liability company (the “Borrower”),
the lenders from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), BID Administrator LLC, as collateral agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) and as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”).

III.

Date of Assignment Agreement:

IV.

Amount of Commitment Assigned:$

V.

Amount of Loan Assigned:$

VI.

Purchase Price:$

VII.

Settlement Date:

VIII.

Notice and Payment Instructions, etc.

Assignee:

Assignor:

 

 

Assignee:

Assignor:

 

 

Attn:

Attn:

Fax No.:

Fax No.:

Bank Name:

Bank Name:

ABA Number:

ABA Number:

 

737240988

--------------------------------------------------------------------------------

 

Account Name:

Account Name:

Account Number:

Account Number:

Sub-Account Name:

Sub-Account Name:

Sub-Account Number:

Sub-Account Number:

Reference:

Reference:

Attn:

Attn:

 

 

 

 

 

737240988

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF NOTICE OF BORROWING

 

___________, 20__4

BID Administrator LLC, as Administrative Agent
c/o Brookfield Asset Management, Inc.

Brookfield Place
250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

with a copy to:

BID Administrator LLC, as Administrative Agent
c/o Brookfield Asset Management, Inc.

Brookfield Place
250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Email: [***]

 

Ladies and Gentlemen:

The undersigned, Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware
limited liability company (the “Borrower”), (i) refers to the Loan Agreement,
dated as of May 27, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, including any replacement agreement
therefor, the “Loan Agreement”), by and among Vivint Solar Financing Holdings 2
Borrower, LLC, a Delaware limited liability company (the “Borrower”), the
lenders from time to time party thereto (collectively, the “Lenders”), BID
Administrator LLC, as collateral agent for the Lenders (in such capacity,
together with its successors and assigns, the “Collateral Agent”) and as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent” and together with the
Collateral Agent, each an “Agent” and, collectively, the “Agents”) and (ii)
hereby gives you notice pursuant to Section 2.02 of the Loan Agreement that the
undersigned hereby requests a Loan under the Loan Agreement (the “Proposed
Loan”), and in connection therewith sets forth below the information relating to
such Proposed Loan as required by Section 2.02 of the Loan Agreement.  All
capitalized

 

4 

This notice shall be delivered (i) at least three Business Days prior to the
Closing Date, with respect to the Loans to be borrowed on the Closing Date and
(ii) not later than 1:00 PM (New York City time) four Business Days prior to the
proposed date for borrowing of Loans on any Funding Date after the Closing Date.

 

--------------------------------------------------------------------------------

 

terms used but not defined herein have the same meanings herein as set forth in
the Loan Agreement.

 

A.

The Funding Date of the Proposed Loan is [__].5

 

B.

The aggregate principal amount of the Proposed Loan is $[__].6

 

C.

The proceeds of the Proposed Loan are to be disbursed pursuant to the
instructions set forth on Exhibit A attached hereto.

[SIGNATURE PAGE FOLLOWS]




 

5 

The Funding Date shall occur during the Availability Period and shall not occur
more than once in any 90-day period after the Closing Date.

6 

The Proposed Loan shall be made in a minimum amount of $10,000,000 and shall be
in an integral multiple of $1,000,000 in excess thereof; provided that the final
borrowing of Loans may be in an amount up to the then-remaining Delayed Draw
Commitment.

 

--------------------------------------------------------------------------------

 

Very truly yours,

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC,
as Borrower

By:
Name:
Title:

(I)




 

--------------------------------------------------------------------------------

 

EXHIBIT A

WIRING INSTRUCTIONS

Payee

Wiring Instructions

__________________

Bank:
City/State:
ABA:
Account:
Ref:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

 

New York, New York

[___________], 20[__]

For value received, the undersigned, VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER,
LLC, a Delaware limited liability company (“Borrower”), unconditionally promises
to pay to [_______________], or its permitted assigns (the “Lender”), the
principal amount of [__________________ DOLLARS ($__________)], or if less, the
aggregate unpaid and outstanding principal amount of this Note advanced by the
Lender to Borrower pursuant to that certain Loan Agreement, dated as of May 27,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Borrower, the lenders
from time to time party thereto and BID Administrator LLC, as administrative
agent (the “Administrative Agent”) and as collateral agent, and all other
amounts owed by Borrower to the Lender hereunder.

Payments of principal of, and interest on, this Note and any Applicable
Prepayment Premium are to be made to the Administrative Agent, for the account
of the Lender, in lawful money of the United States of America.

This is one of the Notes referred to in Section 2.03 (Repayment of Loans;
Evidence of Debt) of the Loan Agreement and is entitled to the benefits thereof
and is subject to all terms, provisions and conditions thereof. Capitalized
terms used and not defined herein shall have the meanings set forth in Section
1.01 (Definitions) of the Loan Agreement.

This Note is made in connection with and is secured by, among other instruments,
the provisions of the Security Documents. Reference is hereby made to the Loan
Agreement and the Security Documents for the provisions, among others, with
respect to the custody and application of the Collateral, the nature and extent
of the security provided thereunder, the rights, duties and obligations of
Borrower and the rights of the holder of this Note.

The principal amount hereof is payable in accordance with the Loan Agreement,
and such principal amount may be prepaid along with any Applicable Prepayment
Premium, where applicable, solely in accordance with the Loan Agreement.

Borrower authorizes the Lender to record on the schedule annexed to this Note
the date and amount of each Loan made by the Lender and each payment or
prepayment of principal thereunder and agrees that all such notations shall
constitute prima facie evidence of the accuracy of the matters noted. Borrower
further authorizes the Lender to attach to and make a part of this Note
continuations of the schedule attached thereto as necessary. No failure to make
any such notations, nor any errors in making any such notations, shall affect
the validity of Borrower’s obligations to repay the full unpaid principal amount
of the Loans.

 

--------------------------------------------------------------------------------

 

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Loan Agreement, and Borrower agrees to pay any Applicable Prepayment
Premium, other fees and costs as stated in the Loan Agreement at the times
specified in, and otherwise in accordance with, the Loan Agreement.

If any payment due on this Note becomes due and payable on a date which is not a
Business Day, such payment shall be made on the next succeeding Business Day, in
accordance with the Loan Agreement.

Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this Note, along with any Applicable Prepayment Premium
determined in respect of such amounts, may become or be declared to be
immediately due and payable as provided in the Loan Agreement and other Loan
Documents, without notice of default, presentment or demand for payment, protest
or notice of nonpayment or dishonor, or notices or demands of any kind, all of
which are expressly waived by Borrower.

Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection with the interpretation or
enforcement of this Note, at the times specified in, and otherwise in accordance
with, the Loan Agreement.

Except as permitted by the Loan Agreement, this Note or the indebtedness
evidenced hereby may not be assigned by Lender to any other Person. Transfer of
this Note may be effected only by a surrender of the Note by Lender and either
reissuance of the Note or issuance of a new Note by the Borrower to the new
lender.

THIS NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

--------------------------------------------------------------------------------

 

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC,

a Delaware limited liability company


By:________________________

Name:

Title:






 

--------------------------------------------------------------------------------

 

 

Date

 

Advance

Prepayment or Repayment

Outstanding

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC

BID Administrator LLC, as Administrative Agent

c/o Brookfield Asset Management, Inc.

Brookfield Place

250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

 

with a copy to:

 

BID Administrator LLC, as Administrative Agent

c/o Brookfield Asset Management, Inc.

Brookfield Place

250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]


Re:

Quarterly Compliance Certificate dated ______________ __, 20__

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of May 27, 2020 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, including any replacement agreement therefor, the “Loan Agreement”), by
and among Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware limited
liability company (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), BID Administrator LLC, as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”) and as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).  Capitalized terms used in this
Quarterly Compliance Certificate have the meanings set forth in the Loan
Agreement unless specifically defined herein.

Pursuant to the terms of the Loan Agreement, the undersigned Authorized Officer
of the Borrower hereby certifies that:

I.[The financial statements of Borrower and its Subsidiaries furnished pursuant
to Section [6.01(a)(i)][6.01(a)(ii)] of the Loan Agreement fairly present, in
all material respects, the financial position of Borrower and its Subsidiaries
as of the end of the period covered

 

--------------------------------------------------------------------------------

 

by such financial statements and the results of operations and cash flows of
Borrower and its Subsidiaries for such period, in accordance with GAAP applied
in a manner consistent with that of the most recent audited financial statements
of Borrower and its Subsidiaries furnished to the Administrative Agent or
publicly available, subject to the absence of footnotes and normal year-end
adjustments.]7

II.I have reviewed the provisions of the Loan Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review of
the condition and operations of Borrower and its Subsidiaries during the period
covered by the financial statements delivered pursuant to Section
[6.01(a)(i)][6.01(a)(ii)] of the Loan Agreement with a view to determining
whether Borrower and its Subsidiaries were in compliance with all of the
provisions of the Loan Agreement and the other Loan Documents during such
period.

III.Such review has not disclosed the existence during such period, and I have
no knowledge of the occurrence and continuance during such period, of a Default
or Event of Default, except as listed on Schedule 1 hereto, describing the
nature and period of existence thereof and the action Borrower and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

 




 

7 

Insert if this certificate is delivered with the financial statements required
by Section 6.01(a)(i) of the Loan Agreement.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Quarterly Compliance Certificate is executed by the
undersigned this __________ day of _____________ 20__.

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC

By:

Name:

Title:

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Default or Event of Default

[See Attached]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF LTV COMPLIANCE CERTIFICATE

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC

BID Administrator LLC, as Administrative Agent

c/o Brookfield Asset Management, Inc.

Brookfield Place

250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

 

with a copy to:

 

BID Administrator LLC, as Administrative Agent

c/o Brookfield Asset Management, Inc.

Brookfield Place

250 Vesey Street

New York, NY 10281-1023

Attn: [***]

Facsimile: [***]

Email: [***]

 

Re:

LTV Compliance Certificate dated ______________ __, 20__

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of May 27, 2020 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, including any replacement agreement therefor, the “Loan Agreement”), by
and among Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware limited
liability company (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), BID Administrator LLC, as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”) and as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).  Capitalized terms used in this LTV
Compliance Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.

Pursuant to the terms of the Loan Agreement, the undersigned Authorized Officer
of the Borrower hereby certifies that:

I.Set forth on Schedule 1 hereto are the calculations required to establish
compliance with each of the financial covenant contained in Section 6.03(a) of
the Loan Agreement.

 

--------------------------------------------------------------------------------

 

II.Delivered herewith is an Updated Financial Model.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this LTV Compliance Certificate is executed by the
undersigned this _____ day of ____________ 20__.

VIVINT SOLAR FINANCING HOLDINGS 2 BORROWER, LLC

By:

Name:

Title:




 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Financial Covenant Calculations

[See Attached]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of May 27, 2020, by and
among Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and BID Administrator LLC, as Administrative Agent and Collateral Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”).  Pursuant to the provisions of Section
2.07(d)(ii)(B) of the Loan Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF FOREIGN LENDER]

By:

Name:

Title:

Date: ________ __, ____

 

--------------------------------------------------------------------------------

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of May 27, 2020, by and
among Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and BID Administrator LLC, as Administrative Agent and Collateral Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”).  Pursuant to the provisions of Section
2.07(d)(ii)(B) of the Loan Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ________ __, ____

 

--------------------------------------------------------------------------------

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of May 27, 2020, by and
among Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and BID Administrator LLC, as Administrative Agent and Collateral Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”).  Pursuant to the provisions of Section
2.07(d)(ii)(B) of the Loan Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (ii) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

--------------------------------------------------------------------------------

 

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ________ __, ____

 




 

--------------------------------------------------------------------------------

 

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement, dated as of May 27, 2020, by and
among Vivint Solar Financing Holdings 2 Borrower, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and BID Administrator LLC, as Administrative Agent and Collateral Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”).  Pursuant to the provisions of Section
2.07(d)(ii)(B) of the Loan Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c) with respect to
the extension of credit pursuant to this Loan Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date: ________ __, ___

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

FORM OF ASSET AND COLLECTIONS REPORT

(See attached.)

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G-2

FORM OF DELINQUENCY EMAIL

(See attached.)

 

 

 

 

 

 

 

 

 

 